Exhibit 10

EXECUTION VERSION

SEVENTH AMENDMENT dated as of March 27, 2018 (this “Amendment”), to the Credit
Agreement dated as of December 15, 2014 (as amended by that certain First
Amendment dated as of March 31, 2015, that certain Second Amendment dated as of
September 28, 2015, that certain Resignation of Administrative Agent and
Appointment of Administrative Agent Agreement dated as of February 4, 2016, that
certain Third Amendment dated as of March 1, 2016, that certain Fourth Amendment
dated as of July 26, 2016, that certain Fifth Amendment dated as of March 3,
2017 and that certain Sixth Amendment dated as of November 6, 2017, the
“Credit Agreement”), among WILLBROS GROUP, INC., a Delaware corporation (the
“Borrower”), the GUARANTORS from time to time party thereto, PRIMORIS SERVICES
CORPORATION, a Delaware corporation (the “Initial First-Out Lender”), KKR CREDIT
ADVISORS (US) LLC, as Arranger and Bookrunner (in such capacities, the “Arranger
and Bookrunner”), the Lenders from time to time party thereto and CORTLAND
CAPITAL MARKET SERVICES LLC, as Administrative Agent (in such capacity, the
“Administrative Agent”).

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders are parties
to the Credit Agreement.

WHEREAS, the Borrower has requested that (a) the Initial First-Out Lender extend
a Loan on the Initial First-Out Loan Borrowing Date (as defined below) in a
principal amount of $10,000,000, the proceeds of which will be used as set forth
in the Amended Credit Agreement (as defined below), and (b) the Credit Agreement
be amended as set forth herein, and the Initial First-Out Lender desires to
extend such Loan to the Borrower and the Initial First-Out Lender and the
Lenders agree to such other amendments, in each case, on and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in further consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to such terms
in the Amended Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below):

(a) The Credit Agreement is hereby amended by inserting the language indicated
in single underlined text (indicated textually in the same manner as the
following example: single-underlined text) in Exhibit A hereto and by deleting
the language indicated by strikethrough text (indicated textually in the same
manner as the following example: stricken text) in Exhibit A hereto. The Credit
Agreement, as amended as set forth in this Section 2, is referred to as the
“Amended Credit Agreement”.



--------------------------------------------------------------------------------

(b) Exhibit F to the Credit Agreement is hereby amended and restated in its
entirety to be in the form of Exhibit B to this Amendment.

(c) The Lenders hereby consent to the ABL Forbearance Agreement, including the
modification of the ABL Credit Agreement pursuant to the ABL Forbearance
Agreement.

SECTION 3. Initial First-Out Loan.

(a) Subject to the occurrence of each of the Amendment Effective Date and the
Initial First-Out Loan Borrowing Date, the Initial First-Out Lender agrees to
make a Loan (such Loan, the “Initial First-Out Loan”) to the Borrower in Dollars
on the Initial First-Out Loan Borrowing Date in a principal amount of
$10,000,000 (the agreement of the Initial First-Out Lender to make the Initial
First-Out Loan being referred to as the “Initial First-Out Loan Commitment”).
Subject to the terms and conditions of the Amended Credit Agreement, the
Borrower may prepay the Initial First-Out Loan but no amount paid or repaid with
respect to the Initial First-Out Loan may be reborrowed. The Initial First-Out
Loan may be a Base Rate Loan or a Eurodollar Loan, as further provided in the
Amended Credit Agreement.

(b) The Initial First-Out Lender shall, before 2:00 p.m. (New York time) on the
Initial First-Out Loan Borrowing Date, make available to the Administrative
Agent at its address referred to in Section 10.02 of the Amended Credit
Agreement, in immediately available funds in Dollars, the entire amount of the
Initial-First Out Loan Commitment. Promptly after receipt thereof, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to the Administrative Agent by
the Borrower.

(c) The Initial First-Out Loan Commitment of the Initial First-Out Lender shall
terminate upon the funding of the full amount of the Initial First-Out Loan by
the Initial First-Out Lender as provided in Section 3(b) above.

(d) For all purposes of the Amended Credit Agreement and the other Loan
Documents, immediately upon the making of the Initial First-Out Loan by the
Initial First-Out Lender, the Initial First-Out Lender shall be deemed to be a
“Lender” and a “First-Out Lender” under the Amended Credit Agreement and the
other Loan Documents, and shall be entitled to all the rights of, and benefits
accruing to, Lenders or First-Out Lenders under the Amended Credit Agreement and
the other Loan Documents and shall be bound by all agreements, acknowledgements
and other obligations of Lenders or First-Out Lenders under the Amended Credit
Agreement and the other Loan Documents.

(e) The First-Out Loan Facility shall constitute a separate Facility and the
Loans thereunder shall constitute a separate Class of Loans under the Amended
Credit Agreement. The Administrative Agent and the Lenders hereby acknowledge
and agree that the First-Out Loans, and all Obligations with respect thereto,
constitute “Term Loan Obligations” under and as defined in the Intercreditor
Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 4. Effectiveness of this Amendment. The effectiveness of the amendments
to the Credit Agreement as set forth in Section 2 above is subject to the
satisfaction of the following conditions precedent (the first date on which such
conditions precedent shall have been satisfied is referred to as the “Amendment
Effective Date”):

(a) The Initial First-Out Lender shall have executed a counterpart hereof and
shall (or its counsel shall) have received from the Administrative Agent, the
Arranger and Bookrunner, the Borrower, each other Loan Party and each Lender a
counterpart of this Amendment signed on behalf of such party (which counterparts
may be delivered by facsimile or electronic transmission in .pdf or .tif
format).

(b) Substantially concurrently with the occurrence of the Amendment Effective
Date, the Primoris Merger Agreement shall have been executed by the parties
thereto and shall have become effective.

(c) Substantially concurrently with the occurrence of the Amendment Effective
Date, the Forbearance Agreement shall have been executed by the parties thereto
and shall have become, and shall continue to be, effective in accordance with
the terms thereof, and the Initial First-Out Lender (or its counsel) shall have
received a copy thereof, and the Forbearance Agreement shall be in form and
substance satisfactory to the Initial First-Out Lender.

(d) Substantially concurrently with the occurrence of the Amendment Effective
Date, the Limited Forbearance Agreement, dated as of the date hereof (the “ABL
Forbearance Agreement”), among Willbros United States Holdings, Inc., the
Borrowers (solely for this purpose, as defined therein), the Borrower, the other
persons party thereto as Guarantors (solely for this purpose, as defined
therein), the lenders party thereto and Bank of America, N.A., shall have been
executed by the parties thereto and shall have become, and shall continue to be,
effective in accordance with the terms thereof, and the Initial First-Out Lender
(or its counsel) shall have received a copy thereof, and the ABL Forbearance
Agreement shall be in form and substance satisfactory to the Initial First-Out
Lender.

(e) The Initial First-Out Lender shall have executed and delivered to KKR Credit
Advisors (US) LLC (“KKR Credit”) a counterpart of, and shall (or its counsel
shall) have received from KKR Credit a counterpart of, the Put/Call Agreement,
dated as of the date hereof (the “Put/Call Agreement”), between the Initial
First-Out Lender and KKR Credit, signed on behalf of such party (which
counterparts may be delivered by facsimile or electronic transmission in .pdf or
.tif format).

(f) The Initial First-Out Lender (or its counsel) shall have received a
certificate dated the Amendment Effective Date from a Responsible Officer of the
Borrower certifying that on and as of the Amendment Effective Date, the
representations and warranties of the Loan Parties contained in Section 6 below
are true and correct in all material respects (provided that to the extent any
such representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be
certified to be true and correct in all respects), except to the extent any such
representation and

 

3



--------------------------------------------------------------------------------

warranty relates to an earlier date, in which case such representation and
warranty shall be certified to be true and correct in all material respects
(provided that to the extent any such representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall be certified to be true and correct in all
respects) as of such earlier date.

(g) The Initial First-Out Lender (or its counsel) shall have received a
certificate dated the Amendment Effective Date from the Secretary or Assistant
Secretary of each Loan Party (i) attaching each Organizational Document of such
Loan Party, (ii) attaching resolutions of the Board of Directors, Board of
Managers or similar governing body of such Loan Party approving and authorizing
the execution, delivery and performance of this Amendment and certifying that
such resolutions are in full force and effect as of the Amendment Effective Date
and have not been amended or rescinded, (iii) attaching a good standing
certificate from the applicable Governmental Authority of such Loan Party’s
jurisdiction of organization, dated as of a recent date prior to the Amendment
Effective Date and (iv) including a customary incumbency certification.

(h) The Initial First-Out Lender (or its counsel) shall have received (i) an
opinion of Cravath, Swaine & Moore LLP, special New York counsel to the
Borrower, and (ii) an opinion of Conner & Winters, LLP, Delaware counsel to the
Borrower, in each case, dated the Amendment Effective Date and addressed to the
Initial First-Out Lender and in a form reasonably acceptable to the Initial
First-Out Lender (or its counsel).

(i) The Administrative Agent and the Initial First-Out Lender shall have
received a Notice of Borrowing with respect to the Initial First-Out Loan (which
shall be in the form agreed by the Initial First-Out Lender and the Borrower and
shall include an exhibit setting forth the 18-week cash flow budget of the
Borrower and its Subsidiaries in form and substance reasonably satisfactory to
the Initial First-Out Lender).

Upon the satisfaction of the conditions set forth in this Section 4, the Initial
First-Out Lender shall provide to the Borrower and the other parties hereto a
written acknowledgement that the Amendment Effective Date has occurred.

SECTION 5. Conditions to the Borrowing of the Initial First-Out Loan. The
obligation of the Initial First-Out Lender to make the Initial First-Out Loan as
set forth in Section 3 above is subject to the satisfaction of the following
conditions precedent (the first date on which such conditions precedent shall
have been satisfied (but that is at least three Business Days after the
Amendment Effective Date) is referred to as the “Initial First-Out Loan
Borrowing Date”):

(a) The representations and warranties of the Loan Parties contained in
Section 6 below shall be true and correct in all material respects (provided
that to the extent any such representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty shall be true and correct in all respects), except to the extent
any such representation and warranty relates to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects (provided that to the extent any such representation and warranty is
qualified as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall be true and correct in all respects) as of
such earlier date.

 

4



--------------------------------------------------------------------------------

(b) No Default shall have occurred and be continuing or would result from the
making of the Initial First-Out Loan on the Initial First-Out Loan Borrowing
Date, in each case other than the Specified Defaults (as defined in the
Forbearance Agreement and hereafter referred to as the “Specified Term
Defaults”).

(c) No Default or Event of Default (solely for this purpose, as defined in the
ABL Credit Agreement) shall have occurred and be continuing or would result from
the making of the Initial First-Out Loan on the Initial First-Out Loan Borrowing
Date, in each case other than the Specified Defaults (as defined in the ABL
Forbearance Agreement and hereinafter referred to as the “Specified ABL
Defaults”).

(d) The Initial First-Out Lender (or its counsel) shall have received a
certificate dated the Initial First-Out Loan Borrowing Date from a Responsible
Officer of the Borrower certifying that on and as of the Initial First-Out Loan
Borrowing Date, the representations and warranties of the Loan Parties contained
in Section 6 below are true and correct in all material respects (provided that
to the extent any such representation and warranty is qualified as to “Material
Adverse Effect” or otherwise as to “materiality”, such representation and
warranty shall be certified to be true and correct in all respects), except to
the extent any such representation and warranty relates to an earlier date, in
which case such representation and warranty shall be certified to be true and
correct in all material respects (provided that to the extent any such
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be
certified to be true and correct in all respects) as of such earlier date.

(e) Each of the Forbearance Agreement and the ABL Forbearance Agreement (and the
forbearances provided for therein) shall remain effective.

SECTION 6. Representations and Warranties. Each Loan Party represents and
warrants as of each of the Amendment Effective Date and the Initial First-Out
Loan Borrowing Date as follows:

(a) Authority, Etc. Each of the Loan Parties has the requisite organizational
power and authority to execute, deliver and perform this Amendment. The
execution, delivery and performance by each Loan Party of this Amendment
(i) have been duly authorized by all necessary organizational action on the part
of such Loan Party, (ii) do not and will not (A) contravene the terms of such
Loan Party’s Organizational Documents, (B) violate any Legal Requirement or
(C) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than any Lien created under the Loan Documents and Liens
created under the ABL Documents) under, (1) the provisions of any indenture,
instrument or agreement to which such Loan Party is a party or by which it or
its property is bound or (2) any order injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject, except, in the case of clauses (ii)(B) and (ii)(C) above,
to the extent any of

 

5



--------------------------------------------------------------------------------

the foregoing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No authorization, approval, consent,
exemption or other action by, or notice to or filing with, any Governmental
Authority is necessary or required on the part of any Loan Party in connection
with the execution, delivery and performance by any Loan Party of this
Amendment, except (I) as such have been obtained or made and are in full force
and effect, and (II) actions by, and notices to or filings with, Governmental
Authorities (including the SEC) that may be required in the ordinary course of
business from time to time or that may be required to comply with the express
requirements of the Loan Documents.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Loan Party. This Amendment constitutes a legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors’ rights generally or general principles of
equity.

(c) Representations and Warranties. After giving effect to this Amendment, the
Forbearance Agreement, the ABL Forbearance Agreement and, on the Initial
First-Out Loan Borrowing Date, the Initial First-Out Loan to be made on such
date, the representations and warranties contained in Article IV of the Amended
Credit Agreement are true and correct in all material respects (provided that to
the extent any representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) on and as of each of the Amendment Effective
Date and the Initial First-Out Loan Borrowing Date, except to the extent any
such representation and warranty relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects
(provided that to the extent any such representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty is true and correct in all respects) as of such
earlier date; provided that, notwithstanding the foregoing, no representation
and warranty is made by any Loan Party under this Section 6(c) with respect to
the Excluded Representations. For purposes hereof, “Excluded Representations”
means the representations and warranties set forth in Sections 4.06(d), 4.10(a)
(insofar as such representation and warranty relates to the absence of the
Specified Term Defaults or the Specified ABL Defaults), 4.10(b) (insofar as such
representation and warranty relates to the absence of the Specified Term
Defaults or the Specified ABL Defaults), 4.10(c) (insofar as such representation
and warranty relates to the absence of the Specified ABL Default) and 4.20 of
the Amended Credit Agreement.

(d) No Default. After giving effect to this Amendment, the Forbearance
Agreement, the ABL Forbearance Agreement and, on the Initial First-Out Loan
Borrowing Date, the Initial First-Out Loan to be made on such date, no Default
or Event of Default (other than any Specified Default (as defined in the
Forbearance Agreement)) has occurred and is continuing as of the Amendment
Effective Date.

SECTION 7. Reaffirmation and Ratification. On the Amendment Effective Date and
as of the Initial First-Out Loan Borrowing Date, the Loan Parties hereby:

 

6



--------------------------------------------------------------------------------

(a) acknowledge and agree that the Liens and security interests created under
the Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Secured Parties and securing payment
of all Obligations (including, without limitation, all Obligations arising with
respect to the Initial First-Out Loan) outstanding pursuant to the Credit
Agreement shall remain in full force and effect with respect to the Obligations
(including, without limitation, all Obligations arising with respect to the
Initial First-Out Loan) and are hereby and thereby reaffirmed;

(b) acknowledge and reaffirm their respective obligations as set forth in each
Loan Document (as amended or otherwise modified by this Amendment and the
Forbearance Agreement), including, without limitation, all Obligations under the
Credit Agreement and the other Loan Documents (as amended or otherwise modified
by this Amendment and the Forbearance Agreement);

(c) agree to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to them
set forth in each Loan Document (as amended or otherwise modified by this
Amendment and the Forbearance Agreement), which remain in full force and effect;

(d) confirm, ratify and reaffirm that (i) the guarantees and indemnities given
by them pursuant to the Credit Agreement and/or any other Loan Documents
continue in full force and effect, following and notwithstanding the amendments
thereto pursuant to this Amendment, and (ii) the security interest granted to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the Loan Documents in all of their right, title and interest in all then
existing and thereafter acquired or arising Collateral in order to secure prompt
payment and performance of the Obligations (including, without limitation, all
Obligations arising with respect to the Initial First-Out Loan), is continuing
and is and shall remain unimpaired and continue to constitute a first priority
security interest (subject to Permitted Liens) in favor of the Administrative
Agent, for the benefit of the Secured Parties, with the same force, effect and
priority in effect immediately prior to entering into this Amendment; and

(e) confirm, ratify and reaffirm the validity and enforceability of the
appointment of the Administrative Agent as attorney-in-fact (and where
applicable, its proxy) under each applicable Loan Document and, on the terms and
conditions of such appointment under such applicable Loan Document, hereby
reappoint the Administrative Agent as attorney-in-fact (and where applicable,
its proxy), which appointment is irrevocable and coupled with an interest, in
each case with full authority, after the occurrence and during the continuance
of an Event of Default, to act for such Loan Party and in the name of such Loan
Party, in each case, in accordance with, and to the extent of, its powers as an
attorney-in-fact specified in such applicable Loan Document and, in each case,
subject to the Forbearance Agreement.

SECTION 8. Effects on Loan Documents. Except as specifically amended herein or
pursuant hereto, all provisions of the Credit Agreement and the other Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Except as otherwise expressly provided herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Lender, the

 

7



--------------------------------------------------------------------------------

Arranger or the Administrative Agent under any of the Loan Documents or
constitute a waiver or consent of any provision of the Loan Documents or to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Majority Lenders, any other Lender or the
Administrative Agent.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 10.13 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

SECTION 10. Loan Document. This Amendment shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents. From
and after the Amendment Effective Date, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof” and words of similar import, as used
in the Amended Credit Agreement and the other Loan Documents, shall refer to the
Credit Agreement as amended hereby.

SECTION 11. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

SECTION 12. Modifications. Notwithstanding anything to the contrary set forth in
the Credit Agreement or the Amended Credit Agreement, the provisions of this
Amendment may not be waived, amended, supplemented or otherwise modified without
the prior written consent of the Initial First-Out Lender. For the avoidance of
doubt, notwithstanding the foregoing, the Amended Credit Agreement may be
further waived, amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

SECTION 13. Put/Call Agreement and Assignment. Notwithstanding anything to the
contrary set forth in the Credit Agreement or the Amended Credit Agreement, each
party hereto hereby consents to the assignment by any Primoris Lender
(including, without limitation, the Initial First-Out Lender) of all or any
portion of its rights and/or obligations under the Amended Credit Agreement and
each other Loan Document, in each case, in accordance with the Put/Call
Agreement (any such assignment is hereinafter referred to as a “Primoris
Assignment”), and the Borrower and each Lender party hereto hereby instruct the
Administrative Agent to perform all acts necessary or desirable to effect each
Primoris Assignment, including with respect to processing and recordation of
such Primoris Assignment. The Administrative Agent hereby agrees to waive all
processing and recordation fees with respect to each Primoris Assignment.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.

 

WILLBROS GROUP, INC. By:   /s/ Michael Fournier Name:   Michael Fournier Title:
  President & Chief Financial Officer

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED BY:

 

CHAPMAN CONSTRUCTION CO., L.P.

CHAPMAN CONSTRUCTION MANAGEMENT

CO., INC.

CONSTRUCTION TANK SERVICES LLC LINEAL INDUSTRIES, INC. WILLBROS CONSTRUCTION
(U.S.), LLC WILLBROS ENGINEERING & SERVICES, LLC

WILLBROS T&D SERVICES, LLC

WILLBROS UNITED STATES HOLDINGS, INC.

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC

WILLBROS UTILITY T&D HOLDINGS, LLC

WILLBROS UTILITY T&D OF NEW YORK,

LLC

WILLBROS WEST COAST SERVICES, INC.

 

By:   /s/ Michael Fournier Name:   Michael Fournier Title:   President & Chief
Financial Officer

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES

LLC, as Administrative Agent,

By:   /s/ Jonathan Kirschmeier Name:   Jonathan Kirschmeier Title:   Associate
Counsel

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

KKR CREDIT ADVISORS (US) LLC, as Arranger and Bookrunner, By:   /s/ Philip S.
Davidson Name:   Philip S. Davidson Title:   Authorized Signatory

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

PRIMORIS SERVICES CORPORATION, as the

Initial First-Out Lender,

By:   /s/ Peter J. Moerbeek Name:   Peter J. Moerbeek Title:   Executive Vice
President, Chief Financial Officer



--------------------------------------------------------------------------------

KKR LENDING PARTNERS II L.P.,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

CORPORATE CAPITAL TRUST, INC.,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR LENDING PARTNERS FUNDING LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR-VRS CREDIT PARTNERS L.P.,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR LENDING PARTNERS FUNDING III LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR CREDIT SELECT FUNDING LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

LINCOLN INVESTMENT SOLUTIONS, INC.,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKRLP II GERMAN FUNDING LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKRLP II FUNDING US II LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

CCT NEW YORK FUNDING LLC,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR LENDING PARTNERS LP,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

 

KKR CREDIT SELECT (DOMESTIC) FUND

L.P.,

as a Lender

By:   /s/ Philip S. Davidson

Name:   Philip S. Davidson Title:   Authorized Signatory

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

[Separately Attached]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of December 15, 2014,

among

WILLBROS GROUP, INC.,

as Borrower,

and

CERTAIN SUBSIDIARIES THEREOF,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

 

 

KKR CREDIT ADVISORS (US) LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

THE LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED STATES INTERNAL
REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO LATER THAN 10
DAYS AFTER THE ISSUE DATE OF ANY SUCH LOAN FOR U.S. FEDERAL INCOME TAX PURPOSES,
A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY OF SUCH LOAN BY SUBMITTING A WRITTEN REQUEST FOR SUCH
INFORMATION TO THE BORROWER AT THE FOLLOWING ADDRESS: 4400 POST OAK PARKWAY,
SUITE 1000, HOUSTON, TEXAS 77027, ATTENTION: JEFF KAPPEL.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS      1    
1.01  

Certain Defined Terms

     1     1.02  

Computation of Time Periods

     4042     1.03  

Accounting Terms; Pro Forma Calculations

     4042     1.04  

Classes and Types of Loans and Borrowings

     4143     1.05  

Miscellaneous

     4244   ARTICLE II    LOANS      4244     2.01  

Commitments

     4244     2.02  

Borrowings, Conversions and Continuations of Loans

     4244     2.03  

Evidence of Indebtedness; Notes

     4648     2.04  

Fees

     4648     2.05  

Repayment

     4749     2.06  

Prepayments

     4850     2.07  

Interest

     57     2.08  

Breakage Costs

     5659     2.09  

Increased Costs

     5759     2.10  

Payments and Computations

     5861     2.11  

Taxes

     5962     2.12  

Sharing of Payments, Etc.

     6265     2.13  

Applicable Lending Offices

     6365     2.14  

Replacement of Lenders

     6365     2.15  

Defaulting Lenders

     66     2.16  

[Reserved] 64Additional First-Out Loans

     67     2.17  

Loan Modification Offers

     6467     2.18  

Replacement Facilities

     6568     2.19  

Tax Treatment

     6770     2.20  

Payment Deferral

     72     2.21  

Tranche B Loans Discounted Payoff

     72   ARTICLE III    CONDITIONS OF LENDING      6873  

 

i



--------------------------------------------------------------------------------

 

3.01

  

Initial Loans

     6873    

3.02

  

Conditions Precedent to each Loan

     7176  

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

     7176    

4.01

  

Existence

     7176    

4.02

  

Power and Authority

     7176    

4.03

  

No Contravention

     7277    

4.04

  

Authorizations and Approvals

     7277    

4.05

  

Enforceable Obligations

     7277    

4.06

  

Financial Statements; No Material Adverse Effect

     7277    

4.07

  

True and Complete Disclosure

     7378    

4.08

  

Litigation

     7479    

4.09

  

Compliance with Laws

     7479    

4.10

  

No Default

     7580    

4.11

  

Subsidiaries; Corporate Structure

     7580    

4.12

  

Condition of Properties

     7580    

4.13

  

Environmental Condition

     7580    

4.14

  

Insurance

     7681    

4.15

  

Taxes

     7681    

4.16

  

ERISA Compliance

     7681    

4.17

  

Security Interests

     7883    

4.18

  

Labor Relations

     7984    

4.19

  

Intellectual Property

     7984    

4.20

  

Solvency

     8085    

4.21

  

Margin Regulations

     8085    

4.22

  

Investment Company Act

     8085    

4.23

  

Use of Proceeds

     8085    

4.24

  

Foreign Assets Control Regulations, Etc.

     8085    

4.25

  

Regulation H

     8086  

ARTICLE V

  

AFFIRMATIVE COVENANTS

     8086    

5.01

  

Preservation of Existence, Etc.

     8186    

5.02

  

Compliance with Laws, Etc.

     8186    

5.03

  

Maintenance of Property

     8186  

 

ii



--------------------------------------------------------------------------------

 

5.04

 

Maintenance of Insurance

     8187    

5.05

 

Payment of Taxes

     8287    

5.06

 

Reporting Requirements

     8287    

5.07

 

Other Notices

     8590    

5.08

 

Books and Records; Inspection

     8692    

5.09

 

Agreement to Grant Acceptable Security Interest

     8792    

5.10

 

Additional Guarantors

     8894    

5.11

 

[Reserved]

     8994    

5.12

 

Further Assurances in General

     8994    

5.13

 

Lender Meetings

     8995    

5.14

 

Post-Closing Obligations

     8995    

5.15

 

Board Observation Rights and Board Representation.

     9096  

ARTICLE VI

  

NEGATIVE COVENANTS

     9298    

6.01

 

Liens

     9298    

6.02

 

Debt

     94100    

6.03

 

Merger or Consolidation

     96101    

6.04

 

Asset Dispositions

     96101    

6.05

 

Investments and Acquisitions

     97102    

6.06

 

Restricted Payments

     99104    

6.07

 

Change in Nature of Business

     100105    

6.08

 

Transactions with Affiliates

     100105    

6.09

 

Agreements Restricting Liens and Distributions

     100106    

6.10

 

Limitation on Changes in Fiscal Periods

     101106    

6.11

 

Limitation on Speculative Hedging

     101106    

6.12

 

Use of Proceeds

     101107    

6.13

 

Sale and Leaseback Transactions and Synthetic Leases

     101107    

6.14

 

Maximum Capital Expenditures

     101107    

6.15

 

Minimum Interest Coverage Ratio

     101107    

6.16

 

Maximum Total Leverage Ratio

     102108    

6.17

 

Amendment of ABL Documents and Organizational Documents

     102108    

6.18

 

OFAC and Anti-Corruption.

     102108    

6.19

 

Suspension of Testing of Financial Covenants During the Covenant Test Suspension
Period

     103108  

 

iii



--------------------------------------------------------------------------------

ARTICLE VII    EVENTS OF DEFAULT      103109     7.01  

Events of Default

     103109     7.02  

Optional Acceleration of Maturity

     106112     7.03  

Automatic Acceleration of Maturity

     106112     7.04  

Non-exclusivity of Remedies

     107112     7.05  

Right of Set-off

     107112     7.06  

Application of Proceeds

     107113   ARTICLE VIII    THE GUARANTY      108114     8.01  

Liabilities Guaranteed

     108114     8.02  

Nature of Guaranty

     108114     8.03  

Administrative Agent’s Rights

     109115     8.04  

Guarantor’s Waivers

     109115     8.05  

Maturity of Obligations, Payment

     110116     8.06  

Administrative Agent’s Expenses

     110116     8.07  

Liability

     110116     8.08  

Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations

     110118     8.09  

Subordination of All Guarantor Claims

     112118     8.10  

Claims in Bankruptcy

     113119     8.11  

Payments Held in Trust

     114120     8.12  

Benefit of Guaranty

     114120     8.13  

Reinstatement

     114120     8.14  

Liens Subordinate

     114120     8.15  

Guarantor’s Enforcement Rights

     115121     8.16  

Limitation

     115121     8.17  

Contribution Rights

     115121     8.18  

Release of Guarantors

     116122     8.19  

Keepwell

     116122   ARTICLE IX    THE ADMINISTRATIVE AGENT      116122     9.01  

Appointment and Authority

     116122     9.02  

Rights as a Lender

     117122     9.03  

Exculpatory Provisions

     117123  

 

iv



--------------------------------------------------------------------------------

  9.04  

Reliance by the Administrative Agent

     118124     9.05  

Delegation of Duties

     118124     9.06  

Resignation of the Administrative Agent

     119125     9.07  

Non-Reliance on Administrative Agent and Other Lenders; Certain Acknowledgments

     120126     9.08  

Indemnification

     120126     9.09  

Collateral and Guaranty Matters

     121127     9.10  

No Other Duties, Etc.

     123129     9.11  

Administrative Agent May File Proofs of Claim

     123129   ARTICLE X    MISCELLANEOUS      124130     10.01  

Amendments, Etc.

     124130     10.02  

Notices, Etc.

     126132     10.03  

No Waiver; Cumulative Remedies; Enforcement

     128134     10.04  

Costs and Expenses

     128134     10.05  

Indemnification

     129135     10.06  

Successors and Assigns

     130136     10.07  

Confidentiality

     135141     10.08  

Execution in Counterparts

     136142     10.09  

Survival of Representations; Termination

     136143     10.10  

Severability

     137143     10.11  

Payments Set Aside

     137143     10.12  

Governing Law

     137144     10.13  

Submission to Jurisdiction

     137144     10.14  

Waiver of Jury

     138144     10.15  

Collateral Matters; Hedging Counterparties

     138145     10.16  

Entire Agreement

     139145     10.17  

Patriot Act Notice

     139145     10.18  

No Fiduciary Duty

     139146     10.19  

Intercreditor Arrangements

     140146     10.20  

Administrative Agent Acting at Direction of Majority Lenders

     141147     10.21  

Existing Credit Facility

     141148     10.22  

Not Publically Traded For Certain Period after First Amendment Effective Date

     142148    

10.23

 

Limitations on Disclosure to Primoris

     148  

 

v



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A

  -   

Form of Assignment and Assumption Agreement

Exhibit B

  -   

Form of Compliance Certificate

Exhibit C

  -   

Form of New Lender Supplement

Exhibit D

  -   

Form of Note

Exhibit E

  -   

Form of Notice of Borrowing

Exhibit F

  -   

Form of Notice of Conversion or Continuation

Exhibit G

  -   

Form of Supplemental Perfection Certificate

SCHEDULES:

Schedule 2.01

  -   

Commitments

Schedule 4.11

  -   

Subsidiaries

Schedule 4.13

  -   

Environmental Matters

Schedule 4.14

  -   

Insurance

Schedule 5.14

  -   

Certain Post-Closing Items

Schedule 6.01

  -   

Existing Liens

Schedule 6.02

  -   

Existing Debt

Schedule 6.05

  -   

Existing Investments

Schedule 6.08

  -   

Affiliate Transactions

Schedule 10.02

  -   

Addresses for Notices

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 15, 2014, is among Willbros Group,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders from
time to time party hereto and Cortland Capital Market Services LLC, as
Administrative Agent.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrower, the Guarantors, the Lenders and the
Administrative Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Certain Defined Terms. As used in this Agreement (including in the
introduction), the following terms shall have the following meanings:

“ABL Credit Agreement” means the Loan, Security and Guaranty Agreement, dated as
of August 7, 2013, among the Borrower, its Subsidiaries from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent.

“ABL Documents” means any agreement or instrument governing or evidencing any
Permitted ABL Debt.

“ABL Facility First Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

“ABL Obligations Payment Date” has the meaning set forth in the Intercreditor
Agreement.

“ABL Representative” has the meaning set forth in the Intercreditor Agreement.

“Acceptable Security Interest” in any property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties,
(b) secures the Obligations, and (c) subject to Sections 5.09(d) and 5.09(e), is
perfected and enforceable against the Loan Party that created such Lien in
preference to any other Liens thereon, other than, subject to the Intercreditor
Agreement, Permitted Liens.

“Accepting Lender” shall have the meaning provided in Section 2.17(a).

“Account Control Agreement” shall mean, with respect to any deposit, commodities
or securities account of any Loan Party held with a financial institution or
financial intermediary that is not the Administrative Agent, an agreement in
form and substance reasonably acceptable to the Administrative Agent among the
Administrative Agent, the ABL Representative (if required), such financial
institution or financial intermediary and the applicable Loan Party establishing
control over such deposit account or securities account of such Loan Party.



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any Person, or a division thereof, whether through purchase of assets,
merger or otherwise, or (b) acquires at least a majority (in number of votes) of
the securities of a corporation which have ordinary voting power for the
election of directors (other than securities having such power only by reason of
the happening of a contingency) or a majority (by percentage or voting power) of
the outstanding ownership interests of a partnership, limited liability company
or other entity.

“Additional First-Out Loan” means any Loan made by any Primoris Lender to the
Borrower pursuant to Section 2.16.

“Additional First-Out Loan Amendment” means an Additional First-Out Loan
Amendment, among the Borrower, the other Loan Parties, the Administrative Agent
and one or more Primoris Lenders, providing for the making of one or more
Additional First-Out Loans and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.16.

“Additional Tranche B Commitment” has the meaning set forth in the Sixth
Amendment.

“Additional Tranche B Loans” has the meaning set forth in the Sixth Amendment.

“Adjusted Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1.0% per annum, (c) the Eurodollar Rate on such day (or, if
such day is not a Business Day, the next preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1.0% per annum and (d) 2.25%. Any
change in the Adjusted Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“Administrative Agent” means Cortland Capital Market Services LLC, in its
capacity as administrative agent for the Lenders under the Loan Documents, and
any successor administrative agent appointed pursuant to Section 9.06.

“Administrative Agent Account” means (a) for purposes of Section 2.06, a deposit
account at a bank designated by the Administrative Agent and reasonably
acceptable to the Borrower and (b) for all other purposes, an account at a bank
designated by the Administrative Agent from time to time as the account into
which the Loan Parties shall make all payments payable hereunder or under the
other Loan Documents to the Administrative Agent for the benefit of the Lenders
and the other Secured Parties.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent pursuant to which a Lender or prospective
Lender designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

2



--------------------------------------------------------------------------------

“Affected Class” has the meaning set forth in Section 2.17(a).

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person; provided, however, that with respect to any
Loan Party, the term “Affiliate” also means any Person that possesses directly
or indirectly, the power to vote or direct the voting of 10% or more of the
outstanding shares of Voting Stock of such Loan Party; provided, further, that
none of KKR Credit Advisors (US) LLC or any of its Affiliates (including any
Fund that is administered or managed by KKR Credit Advisors (US) LLC or any of
its Affiliates or any entity or Affiliate of an entity that administers or
manages KKR Credit Advisors (US) LLC) shall be deemed to be an “Affiliate” of
the Borrower or any of its Subsidiaries. The term “control” (including the terms
“controlled by” or “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise.

“Agent Fee Letter” means that certain Agency Fee Letter, dated as of February 4,
2016, between the Administrative Agent and the Borrower.

“Agent Parties” has the meaning set forth in Section 10.02(d).

“Agreement” means this Credit Agreement, dated as of December 15, 2014, among
the Borrower, the Guarantors, the Lenders and the Administrative Agent.

“Allocable Amount” has the meaning set forth in Section 8.17(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

“Applicable Lender”, when used with respect to a Facility, means a Lender that
has a Commitment with respect to such Facility or holds a Loan under such
Facility.

“Applicable Lending Office” means with respect to any Lender, the office,
branch, Subsidiary, Affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, Subsidiary,
Affiliate or correspondent bank as such Lender may from time to time specify in
a notice to the Borrower and the Administrative Agent.

“Applicable Margin” means:

(a) at any time prior to the Sixth Amendment Funding Date, with respect to the
Tranche B Loans:

 

  (i) that are Base Rate Loans, 8.75% per annum, and

 

  (ii) that are Eurodollar Loans, 9.75% per annum;

 

3



--------------------------------------------------------------------------------

(b) at any time on or after the Sixth Amendment Funding Date, with respect to
the Tranche B Loans:

 

  (i) that are Base Rate Loans, 10.75% per annum, and

 

  (ii) that are Eurodollar Loans, 11.75% per annum;

provided that, in the case of this clause (b), on each of (A) September 30,
2018, (B) the last day of every fiscal quarter ended after September 30, 2018
and prior to the Tranche B Maturity Date (without regard to an acceleration of
the maturity of the Obligations pursuant to the terms hereof) and (C) the
Tranche B Maturity Date (without regard to an acceleration of the maturity of
the Obligations pursuant to the terms hereof), the Applicable Margin with
respect to the Tranche B Loans (whether Base Rate Loans or Eurodollar Loans)
shall increase by 1.00% per annum over the per annum rate applicable (pursuant
to the foregoing clauses (b)(i) and/or (b)(ii)) to such Loans immediately prior
to such date; and

(c) with respect to the First-Out Loans:

 

  (i) that are Base Rate Loans, 10.75% per annum, and

 

  (ii) that are Eurodollar Loans, 11.75% per annum;

provided that, in the case of this clause (c), on each of (A) September 30,
2018, (B) the last day of every fiscal quarter ended after September 30, 2018
and prior to the First-Out Loan Maturity Date (without regard to an acceleration
of the maturity of the Obligations pursuant to the terms hereof) and (C) the
First-Out Loan Maturity Date (without regard to an acceleration of the maturity
of the Obligations pursuant to the terms hereof), the Applicable Margin with
respect to the First-Out Loans (whether Base Rate Loans or Eurodollar Loans)
shall increase by 1.00% per annum over the per annum rate applicable (pursuant
to the foregoing clauses (c)(i) and/or (c)(ii)) to such Loans immediately prior
to such date;

(d) with respect to any other Loans, the per annum rate established in
accordance with this Agreement.

“Applicable Percentage” means, at any time, with respect to any Lender under a
Facility (a) prior to the termination of the Commitments for such Facility, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
under such Facility represented by such Lender’s Commitment under such Facility
at such time and (b) following the termination of the Commitments for such
Facility, the percentage (carried out to the ninth decimal place) of the
aggregate principal amount of the Loans under such Facility represented by such
Lender’s Loans under such Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arranger” means KKR Credit Advisors (US) LLC, in its capacity as arranger for
any Facility.

“Asset Disposition” means any disposition, whether by sale, lease, license,
transfer or otherwise, of any or all of the property of the Borrower or any of
its Subsidiaries, other than (a) any sale or issuance of Equity Interests of any
Subsidiary to the Borrower or any other Subsidiary, (b) dispositions of cash and
Cash Equivalents in the ordinary course of business or for any purposes
permitted under this Agreement, (c) sales of inventory in the ordinary course of
business, (d) dispositions of assets which have become obsolete or, in the
Borrower’s reasonable judgment, no longer used or useful in the business of the
Borrower and its Subsidiaries, (e) dispositions of any Governmental Fueling
Facility (including of any rights and interests under any agreement between the
Borrower or any of its Subsidiaries and any Governmental Authority), (f) leases
and subleases of equipment in the ordinary course of business, and (g) any loss,
destruction or damage of such property, or any actual condemnation, seizure or
taking, by exercise of eminent domain or otherwise, of such property, or any
confiscation or requisition of the use of such property; provided that, for
purposes of Section 2.06(c)(i) and the related definitions, the term “Asset
Disposition” shall mean Asset Dispositions by the Borrower or any of its
Subsidiaries made in reliance on Sections 6.04(c) and 6.04(h) of property the
Net Proceeds of which is $1,000,000 or more with respect to any such Asset
Disposition and $2,000,000 or more with respect to all such Asset Dispositions
consummated during any one fiscal year.

“Asset Disposition Prepayment Amount” means $125,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an Eligible Assignee and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its sole discretion.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2013, together with the
related consolidated statements of operations, stockholders’ equity and
comprehensive income (loss) and cash flows for the fiscal year ended
December 31, 2013 of the Borrower and its Subsidiaries, including the notes
thereto.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted Base Rate.

“Bemis Disposition” the disposition of all or substantially all the assets of,
or the Equity Interests in, Bemis LLC, a Vermont limited liability company (and
no other assets), provided that such disposition is consummated (a) in
accordance with Section 6.04(h) and (b) without any recourse to the Borrower or
any of its Subsidiaries, other than customary purchase price adjustments, escrow
arrangements and indemnities set forth in the definitive agreement for such
disposition.

 

5



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning set forth in Rule 13d-3 and Rule 13d-5 under
the Exchange Act.

“Bookrunner” means KKR Credit Advisors (US) LLC, in its capacity as bookrunner
for any Facility.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrower Board” means the Board of Directors of the Borrower. “Borrower
Materials” has the meaning set forth in Section 5.06.

“Borrowing” means Loans under a Facility of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, having the same
Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the laws of, or in fact
remain closed in, New York and, if such day relates to any Eurodollar Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of Canada or any province thereof.

“Capital Expenditures” means all expenditures of the Borrower and its
Subsidiaries in respect of the purchase or other acquisition, construction or
improvement of any fixed or capital assets that are required to be capitalized
under GAAP on a consolidated balance sheet of the Borrower and its Subsidiaries
as property, plant, equipment or other fixed assets; provided, however, that
Capital Expenditures shall in any event exclude (a) normal replacements and
maintenance which are properly charged to current operations, (b) expenditures
made on account of any loss, destruction or damage of any fixed or capital
assets, or any actual condemnation, seizure or taking, by exercise of eminent
domain or otherwise, of any fixed or capital assets, or any confiscation or
requisition of the use of any fixed or capital assets, to the extent such
expenditures do not exceed the amount of the insurance proceeds, condemnation
awards or damage recovery proceeds relating thereto, (c) any Qualified
Investment made pursuant to any Reinvestment Notice, (d) any such expenditures
in the form of a substantially contemporaneous exchange of similar fixed or
capital assets, except to the extent of cash or other consideration (other than
the assets so exchanged), if any, paid or payable by the Borrower and its
Subsidiaries, (e) any Investment or Acquisition, and (f) expenditures in
connection with the construction, development and/or operation and maintenance
of any Governmental Fueling Facility.

“Capital Lease” of a Person means any lease of any property by such Person as
lessee that would, in accordance with GAAP (but subject to Section 1.03(a)), be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(a) investments in direct obligations of the United States of America or any
agency thereof,

(b) investments in certificates of deposit of maturities less than one year or
less than two years (provided that such investment lasting longer than one year
but less than two years may be converted into cash within three (3) Business
Days without unreasonable premium or penalty) issued by, or time deposits with,
Amegy Bank, N.A., Bank of Texas, N.A., or commercial banks in the United States
having capital and surplus in excess of $500,000,000,

(c) investments in commercial paper of maturities less than one year rated A1 or
P1 (or higher) by S&P or Moody’s, respectively, or any equivalent rating from
any other rating agency reasonably satisfactory to the Administrative Agent,

(d) investments in securities purchased under repurchase obligations pursuant to
which arrangements are made with selling financial institutions (being a
financial institution with a rating of A1 or P1 (or higher) by S&P or Moody’s,
respectively) for such financial institutions to repurchase such securities
within 30 days from the date of purchase, and other similar short-term
investments made in connection with cash management practices of the Borrower
and its Subsidiaries,

(e) investments in institutional money market mutual funds that meet the
criteria set forth by rule 2a-7 of the Investment Company Act of 1940, and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“CFC” means (a) each Person that is a “controlled foreign corporation” as
defined in Section 957(a) of the Code and (b) each Subsidiary of any such
controlled foreign corporation.

“CFC Holding Company” means any Domestic Subsidiary that is a disregarded entity
for United States federal income tax purposes and substantially all of the
assets of which consist of the Equity Interests of one or more non-Domestic
Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a)the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. Notwithstanding anything herein
to the contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

7



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(a) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” (as that term is used in Section 13(d)
of the Exchange Act, but excluding any employee benefit plan of the Borrower or
any of its Subsidiaries, and any Person acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act) becomes the Beneficial Owner, directly or indirectly, of more than 40% of
the Voting Stock of the Borrower, measured by voting power rather than number of
shares;

(b) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors; or

(c) any “Change of Control” under the ABL Documents as in effect on the date
hereof.

“Class” means, with respect to a Facility (a) when used with respect to Lenders,
the Lenders under such Facility, (b) when used with respect to Commitments,
Commitments to provide such Facility and (c) when used with respect to Loans or
Borrowings, Loans or Borrowings under such Facility.

“Closing Date” means December 15, 2014.

“Code” means the United States Internal Revenue Code of 1986 and any successor
statute and all rules and regulations promulgated thereunder.

“Collateral” means (a) all the “Collateral”, “Property”, and “Premises” and
other similar terms as defined in, or used in, any Security Document and (b) all
other property of any Loan Party subject to, or intended to be subject to, any
Security Document as collateral covered thereby.

“Commitment Letter” means the Commitment Letter dated November 12, 2014, between
KKR Credit Advisors (US) LLC and Willbros Group, Inc., including Exhibit A
thereto.

“Commitments” means the Tranche B Commitments, the Additional Tranche B
Commitments, the Initial First-Out Loan Commitment and/or the commitments with
respect to any other Facility, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Borrower in substantially the form of the attached Exhibit B
(with modification thereto reasonably made by the Borrower and agreed to by the
Administrative Agent in its reasonable discretion to reflect the Sixth Amendment
and the Seventh Amendment).

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means, as of any date of determination, (a) all Debt of the
Borrower and its Subsidiaries described in clauses (a), (b) and (c) of the
definition of Debt, (b) all reimbursement obligations of the Borrower and its
Subsidiaries described in clause (d) of the definition of Debt, but only if such
reimbursement obligations are noncontingent, and (c) any Guarantees by the
Borrower and its Subsidiaries of any Debt described in clause (a) or (b) above
of any other Person, in each case as of such date and calculated on a
consolidated basis in accordance with GAAP. It is understood that Consolidated
Debt does not include any obligation that is not Debt (giving effect to the
final sentence of the definition of such term) or any obligation that is not
described in clause (a), (b) or (c) above, whether or not such obligation is
treated as a liability under GAAP.

“Consolidated EBITDA” means, for any period, without duplication, the sum of the
following, in each case calculated for such period:

(a) Consolidated Net Income, excluding the results of discontinued operations
for such period (as determined in accordance with GAAP, provided that for
purposes of the foregoing, the Tanks Business shall be deemed to constitute a
discontinued operation); plus

(b) to the extent deducted in determining such Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) charges against income for foreign,
federal, state, and local Taxes, (iii) depreciation and amortization expense,
(iv) other non-cash charges or losses, (v) extraordinary or non-recurring
expenses or losses, and (vi) amortization, write-off or write-down of debt
discount, capitalized interest and debt issuance costs and deferred financing
costs, the accretion or accrual of discontinued liabilities to the extent not
paid in cash and commissions, discounts and other fees and charges associated
with letters of credit or Debt; minus

(c) to the extent included in determining such Consolidated Net Income,
extraordinary or non-recurring gains; minus (in the case of a gain) or plus (in
the case of a loss)

(d) to the extent included (or deducted) in determining such Consolidated Net
Income, any gains or losses on sales of assets of the Borrower or any of its
Subsidiaries (other than in the ordinary course of business); minus

(e) to the extent included in determining such Consolidated Net Income, the
income of any Person (other than any Wholly Owned Subsidiary of the Borrower) in
which the Borrower or any Wholly Owned Subsidiary owns any Equity Interests,
except to the extent (i) such income is received by the Borrower or such Wholly
Owned Subsidiary in a cash distribution during such period or (ii) the payment
of cash dividends or similar cash distributions by such Person to the Borrower
or such Wholly Owned Subsidiary on account of such ownership is not prohibited
by any Governmental Authority or by the operation of the terms of the
Organizational Documents of such Person or any agreement or other instrument
binding on such Person; minus (in the case of a gain) or plus (in the case of a
loss)

 

9



--------------------------------------------------------------------------------

(f) to the extent included (or deducted) in determining such Consolidated Net
Income, non-cash gains (other than gains resulting from derivatives to the
extent the amount of commodities hedged with such derivatives exceeds the
Borrower’s and its Subsidiaries’ commodities sold) and losses as a result of
changes in the fair value of derivatives; minus

(g) cash payments made during such period in respect of non-cash charges added
back in determining Consolidated EBITDA pursuant to clause (b)(iv) above for any
previous period; plus (in the case of a loss) or minus (in the case of a gain)

(h) to the extent deducted in determining such Consolidated Net Income, fees and
expenses in an aggregate amount not to exceed $8,000,000 relating to the
transactions contemplated hereby; plus (in the case of a loss) or minus (in the
case of a gain)

(i) to the extent included (or deducted) in determining such Consolidated Net
Income, gain or loss arising from early extinguishment of Debt or obligations
under any Hedging Arrangement; plus

(j) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any waiver or amendment of any Debt;
plus

(k) to the extent deducted in determining such Consolidated Net Income, any
premiums or similar fees paid or payable in connection with a prepayment of any
Debt; plus

(l) to the extent deducted in determining such Consolidated Net Income, fees and
expenses paid or payable in connection with any Specified Disposition.

For purposes of calculating Consolidated EBITDA for any period, if during such
period the Borrower or any Subsidiary shall have consummated any Acquisition or
any Asset Disposition of a Subsidiary, a business unit or a line of business and
the aggregate consideration paid or received by the Borrower and its
Subsidiaries exceeded $25,000,000, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(c). Notwithstanding anything to the contrary in this definition or
otherwise herein or in any other Loan Document, (i) Consolidated EBITDA for the
four fiscal quarter period ending March 31, 2018 shall be equal to (A) the
Consolidated EBITDA for the fiscal quarter ending December 31, 2017 plus the
Consolidated EBITDA for the fiscal quarter ending March 31, 2018, multiplied by
(B) two (2), and (ii) Consolidated EBITDA for the four fiscal quarter period
ending June 30, 2018 shall be equal to (A) the Consolidated EBITDA for the
fiscal quarter ending December 31, 2017 plus the Consolidated EBITDA for the
fiscal quarter ending March 31, 2018 plus the Consolidated EBITDA for the fiscal
quarter ending June 30, 2018, divided by (B) three (3) and multiplied by
(C) four (4).

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries (excluding, to the extent otherwise included
therein, (a) amortization, write-off or write-down of debt discount, capitalized
interest and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt (including fees, expenses
(including prepayment premiums) and charges payable in connection with the
consummation of the Transactions or any other waivers, amendments or

 

10



--------------------------------------------------------------------------------

prepayments of any Debt) and (b) non-cash gains (other than gains resulting from
derivatives to the extent the amount of commodities hedged with such derivatives
exceeds the Borrower’s and its Subsidiaries’ commodities sold) and losses as a
result of changes in the fair value of derivatives) calculated on a consolidated
basis in accordance with GAAP for such period. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Borrower
or any Subsidiary shall have consummated any Acquisition or any Asset
Disposition of a Subsidiary, a business unit or a line of business and the
aggregate consideration paid or received by the Borrower and its Subsidiaries
exceeded $25,000,000, Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.03(c).

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries calculated on a consolidated basis for such period in
accordance with GAAP.

“Construction Phase” means, with respect to any Governmental Fueling Facility,
the period prior to the applicable Governmental Authority confirming in writing
that it will commence making contract payments payable by it to the Borrower or
any of its Subsidiaries (or any assignee thereof) with respect to the
construction, development and/or operation of such Governmental Fueling
Facility.

“Continue”, “Continuation”, and “Continued” each refers to a continuation of a
Eurodollar Borrowing for an additional Interest Period upon the expiration of
the Interest Period then in effect for such Borrowing.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of a
Borrowing of one Type into one or more Borrowings of another Type.

“Covenant Test Suspension Period” means the fiscal quarters ending December 31,
2014, March 31, 2015, June 30, 2015, September 30, 2015, December 31, 2015,
March 31, 2016, June 30, 2016, September 30, 2016, December 31, 2016, March 31,
2017, June 30, 2017, September 30, 2017 and December 31, 2017.

“Credit Party” means the Administrative Agent (in its capacity as a Lender) or
any Lender and, for the purposes of Section 10.18 only, the Arranger.

“Debt” means, for any Person, without duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

 

11



--------------------------------------------------------------------------------

(b) obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and not past due for more than ninety (90) days unless being contested
by such Person in good faith by appropriate proceedings diligently conducted,
(ii) deferred compensation payable to directors, officers or employees of the
Borrower or any of its Subsidiaries and (iii) any purchase price adjustment or
earnout, except to the extent that the amount payable pursuant to such purchase
price adjustment or earnout is determinable and non-contingent);

(c) Capital Leases and Synthetic Leases;

(d) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances, bank guarantees, surety bonds or similar
instruments which are issued upon the application of such Person or upon which
such Person is an account party;

(e) indebtedness secured by a Lien on property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements, but excluding (i) trade accounts payable in
the ordinary course of business and not past due for more than ninety (90) days
unless being contested by such Person in good faith by appropriate proceedings
diligently conducted and (ii) customary reservations and restrictions of title
under agreements with suppliers entered into in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (provided that if such Person has not assumed
or otherwise become liable in respect of such Debt, such Debt shall be deemed to
be in an amount equal to the lesser of the amount of such Debt and the fair
market value of the property encumbered by such Lien);

(f) all Guarantees of such Person in respect of Debt of any other Person; and

(g) all Disqualified Equity Interests of such Person.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer to the extent such Person is liable therefor as a
result thereof, unless such Debt is expressly made non-recourse to such Person.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, to the extent otherwise constituting Debt pursuant to the
foregoing, (i) any obligations owed by the Borrower or any Subsidiary to any
payment processor solely on account of such processor having satisfied
obligations of the Borrower or any Subsidiary in respect of trade accounts
payable in the ordinary course of business and (ii) any indemnities,
undertakings, representations or other obligations (including contingent
obligations) of the Borrower and its Subsidiaries under the Existing
Governmental Fueling Facility Arrangements in respect of any Governmental
Fueling Facility after the end of the Construction Phase thereof (other than any
such obligations in respect of any contract payment (or a portion thereof)
payable by the applicable Governmental Authority that is not paid when due by
such Governmental Authority as a result of the Borrower or any of its
Subsidiaries failing to comply with their obligations under any agreement
between the Borrower or any of its Subsidiaries and such Governmental Authority
with respect to the construction, development or operation of such Governmental
Fueling Facility), in each case, shall not constitute “Debt”.

 

12



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Proceeds” has the meaning set forth in Section 7.06.

“Default Repayment Premium” has the meaning set forth in Section 2.06(f)(iii).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within three (3) Business Days of the date required to be
funded by it hereunder;

(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its respective funding obligations
hereunder or under other agreements in which it commits to extend credit;

(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations; or

(d) has, or has a direct or indirect Parent Company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect Parent Company thereof by a Governmental Authority.

“Designated Asset Dispositions” means the Professional Services Disposition, the
Bemis Disposition and the Other Designated Asset Dispositions.

“Designated Asset Disposition Outside Date” means September 28, 2016.

“Designated Person” means any Person listed on a Sanctions List.

 

13



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Equity Interests (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Parent
or any Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Maturity Date;
provided that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Obligations under the Loan Documents (other than unasserted
contingent obligations) and the termination or expiration of all the Commitments
and (ii) an Equity Interest in any Person that is issued to any employee or to
any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Dollars” and “$” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of the United States, any State thereof or the District of
Columbia.

“ECF Percentage” means 75%; provided that, with respect to each fiscal year of
the Borrower ending on or after December 31, 2015, unless otherwise agreed to by
the Borrower, the ECF Percentage shall be reduced to (i) 50% if the Total
Leverage Ratio as of the last day of such fiscal year is not greater than 2.25
to 1.00 and (ii) 0% if the Total Leverage Ratio as of the last day of such
fiscal year is less than 1.75 to 1.00.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person); provided
that neither the Borrower nor its Subsidiaries may be an Eligible Assignee
(except as allowed by Section 10.06(g)).

“Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including personal injury,
property damage, contribution, indemnity, direct or consequential damages,
damage to the environment, nuisance, pollution, or contamination, or for fines,
penalties, fees, costs, expenses or restrictions, in each case arising under or
otherwise related to an obligation under Environmental Law.

 

14



--------------------------------------------------------------------------------

“Environmental Law” means all former, current and future Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

“Equity Documents” means the Subscription Agreement and the Registration Rights
Agreement.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations;
provided that Equity Interests shall not include any Debt that is convertible or
exchangeable into Equity Interests of any Person prior to such conversion or
exchange.

“Equity Issuance” means any issuance of Equity Interests by the Borrower after
the Closing Date, other than Equity Interests issued (a) pursuant to stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Borrower and its Subsidiaries, (b) as consideration for any
Investment or other Acquisition permitted under Section 6.05 (including any such
issuance the proceeds of which are used to finance any earnout payment arising
under such Investment or Acquisition) or (c) in connection with any redemption,
purchase, retirement or defeasance of Debt that is permitted under the terms of
this Agreement.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
proceeds received by the Borrower from such Equity Issuance, net of underwriting
discounts and commissions and out-of-pocket costs, expenses and disbursements
paid or incurred in connection therewith in favor of any Person that is not an
Affiliate of the Borrower or any Subsidiary.

 

15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute and all rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, the commencement of
proceedings by the PBGC to terminate, or an event or condition that would
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer under Section 4042 of ERISA, any Pension Plan or
Multiemployer Plan; or (e) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as the escrow
agent under the Escrow Agreement.

“Escrow Agreement” means the Escrow Agreement (Basic Three Party Escrow), dated
as of December 15, 2014, by and among the Borrower, the Arranger and JPMorgan
Chase Bank, N.A., in its capacity as escrow agent thereunder.

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the rate per annum equal to the ICE Benchmark Administration
LIBO Rate or the successor thereto if the ICE Benchmark Administration is no
longer making a LIBO rate available, as published by Bloomberg, LP (or such
other commercially available source providing quotations of ICE Benchmark
Administration LIBO Rate as may be designated by the Administrative Agent from
time to time in its reasonable discretion) (in each case, the “Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if the Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”)

 

16



--------------------------------------------------------------------------------

with respect to Dollars, then the Eurodollar Base Rate shall be the Interpolated
Rate at such time; provided, further, that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time, provided that if the Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loan” means a Loan that bears interest at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurodollar Base Rate    

1.00 - Eurocurrency Reserve Requirements

 

; provided that in no event shall the Eurodollar Rate be less than 1.25%.

“Event of Default” has the meaning set forth in Section 7.01.

“Event of Loss” means (a) any loss, destruction or damage or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation of, or requisition of the use of, any assets of the
Borrower or any of its Subsidiaries; provided that, with respect to any such
Event of Loss, the book value of the assets subject thereto shall be $2,500,000
or more.

“Excepted Liens” means:

(a) Liens for Taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;

(b) Liens imposed by law, or arising by operation of law, including carriers’,
warehousemen’s, landlord’s, mechanics’, materialmen’s, and other similar liens
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due or which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves shall have been set aside on the books of the applicable Person;

 

17



--------------------------------------------------------------------------------

(c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;

(d) Liens incurred and pledges or deposits made in connection with the
performance of bids and leases (other than Debt), statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances, and
other minor defects or irregularities in title evidenced by a survey, affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f) Liens arising out of, or appeal bonds in respect of, judgments or awards
that do not constitute an Event of Default under Section 7.01(f);

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Debt (other than Debt referred
to in Section 6.02(l)) and are not subject to restrictions on access by the
Borrower or any of its Subsidiaries in excess of those required by applicable
banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding (i) operating leases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business or (ii) perfection of the acquiror’s or transferee’s interest in any
sale, transfer or other disposition of assets permitted under Section 6.04;

(i) any interest of title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases not prohibited under this Agreement;

(j) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not interfere in any material respect with the
business of the Borrower and its Subsidiaries; and

(k) Liens in favor of customs and revenue Governmental Authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.

“Excess Cash Flow” means, for any fiscal year of the Borrower:

(a) Consolidated EBITDA for such fiscal year (determined on the basis of
Consolidated Net Income not adjusted to exclude the results of discontinued
operations), minus

 

18



--------------------------------------------------------------------------------

(b) the sum (without duplication) of:

(i) Consolidated Interest Expense for such fiscal year actually paid in cash by
the Borrower and its Subsidiaries,

(ii) the net amount, if any, by which the “Contract costs and recognized income
not yet billed” (or a similar line item referred to in the consolidated
financial statements of the Borrower) increased during such fiscal year,

(iii) the aggregate principal amount of Loans, Long Term Debt and Capital Leases
repaid or prepaid by the Borrower and its Subsidiaries during such fiscal year,
excluding (without duplication):

(A) repayment or prepayment of the Permitted ABL Debt and other revolving
extensions of credit (except to the extent that any repayment or prepayment of
such Debt is accompanied by a permanent reduction in related commitments,

(B) repayment or prepayment of the Loans, other than scheduled principal
payments pursuant to Section 2.05(a), and

(C) repayments or prepayments of Long Term Debt funded with the proceeds of
other Long Term Debt,

(iv) all income Taxes actually paid in cash by the Borrower and its Subsidiaries
during such fiscal year,

(v) the sum of:

(A) the Capital Expenditures actually made in cash by the Borrower and its
Subsidiaries during such fiscal year (except to the extent financed with the
proceeds of Debt, Equity Issuances, casualty proceeds or other proceeds that
were not included in determining Consolidated EBITDA for such fiscal year) and

(B) the aggregate amount of cash consideration paid by the Borrower and its
Subsidiaries during such fiscal year to make Investments and other Acquisitions
permitted under Section 6.05(c), (d), (h), (j) or (k) (in each case except to
the extent financed with the proceeds of Debt, Equity Issuances, casualty
proceeds or other proceeds that were not included in determining Consolidated
EBITDA for such fiscal year),

(vi) to the extent not reducing Consolidated EBITDA for such fiscal year (but
without duplication of any other deductions to Excess Cash Flow for such fiscal
year), the aggregate amount actually paid in cash by the Borrower and its
Subsidiaries during such fiscal year in respect of litigation and similar
proceedings, earn-out obligations and other obligations and liabilities (other
than Debt, but including any fees and expenses (including prepayment premiums)
actually paid in cash in respect of any Debt), including any payments under the
WAPCo Settlement and any such amounts paid in respect of items referred to in
clauses (h), (j), (k) and (l) of the definition of Consolidated EBITDA, and

 

19



--------------------------------------------------------------------------------

(vii) to the extent otherwise included in Excess Cash Flow for any fiscal year,
any Net Proceeds with respect to any Asset Disposition.

“Exchange Act” means the United States Securities and Exchange Act of 1934.

“Excluded Property” means:

(a) any Governmental Fueling Facility,

(b) (i) any lease, license or other agreement to which a Loan Party is a party
or any of its rights or interests thereunder to the extent and for so long as
the grant of a Lien thereon by such Loan Party shall constitute or result in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement, and (ii) any property subject to a
purchase money security interest to the extent and for so long as the terms of
any agreement to which any Loan Party is a party governing such security
interest prohibit or make void or unenforceable the grant of a Lien on such
property by such Loan Party, in each case in this clause (b) except to the
extent any of the foregoing is rendered ineffective, or is otherwise
unenforceable, pursuant to Section 9-406, 9-407, 9-408, or 9-409 of the UCC or
any other applicable Legal Requirement;

(c) any property to the extent and for so long as the grant of a Lien thereon by
any Loan Party is prohibited or made void or unenforceable by any applicable
Legal Requirement;

(d) any leasehold interests in real property or any other rights or interests to
any leased real property;

(e) any Equity Interests of any Person that is not a Wholly Owned Subsidiary of
the Borrower to the extent a Lien on such Equity Interests to secure the
Obligations is prohibited by such Person’s Organizational Documents;

(f) any Voting Stock of any Subsidiary of the Borrower that is not a Domestic
Subsidiary or is a CFC or a CFC Holding Company, except to the extent such
Voting Stock does not exceed 66% of all Voting Stock outstanding of such
Subsidiary;

(g) any intent-to-use trademark applications; and

(h) any cash and Cash Equivalents subject to a Lien referred to in clause (c),
(d) or (f) of the definition of Excepted Liens or Section 6.01(g), 6.01(k) or
6.01(l), in each case, to the extent that a grant of a Lien thereon pursuant to
the Loan Documents shall constitute or result in a breach or termination
pursuant to the terms of, or a default under, any agreement to which any Loan
Party is a party governing or relating to such Lien;

provided that, in any event, (i) the proceeds received by any Loan Party from
the sale, transfer or other disposition of any Excluded Property shall only
constitute Excluded Property if such proceeds meet any of the requirements set
forth in clauses (a) through (g) above and (ii) property of the Borrower or any
Domestic Subsidiary that constitutes collateral for any Permitted ABL Debt shall
not constitute Excluded Property.

 

20



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent (acting pursuant to Majority Lender direction). If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.14), any U.S. Federal withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.11(f) or 2.11(g), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding Tax
pursuant to Section 2.11(a) and (d) any U.S. Federal withholding Taxes imposed
by FATCA.

“Existing Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as Administrative Agent under the Existing Credit Facility.

“Existing Credit Facility” means that certain Credit Agreement, dated as of
August 7, 2013, by and among the Borrower, the Guarantors, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time through the Closing Date.

“Existing Governmental Fueling Facility Arrangements” means the Master Purchase
Agreement dated as of June 15, 2012, between Willbros Government Services
(U.S.), LLC, a Delaware limited liability company and a Subsidiary, and HA WG
Funding LLC, together with all agreements, assignments, schedules, certificates
and other documents or instruments relating thereto, in each case, as the same
may be amended, supplemented, extended, renewed, replaced or otherwise modified
from time to time, and any similar arrangements with respect to any Governmental
Fueling Facility (whether or not with the same parties).

 

21



--------------------------------------------------------------------------------

“Expenses Cap” has the meaning set forth in Section 2.20.

“Expenses Payment” has the meaning set forth in Section 2.20.

“Facility” means the Tranche B Loan Facility, the First-Out Loan Facility, any
Replacement Loan Facility or any Facility of Loans created pursuant to
Section 2.17, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof (including any Revenue Ruling, Revenue Procedure,
Notice, or similar guidance issued by the Internal Revenue Service), any law
implementing an intergovernmental approach thereto and any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. Notwithstanding the foregoing,
the Federal Funds Effective Rate shall not be less than zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means the Fee Letter dated November 12, 2014, between KKR Credit
Advisors (US) LLC and Willbros Group, Inc.

“Fifth Amendment” means the Fifth Amendment dated as of March 3, 2017, to this
Agreement.

“Fifth Amendment Effective Date” means March 3, 2017.

“Financial Officer” for any Person means the Chief Financial Officer, Treasurer
or other senior financial officer of such Person.

“First Amendment” means the First Amendment dated as of March 31, 2015, to this
Agreement.

“First Amendment Effective Date” means March 31, 2015.

 

22



--------------------------------------------------------------------------------

“First-Out Lender” means, at any time, any Lender that holds a First-Out Loan at
such time.

“First-Out Loan” means the Initial First-Out Loan and any Additional First-Out
Loan.

“First-Out Loan Facility” means, at any time, the aggregate principal amount of
the First-Out Loans of all First-Out Lenders outstanding at such time.

“First-Out Loan Maturity Date” means December 15, 2019.

“Forbearance Agreement” means the Forbearance Agreement, dated as of March 27,
2018, among the Borrower, the other Loan Parties party thereto, the
Administrative Agent, and the Lenders party thereto.

“Forbearance Period” has the meaning set forth in the Forbearance Agreement.

“Foreign Government Scheme or Arrangement” has the meaning set forth in Section
4.16(d).

“Foreign Lender” means any Lender that is not created or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Foreign Plan” has the meaning set forth in Section 4.16(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment” means the Fourth Amendment dated as of July 26, 2016, to this
Agreement.

“Fourth Amendment Effective Date” means July 26, 2016.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Global Intercompany Note” means the Global Intercompany Note among the Borrower
and its Subsidiaries dated as of even date herewith, as the same may be amended,
supplemented or otherwise modified from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

23



--------------------------------------------------------------------------------

“Governmental Fueling Facility” means any fuel storage and dispensing facility
constructed, developed, owned or operated by the Borrower or any of its
Subsidiaries that is located on the real property owned by any Governmental
Authority (including all equipment and related services, and all accessories,
accessions, enhancements and augmentations thereto), together with any agreement
between the Borrower or any of its Subsidiaries and any Governmental Authority
relating thereto, including any real property lease agreement, any service
agreement and any operations and maintenance agreement, and all rights and
interests of the Borrower or any of its Subsidiaries under any of the foregoing
and all proceeds thereof; provided that such agreements provide for the
reimbursement, directly or indirectly, by the applicable Governmental Authority
of expenditures in connection with the construction, development and/or
operation and maintenance of such facility.

“Granting Lender” has the meaning set forth in Section 10.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantor Claims” has the meaning set forth in Section 8.09(a).

“Guarantor Payment” has the meaning set forth in Section 8.17(a).

“Guarantors” means (a) each of the Subsidiaries indicated as such on Schedule
4.11 and (b) any other Person that becomes a guarantor of all or a portion of
the Obligations pursuant to Section 5.10, other than any Subsidiary that shall
have been released pursuant to Section 10.15.

 

24



--------------------------------------------------------------------------------

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Arrangement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedging Counterparty” means the Administrative Agent, any Lender or any
Affiliate thereof that is party to a Hedging Arrangement with the Borrower or
any of its Subsidiaries or that was the Person acting as Administrative Agent, a
Lender or an Affiliate thereof at the time such Hedging Arrangement was entered.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.07.

“Initial First-Out Lender” has the meaning set forth in the Seventh Amendment.

“Initial First-Out Loan” has the meaning set forth in the Seventh Amendment.

“Initial First-Out Loan Commitment” has the meaning set forth in the Seventh
Amendment.

“Insolvency Proceeding” has the meaning set forth in Section 7.01(e).

“Intellectual Property Security Agreements” means the collective reference to
the short form intellectual property security agreements delivered in connection
with the Security Agreement.

 

25



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
August 7, 2013, among the Administrative Agent, the ABL Representative and the
Loan Parties, reaffirmed on the Closing Date by the Intercreditor Reaffirmation.

“Intercreditor Reaffirmation” means that certain Notice of Refinancing and
Reaffirmation of Intercreditor Agreement, dated as of the Closing Date, among
the ABL Representative, the Administrative Agent, the Borrower and the other
Loan Parties party thereto.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the four fiscal quarter period then ended.

“Interest Period” means, for each Eurodollar Loan comprising part of a
Borrowing, initially the period commencing on the date of such Eurodollar Loan
or the date of the Conversion of any existing Base Rate Loan into such
Eurodollar Loan and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b) and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02(b). The duration of
each such Interest Period shall be one, two, three, six or twelve months, as the
Borrower may select; provided, however, that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(c) the Borrower may not select any Interest Period for any Facility which ends
after the Maturity Date for such Facility.

“Interim Financial Statements” means the unaudited condensed consolidated
balance sheet of the Borrower and its Subsidiaries as of September 30, 2014,
together with the related condensed consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries, including the notes thereto.

“Investment” of any Person means (a) the purchase or acquisition (whether for
cash, property, services or securities or otherwise) of Equity Interests, Debt
or other securities of any other Person (including any capital contribution),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person or (c) the entering into of any Guarantee of Debt of
any other Person; provided that, to the extent otherwise included therein, the
term “Investment” shall not include any purchase of inventory, supplies or
equipment made by such Person on behalf of any customer of such Person in the
ordinary course of business. The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the values of such Investment.

 

26



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Legal Requirements” means, collectively, all international, foreign, Federal,
state and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender Designee” has the meaning set forth in Section 5.15(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption,
pursuant to the Seventh Amendment or pursuant to Section 2.18, other than any
such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or other), pledge, assignment by way of security, deposit
arrangement, encumbrance, charge or security interest, whether voluntary, or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidity” means, as of any date of determination, (a) the unborrowed amount
that the Borrower is entitled to borrow (taking into consideration, among other
things, the then-applicable “borrowing base” under the ABL Documents) as
Permitted ABL Debt under the ABL Documents plus (b) the amount of Unrestricted
Cash.

“Loan” means any loan made by any Lender pursuant to this Agreement.

“Loan Documents” means this Agreement, the Forbearance Agreement, each
Additional First-Out Loan Amendment, any Notes issued pursuant to Section 2.03,
the Intercreditor Agreement, the Security Documents, the Perfection Certificate,
the Supplemental Perfection Certificates and each other certificate, agreement,
instrument or other document executed and delivered, in each case by or on
behalf of any Loan Party pursuant to the foregoing; provided, however, that for
purposes of Sections 7.01 and 10.01, “Loan Documents” means this Agreement, the
Forbearance Agreement, each Additional First-Out Loan Amendment, the
Intercreditor Agreement and the Security Documents.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.17.

 

27



--------------------------------------------------------------------------------

“Loan Modification Offer” shall have the meaning provided in Section 2.17(a).
“Loan Party” means the Borrower or any Guarantor.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Majority Facility Lenders” means, as of any date of determination, Lenders
under such Facility holding more than 50% of the sum of (a) the aggregate
principal amount of the Loans at such time under such Facility plus (b) the
unused Commitments at such time under such Facility; provided that, subject to
Section 10.01, the Commitments and Loans of each Defaulting Lender shall be
excluded for purposes of making a determination of Majority Facility Lenders.

“Majority Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Loans at such
time plus (b) the unused Commitments at such time; provided that, subject to
Section 10.01, the Commitments and Loans of each Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

“Makewhole Amount” means, in respect of the Tranche B Loans of any Tranche B
Lender being prepaid (or deemed prepaid under Section 2.06(f)(iii)) or subject
to a Repricing Amendment on any date, an amount equal to the present value as of
such date of all interest payments that would have been made in respect of the
principal of such Tranche B Loans from the date of such prepayment (or deemed
prepayment date) or the effective date of such Repricing Amendment to but
excluding (a) June 15, 2019, in the case of any prepayment made on or prior to
September 30, 2018 (but only so long as, at the time of such prepayment, the
maturity of Debt outstanding under the ABL Credit Agreement has not been
accelerated (or deemed accelerated) following an Event of Default under, and as
defined in, the ABL Credit Agreement), and (b) the Tranche B Maturity Date, in
the case of any prepayment made after September 30, 2018 or any Repricing
Amendment, in each case, at a rate per annum equal to the sum of (i) the
Applicable Margin with respect to Tranche B Loans that are Eurodollar Loans in
effect on the date of such prepayment (or deemed prepayment date) or the
effective date of such Repricing Amendment plus (ii) the greater of (x) 1.25%
and (y) the Eurodollar Rate (assuming an Interest Period of three months) in
effect on the date of such prepayment (or deemed prepayment) or the effective
date of such Repricing Amendment (in each case, computed on the basis of actual
days elapsed over a year of 360 days and using a discount rate equal to the
Treasury Rate as of such prepayment or effective date plus 50 basis points).

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, properties or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform their obligations under the Loan Documents or (c) the
validity or enforceability against the Loan Parties of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders under the Loan
Documents.

 

28



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary of the Borrower that is a Domestic
Subsidiary (a) the net book value of the assets of which is at least $5,000,000
or (b) the revenues (excluding any intercompany revenues) of which equal to
$10,000,000 for the most recent period of four consecutive fiscal quarters of
the Borrower for which financial statements have been delivered pursuant to
Section 5.06(a) or 5.06(b) (or, prior to the first delivery of any such
financial statements, four consecutive fiscal quarters of the Borrower most
recently ended prior to the Closing Date); provided that if (i) the combined
book value of the assets of the Domestic Subsidiaries that would not constitute
Material Subsidiaries pursuant to the foregoing provisions of this definition
exceeds $25,000,000 or (ii) the combined revenues (excluding any intercompany
revenues) of the Domestic Subsidiaries that would not constitute Material
Subsidiaries pursuant to the foregoing provisions of this definition exceed
$40,000,000 for any such most recent period of four consecutive fiscal quarters,
then one or more of such excluded Subsidiaries shall be deemed to be Material
Subsidiaries for purposes of Section 5.10 in descending order based on the book
value of their assets until such excess shall have been eliminated.

“Maturity Date” means (a) the case of the Tranche B Facility, the Tranche B
Maturity Date, (b) the case of the First-Out Loan Facility, the First-Out Loan
Maturity Date and (bc) in the case of any other Facility, the final scheduled
maturity date of such Facility.

“Maximum Rate” means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including, if required by such laws, certain fees and other
costs).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a national credit rating organization.

“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party that is not an Excluded Property and with respect to which such Loan Party
shall have executed and delivered to the Administrative Agent a Mortgage. The
Mortgaged Properties as of the Closing Date are set forth in Schedule 3 of the
Perfection Certificate.

“Mortgages” means a mortgage, deed of trust or other security document granting
a Lien on any Mortgaged Property in favor of the Administrative Agent, for the
benefit of the Secured Parties, to secure the Obligations. Each Mortgage shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Debt Proceeds” means cash proceeds received from the issuance of any Debt
not permitted under Section 6.02, net of underwriting discounts and commissions
and out-of-pocket costs and expenses and disbursements paid or incurred by the
Borrower or any of its Subsidiaries in connection therewith in favor of any
Person not an Affiliate of the Borrower or any other Loan Party.

 

29



--------------------------------------------------------------------------------

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making an Asset Disposition and insurance proceeds or condemnation awards (and
payments in lieu thereof) received on account of an Event of Loss, net of:
(a) in the case of an Asset Disposition, (i) the direct costs relating to such
Asset Disposition, excluding amounts payable to any Loan Party or any Affiliate
of a Loan Party, (ii) sale, use or other transaction Taxes incurred as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Debt (other than the Loans and the
Permitted ABL Debt) secured by a Lien on the property which is the subject of
such Asset Disposition, (iv) any amounts required to be deposited into escrow in
connection with the closing of such Asset Disposition (until any such amounts
are released therefrom to the Borrower or any of its Subsidiaries), (v) the
amount of any reserve for adjustment in respect of the sale price of such asset
or assets as determined in accordance with GAAP, (vi) appropriate amounts to be
provided by the Borrower or any of its Subsidiaries as a reserve against any
liabilities associated with such Asset Disposition, as determined in accordance
with GAAP, and (vii) all distributions and other payments required to be made to
minority interest holders in Subsidiaries or joint ventures as a result of such
Asset Disposition, so long as any such distribution or other payment is made on
a pro rata basis to the interest of such minority interest holder in such
Subsidiary or joint venture, and (b) in the case of an Event of Loss, (i) all
money actually applied or to be applied to repair or reconstruct the damaged
property or property affected by the condemnation or taking, (ii) all of the
costs and expenses incurred in connection with the collection of such proceeds,
awards or other payments, and (iii) any amounts retained by or paid to Persons
having superior rights to such proceeds, awards or other payments. To the extent
any such proceeds received by any Foreign Subsidiary may not be distributed as a
cash dividend or a similar cash distribution to a Loan Party without the
Borrower and its Subsidiaries incurring adverse tax consequences, as reasonably
determined by the Borrower, such proceeds shall be deemed (unless otherwise
agreed by the Borrower), so long as no Event of Default shall have occurred and
be continuing at the time of the receipt thereof, not to constitute “Net
Proceeds” for purposes of this Agreement; provided that in the event an Event of
Default shall have occurred and be continuing at any time after the receipt
thereof, such proceeds, to the extent not theretofore expended by such Foreign
Subsidiary in the conduct of its business or operations or for any other purpose
permitted by this Agreement, shall be deemed to have been received by such
Foreign Subsidiary at the time of the occurrence of such Event of Default.

“New Lender” means any additional bank, financial institution or other entity
that, at the request of the Borrower and with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.18 and executes a New Lender Supplement.

“New Lender Supplement” means a New Lender Supplement, substantially in the form
of Exhibit C.

“New Loan” has the meaning set forth in Section 2.19(c).

 

30



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
substantially in the form of Exhibit D.

“Notice of Borrowing” means (a) other than in the case of any First-Out Loan, a
notice of borrowing, substantially in the form of the attached Exhibit E or any
other form approved by the Arranger or (b) in the case of any First-Out Loan, a
notice of borrowing in the form approved by the First-Out Lender that shall be
making such Loan, in each case, signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation, substantially in the form of the attached Exhibit F, signed by a
Responsible Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including any Repayment Premium or the Default Repayment Premium applicable
pursuant hereto) or with respect to any Hedging Arrangement to which a Hedging
Counterparty is a party, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including principal, interest, fees and indemnities
(including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding); provided
that, for purposes of determining any Obligations of any Guarantor under Article
VIII of this Agreement and the Security Agreement, the definition of
“Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.

“Observer” has the meaning set forth in Section 5.15(a).

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Old Loan” has the meaning set forth in Section 2.19(c).

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Tranche B Loans” has the meaning set forth in Section 2.01(a).

 

31



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Designated Asset Dispositions” means each disposition separately agreed
to in writing by the Parent, the Administrative Agent and the Arranger as an
“Other Designated Asset Disposition” for purposes of this Agreement, provided,
in each case under clauses (a) and (b) above, that such disposition is
consummated (i) in accordance with Section 6.04(h) and (ii) without any recourse
to the Borrower or any of its Subsidiaries, other than customary purchase price
adjustments, escrow arrangements and indemnities set forth in the definitive
agreement for such disposition.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.14).

“Participant” has the meaning set forth in Section 10.06(d).

“Participant Register” has the meaning set forth in Section 10.06(d).

“Patriot Act” has the meaning set forth in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfection Certificate” means the Perfection Certificate dated as of the
Closing Date and delivered in connection with this Agreement.

“Permitted ABL Debt” means Debt of the Borrower, any other Loan Party or any
Canadian Subsidiary, and the Guarantees thereof by any Loan Party or any
Canadian Subsidiary; provided that (a) such Debt is incurred under a revolving,
borrowing-base facility; provided that the definition of “Borrowing Base”
(including any related or incorporated definitions) set forth in such revolving
facility is not amended to increase borrowing availability thereunder compared
to the definition of “Borrowing Base” in the ABL Credit Agreement as in effect
on the

 

32



--------------------------------------------------------------------------------

SecondSeventh Amendment Effective Date (it being understood that the foregoing
shall not limit modifications of reserves or other discretionary actions of the
“Agent” (as defined in the ABL Credit Agreement) or any other ABL Representative
if taken pursuant to provisions not materially more favorable to the Borrower
and the Subsidiaries than the applicable provisions set forth in the ABL Credit
Agreement as in effect on the SecondSeventh Amendment Effective Date), all as
determined by the Board of Directors, notice of which determination shall be
provided to the Administrative Agent and shall be conclusive unless the
Administrative Agent provides notice to the Borrower of its disagreement within
five (5) Business Days following receipt of such notice), (b) no Domestic
Subsidiary that is not a Loan Party shall be an obligor in respect of such Debt,
(c) to the extent such Debt is secured by Liens on assets of the Borrower or any
Domestic Subsidiary, (i) such Debt shall not be secured by any Lien on any
assets of the Borrower or any Domestic Subsidiary other than assets that
constitute Collateral and (ii) the administrative agent, collateral agent and/or
any similar representative acting on behalf of the holders of such Debt shall
become party to the Intercreditor Agreement as an ABL Representative, Liens on
the Term Priority Collateral securing such Debt shall be junior and subordinate
to the Liens thereon securing the Obligations pursuant to the Intercreditor
Agreement and such Debt and the Liens securing such Debt shall be subject to the
Intercreditor Agreement, (d) the representations, covenants and defaults
applicable to such Debt, taken as a whole, are not materially less favorable to
the Borrower and its Subsidiaries than the representations, covenants and
defaults in the ABL Credit Agreement as in effect on the ClosingSeventh
Amendment Effective Date (as determined by the board of directors of the
Borrower, notice of which determination shall be provided to the Administrative
Agent and shall be conclusive unless the Administrative Agent (acting at the
direction of the Majority Lenders) provides notice to the Borrower of its
disagreement within five (5) Business Days following receipt of such notice),
and (e) such Debt contains intercreditor provisions that are not less favorable
to the Lenders than those contained in Section 12.15 of the ABL Credit Agreement
as in effect on the Closing Date. As of the date hereof and as of the Seventh
Amendment Effective Date, Debt under the ABL Credit Agreement constitutes
Permitted ABL Debt.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.17, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith
(a) a change in the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) a change in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or
(c) prepayments of, or changes in amortization or maturity of, Loans of
Accepting Lenders.

“Permitted Consideration Payments” means, in connection with any Investment or
Acquisition, payments on account of (a) cash in lieu of fractional shares of
Equity Interests of the Borrower, (b) working capital adjustments,
(c) repayments of short-term working capital indebtedness and (d) consideration
that represents turn-over or pass-through of payments received from customers of
any Person that is the subject to such Investment or Acquisition as a result of
construction, development, operation or maintenance projects (provided that such
projects were not entered into in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired).

“Permitted Liens” has the meaning set forth in Section 6.01.

 

33



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

“Plan” means any Pension Plan or Multiemployer Plan.

“Platform” has the meaning set forth in Section 5.06.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by The Wall Street Journal as the “Prime Rate” in the United States (or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent)). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Primoris” means Primoris Services Corporation, a Delaware corporation.

“Primoris Lender” means the Initial First-Out Lender and any other Lender that
is, or is an Affiliate of, Primoris.

“Primoris Lender Affiliate” means any director, officer, employee or agent
(including legal counsel and other advisors) of any Primoris Lender.

“Primoris Merger Agreement” means the Agreement and Plan of Merger dated as of
March 27, 2018, by and among Primoris, a Subsidiary thereof party thereto and
the Borrower.

“Primoris Transaction” means the direct or indirect acquisition of the Borrower
by Primoris pursuant to the Primoris Merger Agreement.

“Pro Forma Balance Sheet” has the meaning set forth in Section 4.06(c).

“Professional Services Disposition” means the disposition of all or
substantially all the assets constituting the “Professional Services” segment of
the Borrower and its Subsidiaries (excluding, at the option of the Borrower, the
“Governmental Services” line of business otherwise included therein), whether
such disposition is by means of the disposition of such assets or of the Equity
Interests in one or more Subsidiaries that hold such assets (and no other
assets), provided that such disposition is consummated (a) in accordance with
Section 6.04(h) and (b) without any recourse to the Borrower or any of its
Subsidiaries, other than customary purchase price adjustments, escrow
arrangements and indemnities set forth in the definitive agreement for such
disposition.

 

34



--------------------------------------------------------------------------------

“Project Specific Co-Development Arrangement” means any arrangement pursuant to
which the Borrower or any of its Subsidiaries enters into an alliance,
co-development, co-operation, joint venture or any similar agreement with any
other Person pursuant to which the parties thereto agree to co-operate or
otherwise work jointly on providing engineering, procurement, construction,
development and/or maintenance services with respect to a specific project for a
specific customer.

“Projections” means the Borrower’s forecasted consolidated (a) balance sheets,
(b) profit and loss statements, (c) cash flow statements and (d) capitalization
statements as of the end of or for fiscal years 2015, and for each of the
remaining fiscal quarters of 2014, together with appropriate supporting details
and a statement of underlying assumptions.

“Public Lender” has the meaning set forth in Section 5.06.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Put/Call Agreement” has the meaning set forth in the Seventh Amendment.

“Qualified Investment” means expenditures incurred to acquire or repair assets
owned (or to be owned) by the Borrower or any Subsidiary of the same type as
those subject to such Reinvestment Event or equipment, real property, or other
fixed or capital assets owned (or to be owned) by and useful in the business of
the Borrower and its Subsidiaries or to consummate an Acquisition permitted
hereunder.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Register” has the meaning set forth in Section 10.06(c).

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the First Amendment Effective Date, by and among the Borrower, KKR Credit
Advisors (US) LLC, and the Stockholders (as defined therein) from time to time
party thereto.

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Proceeds received by the Borrower or any of its Subsidiaries
in connection with such Reinvestment Event that are specified in a Reinvestment
Notice as not being required to be initially applied as set forth in
Section 2.06(c)(i) as a result of the delivery of such Reinvestment Notice.

 

35



--------------------------------------------------------------------------------

“Reinvestment Event” means any Asset Disposition or Event of Loss in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by the Borrower stating
that no Default or Event of Default has occurred and is continuing and stating
that the Borrower and its Subsidiaries intend and expect to use all or a
specified portion of the Net Proceeds of a Reinvestment Event specified in such
notice to make a Qualified Investment; provided that no Reinvestment Notice may
be delivered after the Seventh Amendment Effective Date.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less the portion, if any,
thereof expended prior to the relevant Reinvestment Prepayment Date to make a
Qualified Investment or to prepay the Tranche B Loans pursuant to
Section 2.06(c)(i)(B)(2) or Section 2.06(c)(i)(B)(3).

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 180 days after such Reinvestment Event
(or, in the case of Net Proceeds remaining in the WAPCo Settlement Account on
the WAPCo Settlement Release Date, 180 days after the WAPCo Settlement Release
Date) and (b) the date on which the Borrower shall have determined not to make a
Qualified Investment in respect of such Reinvestment Event.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Fee” has the meaning set forth in Section 2.04(b).

“Repayment Fee Percentage” means 9.00%.

“Repayment Premium” has the meaning set forth in Section 2.06(f)(i).

“Replacement Facility” has the meaning set forth in Section 2.18(a).

“Replacement Facility Amendment” has the meaning set forth in Section 2.18(d).

“Replacement Facility Closing Date” has the meaning set forth in
Section 2.18(d).

“Replacement Loans” has the meaning set forth in Section 2.18(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Repricing Amendment” means any amendment to this Agreement the effect of which
is to reduce the interest rate for, or effective yield of, the Tranche B Loans
as determined by the Administrative Agent.

 

36



--------------------------------------------------------------------------------

“Response” has the meaning set forth in Section 4.13(b).

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Treasurer or Vice President, (b) with respect to any Person that is a
limited liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Vice
President, and if such Person is managed by members, then a Responsible Officer
of such Person’s managing member, and if such Person is managed by managers,
then a manager (if such manager is an individual) or a Responsible Officer of
such manager (if such manager is an entity), and (c) with respect to any Person
that is a general partnership, limited partnership or a limited liability
partnership, a Responsible Officer of such Person’s general partner or partners.

“Restricted Payment” means (a) the declaration or making by the Borrower or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of such Person and (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Borrower
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Subsidiary.

“Retained Net Proceeds” has the meaning set forth in Section 2.06(c)(i)(B)(4).

“Retained Net Proceeds Amount” means, at any time, (a) the Retained Net Proceeds
at such time, but not in excess of the Retained Net Proceeds Cap, less (b) the
aggregate principal amount of Tranche B Loans prepaid pursuant to
Section 2.06(b) after the Second Amendment Effective Date and prior to such
time; provided that, for the avoidance of doubt, “Retained Net Proceeds Amount”
may not be less than zero.

“Retained Net Proceeds Cap” means, at any time, the sum of (a) $43,000,000 and
(b) the total amount of the premium and fees payable by the Borrower under this
Agreement on account of the Professional Services Disposition or the Bemis
Disposition, in each case, if such Designated Asset Disposition has been
consummated prior to such time.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw Hill
Financial, Inc., or any successor thereto that is a national credit rating
organization.

“Sale and Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Borrower or any Subsidiary shall sell or transfer to any
Person (other than the Borrower or a Subsidiary) any property, whether now owned
or hereafter acquired, and, as part of the same transaction or series of
transactions, the Borrower or such Subsidiary shall rent or lease as lessee, or
similarly acquire the right to possession or use of, such property.

“Sanctioned Country” means a country or territory which itself is at any time
subject to Sanctions.

 

37



--------------------------------------------------------------------------------

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the United States government and administered
by OFAC, (ii) the United Nations Security Council, (iii) the European Union or
(iv) Her Majesty’s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the United States State Department, the United States Department of
Commerce or the United States Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the United States
government and administered by OFAC, the United States State Department, the
United States Department of Commerce or the United States Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other United States
government entity, in each case as the same may be amended, supplemented or
substituted from time to time.

“SEC” means the Securities and Exchange Commission, and any successor entity.

“Second Amendment” means the Second Amendment dated as of September 28, 2015, to
this Agreement.

“Second Amendment Effective Date” means September 28, 2015.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedging Counterparties and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means the Security Agreement, dated as of December 15,
2014, among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.

“Security Documents” means the Security Agreement, the Mortgages, the Account
Control Agreements, and each other security, pledge or other collateral
agreement executed by any Loan Party in favor of the Administrative Agent.

“Seventh Amendment” means the Seventh Amendment dated as of March 27, 2018, to
this Agreement.

“Seventh Amendment Effective Date” has the meaning assigned to the term
“Amendment Effective Date” in the Seventh Amendment.

“Sixth Amendment” means the Sixth Amendment dated as of November 6, 2017, to
this Agreement.

“Sixth Amendment Funding Date” means the date on which the Additional Tranche B
Loans shall have been made pursuant to the Sixth Amendment.

 

38



--------------------------------------------------------------------------------

“Solvent” means, as to any Person, on the date of any determinations, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of debts and other liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and other liabilities (including contingent
liabilities) as they become absolute and matured, (c) such Person is able to
realize upon its assets and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities (including contingent liabilities) beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in, and is not about to engage in, business or a transaction for which
such Person’s property would constitute unreasonably small capital.

“SPC” has the meaning set forth in Section 10.06(h).

“Specified Default” has the meaning set forth in the Forbearance Agreement.

“Specified Disposition” means any sale, transfer or other disposition permitted
by Section 6.04(h).

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subscription Agreement” means the Subscription Agreement dated as of the First
Amendment Effective Date, by and among the Borrower and the Subscribers (as
defined therein) party thereto.

“Subsidiary” of a Person means (a) any Person the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such financial statements were prepared in accordance with GAAP as of such
date and (b) any corporation, association, partnership or other business entity
of which more than 50% of the outstanding Equity Interests having by the terms
thereof ordinary voting power under ordinary circumstances to elect a majority
of the board of directors or Persons performing similar functions (or, if there
are no such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time Equity Interests of any other class or
classes of such entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

“Supplemental Perfection Certificate” means a Supplemental Perfection
Certificate substantially in the form of Exhibit G signed by a Responsible
Officer of the Borrower.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

39



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Synthetic Lease” means, as to any Person, any lease of property (a) that is
accounted for as an operating lease under GAAP and (b) in respect of which the
lessee is deemed to own the property so leased for U.S. Federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Tangible Net Worth” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, (a) the Stockholders’ Equity as of
such date minus (b) the goodwill and any other intangible assets of the Borrower
and its Subsidiaries as of such date; provided that to the extent the
Stockholders’ Equity shall have been affected (i) by any amounts attributable to
the net Tax liabilities for repatriation by any CFC to the Borrower or any of
its Domestic Subsidiaries of any cash earned from outside the United States of
America or (ii) by any amounts attributable to the WAPCo Settlement, such
amounts, in each case, shall be added back to the Stockholders’ Equity for
purposes of determining the Tangible Net Worth.

“Tanks Business” means the “U.S. tanks services” line of business conducted by
the Borrower and its Subsidiaries.

“Tanks Disposition” means the disposition of all or substantially all the assets
of the Tanks Business, whether such disposition is by means of the disposition
of such assets or of the Equity Interests in one or more Subsidiaries that hold
such assets (and no other assets), provided that such disposition is consummated
(a) in accordance with Section 6.04(h) and (b) without any recourse to the
Borrower or any of its Subsidiaries, other than customary purchase price
adjustments, escrow arrangements and indemnities set forth in the definitive
agreement for such disposition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Third Amendment” means the Third Amendment dated as of March 1, 2016, to this
Agreement.

“Third Amendment Effective Date” means March 1, 2016.

“Title Insurance Company” has the meaning set forth in Section 5.14(a)(iii).

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Debt as of such date to (b) Consolidated EBITDA for the four fiscal
quarter period most recently ended on or prior to such date.

“Tranche B Commitment” means, as to each Lender, its obligation to make a single
Tranche B Loan to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 as its Tranche B Commitment. The aggregate amount
of the Tranche B Commitments as of the Closing Date is $270,000,000.

 

40



--------------------------------------------------------------------------------

“Tranche B Lender” means, at any time, any Lender that has a Tranche B
Commitment or an Additional Tranche B Commitment or holds a Tranche B Loan at
such time.

“Tranche B Loan” means the Original Tranche B Loans and the Additional Tranche B
Loans.

“Tranche B Loan Facility” means the aggregate principal amount of the Tranche B
Loans of all Tranche B Lenders outstanding at such time.

“Tranche B Loans Discounted Payoff Amount” has the meaning set forth in Section
2.21.

“Tranche B Maturity Date” means December 15, 2019.

“Transactions” means, collectively, (a) the entering by the Loan Parties into
Loan Documents to which they are to be a party, and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Treasury Rate” means, as of any date, the yield to maturity as of such date of
the United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to but excluding December 15, 2017; provided that if the period from such date
to but excluding December 15, 2017 is not equal to the constant maturity of a
United States Treasury security, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Type” has the meaning set forth in Section 1.04.

“UCC” means the Uniform Commercial Code as in effect on the Closing Date in the
State of New York and any successor statute. To the extent perfection of the
Administrative Agent’s security interest in any Collateral is governed by the
laws of another jurisdiction, “UCC” means (as the context requires) the Uniform
Commercial Code as in effect in the applicable jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Cash” means cash and Cash Equivalents of the Loan Parties which
are not subject to any Liens (other than Excepted Liens of the type described in
clause (a) or (g) of the definition thereof and Liens permitted by Sections
6.01(a) and 6.01(p)) and the use of which is not subject to any legal
restrictions.

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.

 

41



--------------------------------------------------------------------------------

“WAPCo Settlement” means the Settlement Agreement, dated as of March 29, 2012,
between West African Gas Pipeline Company Limited, a private company
incorporated under the laws of Bermuda, Willbros Global Holdings, Inc., a
company incorporated under the laws of Panama and a Subsidiary, and the
Borrower.

“WAPCo Settlement Account” has the meaning set forth in
Section 2.06(c)(i)(B)(2).

“WAPCo Settlement Release Date” has the meaning set forth in
Section 2.06(c)(i)(B)(2).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which Equity Interests representing 100% of the Equity Interests (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Legal Requirements)
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party or the Administrative Agent.

1.02 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

1.03 Accounting Terms; Pro Forma Calculations.

(a) For purposes of this Agreement, all accounting terms not otherwise defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time; provided that, notwithstanding any other provision
contained herein, all accounting terms and all financial data shall be construed
without giving effect to any change in GAAP occurring after the Closing Date as
a result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case, if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a Capital Lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Closing Date.

(b) If at any time any Accounting Change (as defined below) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such Accounting Change
and (ii) the Borrower

 

42



--------------------------------------------------------------------------------

shall provide to the Administrative Agent and the Lenders a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such Accounting Change. “Accounting Changes” means (A) changes in
accounting principles required by GAAP and implemented by the Borrower and
(B) changes in accounting principles recommended by the Borrower’s accountants
and implemented by the Borrower.

(c) All pro forma computations permitted to be made hereunder giving effect to
any Acquisition, Asset Disposition or other transaction (i) shall be calculated
after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether such Acquisition, Asset
Disposition or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.06(a) or 5.06(b) and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of and
any related incurrence or reduction of Debt, all in accordance with Article 11
of Regulation S-X under the Securities Act and (ii) in the case of any
Acquisition may reflect pro forma adjustments for cost savings and synergies
(net of continuing associated expenses) to the extent such cost savings and
synergies are factually supportable and have been realized or are reasonably
expected to be realized within 365 days following such Acquisition; provided
that (A) in the case of any such pro forma computation made pursuant to the
final paragraph of the definition of the term “Consolidated EBITDA”, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower setting forth, in reasonable detail, the pro
forma computations made and, in the case of any such computation reflecting any
such cost savings and synergies, certifying that such cost savings and synergies
meet the requirements set forth in clause (ii) above, together with reasonably
detailed evidence in support thereof, and (B) if any cost savings and synergies
included in any pro forma calculations based on the expectation that such cost
savings or synergies will be realized within 365 days following such Acquisition
shall at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost savings or synergies.

1.04 Classes and Types of Loans and Borrowings. (a) Loans and Borrowings are
distinguished by “Class” and by “Type”. The “Class” of a Loan or a Borrowing
refers to the Facility under which such Loan or Borrowing was made, each of
which constitutes a Class. The “Type” of a Loan or Borrowing refers to the
determination of whether such Loan or Borrowing is a Eurodollar Loan or
Borrowing or a Base Rate Loan or Borrowing, each of which constitutes a Type.

(b) Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Loan” or “Tranche B Borrowing”) or by Type (e.g., a “Eurodollar Loan”
or “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Tranche B
Loan” or “Eurodollar Tranche B Borrowing”).

 

43



--------------------------------------------------------------------------------

1.05 Miscellaneous. Any terms used in this Agreement that are defined in Article
9 of the UCC shall have the meanings assigned to those terms by the UCC as of
the date of this Agreement. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement
(including this Agreement or any other Loan Document), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
amendments and restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

LOANS

2.01 Commitments.

(a) Original Tranche B Commitments. Subject to the terms and conditions set
forth herein, each Tranche B Lender severally agrees to make a term loan (each
such loan, an “Original Tranche B Loan”) to the Borrower in Dollars on the
Closing Date (or the immediately succeeding Business Day), in an aggregate
principal amount not to exceed such Tranche B Lender’s Tranche B Commitment.
Subject to the terms and conditions hereof, the Borrower may prepay the Tranche
B Loans but no amount paid or repaid with respect to the Tranche B Loans may be
reborrowed. Tranche B Loans may be Base Rate Loans or Eurodollar Loans, as
further provided herein.

(b) Other Commitments. Additional Classes of Commitments may be established as
provided in Section 2.18, and the Loans thereunder shall be made in accordance
with, and subject to the terms and conditions set forth in, such Section.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Borrowings. Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by Lenders ratably in accordance with
their respective Applicable Percentages under the applicable Facility, provided
that (i) Additional Tranche B Loans shall be made as provided in the Sixth
Amendment, (ii) the Initial First-Out Loan shall be made as provided in the
Seventh Amendment and (iii) any Additional First-Out Loan shall be made as
provided in the applicable Additional First-Out Loan Amendment. Each Borrowing
shall be comprised entirely of Base Rate Loans or Eurodollar Loans, as the
Borrower may request in accordance herewith.

 

44



--------------------------------------------------------------------------------

(b) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing and
given by the Borrower to the Administrative Agent (i) not later than 11:00 a.m.
(New York time) on the third Business Day before the date of the proposed
Borrowing (which shall be a Business Day), in the case of Eurodollar Loans, and
(ii) not later than 11:00 a.m. (New York time) on the date of the proposed
Borrowing (which shall be a Business Day) in the case of Base Rate Loans;
provided that any Notice of Borrowing of Original Tranche B Loans may be given
at any time not later than 11:00 a.m. (New York time) on the Closing Date. The
Administrative Agent shall give each Applicable Lender prompt notice on the day
of receipt of timely Notice of Borrowing of such proposed Borrowing by
facsimile. Each Notice of Borrowing shall be by facsimile or telephone confirmed
promptly in writing or by electronic communication (e-mail) receipt of which is
confirmed by the Administrative Agent by facsimile or telephone, in any event,
specifying the (A) requested date of such Borrowing (which shall be a Business
Day), (B) requested Type and Class of Loans comprising such Borrowing,
(C) aggregate principal amount of such Borrowing, and (D) if such Borrowing is
to be comprised of Eurodollar Loans, the Interest Period for such Loans. In the
case of a proposed Borrowing comprised of Eurodollar Loans, the Administrative
Agent shall promptly notify each Applicable Lender of the applicable interest
rate under Section 2.07, as applicable. Each Applicable Lender shall, before
2:00 p.m. (New York time) on the date of the proposed Borrowing, make available
for the account of its Applicable Lending Office to the Administrative Agent at
its address referred to in Section 10.02 or such other location as the
Administrative Agent may specify by notice to the Applicable Lenders, in
immediately available funds, such Lender’s Applicable Percentage of such
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 3.02 (and, if such Borrowing is the initial Borrowing, Section 3.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower. Notwithstanding
anything to the contrary in this Section, each Tranche B Lender shall be deemed
to have satisfied its obligation hereunder to make its Applicable Percentage of
the Tranche B Borrowings requested to be made hereunder upon receipt by the
Existing Administrative Agent, pursuant to the Escrow Agreement and on behalf of
the Borrower, of immediately available funds in an amount equal to such Tranche
B Lender’s Applicable Percentage of the Tranche B Borrowings. Notwithstanding
anything to the contrary, nothing in this Section 2.02(b) shall apply to (x) the
Additional Tranche B Term Loans, (y) the Initial First-Out Loan or (z) any
Additional First-Out Loan.

(c) Conversions and Continuations. Each Loan initially shall be of the Type and,
in the case of Eurodollar Borrowing, shall have an initial Interest Period as
specified in the applicable Notice of Borrowing. Thereafter, the Borrower may
elect to Convert or Continue any Borrowing as provided in this paragraph. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall, other than for purposes of Section 3.02, be
considered a separate Borrowing. In order to elect to Convert or Continue Loans
under this paragraph, the

 

45



--------------------------------------------------------------------------------

Borrower shall deliver a Notice of Conversion or Continuation to the
Administrative Agent no later than (i) 11:00 a.m. (New York time) on the date
(which shall be a Business Day) of the requested Conversion in the case of a
Conversion of a Eurodollar Borrowing to a Base Rate Loan or (ii) 11:00 a.m. (New
York time) at least three (3) Business Days in advance of the date (which shall
be a Business Day) of the requested Conversion or Continuation in the case of a
Conversion into, or a Continuation of, a Eurodollar Borrowing. Each such Notice
of Conversion or Continuation shall be by facsimile or telephone confirmed
promptly in writing or by electronic communication (e-mail) receipt of which is
confirmed by the Administrative Agent by facsimile or telephone, in any event,
specifying (A) the requested Conversion or Continuation date (which shall be a
Business Day), (B) the principal amount, Class and Type of the Borrowing to be
Converted or Continued, (C) whether a Conversion or Continuation is requested,
and if a Conversion, into what Type of a Borrowing, and (D) in the case of a
Conversion to, or a Continuation of, a Eurodollar Borrowing, the requested
Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Applicable Lender with a copy thereof and, in the case of a Conversion to or a
Continuation of a Eurodollar Borrowing, notify each Applicable Lender of the
interest rate under Section 2.07.

(d) Certain Limitations. Notwithstanding anything in paragraphs (a), (b) and (c)
above to the contrary:

(i) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount not less than
$2,000,000 and in integral multiples of $500,000 in excess thereof; provided
that a Eurodollar Borrowing that results from a Continuation of an outstanding
Eurodollar Borrowing may be in an aggregate principal amount that is equal to
the aggregate principal amount of such outstanding Borrowing. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate
principal amount not less than $1,000,000 and in integral multiples of $500,000
in excess thereof.

(ii) At no time shall there be more than ten (10) Interest Periods applicable to
outstanding Eurodollar Borrowings hereunder.

(iii) If an Event of Default under Section 7.01(e) has occurred and is
continuing, or if any other Event of Default (other than, during the Forbearance
Period, any Specified Default) has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, has notified the
Borrower of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, no outstanding Borrowing may be Converted to or Continued
as a Eurodollar Borrowing.

(iv) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing under any Facility (A) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period or (B) the Administrative Agent is advised by the Majority
Facility Lenders under such Facility that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost

 

46



--------------------------------------------------------------------------------

to such Lenders of making or maintaining their Loans included in such Eurodollar
Borrowing for such Interest Period then, in each case,, then the Administrative
Agent shall give notice (which may be telephonic) thereof to the Borrower and
the Lenders under such Facility as promptly as practicable and, until the
Administrative Agent notifies the Borrower and the Lenders under such Facility
that the circumstances giving rise to such notice no longer exist, (xA) any
Notice of Borrowing or Notice of Continuation and Conversion that requests the
Conversion of any Borrowing under such Facility to, or Continuation of any
Borrowing under such Facility as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing shall be Converted to or Continued as a Base Rate Borrowing,
and (yB) any Notice of Borrowing requesting a Eurodollar Borrowing under such
Facility shall be treated as a request for an Base Rate Borrowing.

(v) If in any Notice of Borrowing the Borrower shall fail to select a Type of
Borrowing, then the requested Borrowing shall be a Base Rate Borrowing. If in
any Notice of Borrowing or Notice of Continuation or Conversion no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If the Borrower fails to deliver a timely Notice of Conversion or
Continuation with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
Continued as a Eurodollar Borrowing for an additional Interest Period of one
month.

(e) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower (unless the
Administrative Agent otherwise agrees).

(f) Lender Obligations Several. The failure of any Lender to make the Loan to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Loan on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

(g) Funding by Lenders; Administrative Agent’s Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date (or in the case of Base Rate Loans, the proposed time) of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Applicable Percentage of such Borrowing, the Administrative Agent
may assume that such Lender has made such Applicable Percentage available in
accordance with and at the time required in Section 2.02(b) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its Applicable Percentage of such
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the Federal Funds
Effective Rate and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to the requested

 

47



--------------------------------------------------------------------------------

Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its Applicable Percentage of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this paragraph (g) shall be
conclusive, absent manifest error.

2.03 Evidence of Indebtedness; Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Loans made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Administrative Agent shall also
maintain accounts in which it will record (a) the amount of each Loan made
hereunder, the Class and Type thereof and, in the case of Eurodollar Loans, the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. The entries
maintained in the accounts maintained pursuant to sentences above shall be
conclusive evidence of the existence and amounts of the Obligations therein
recorded absent manifest error; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms. Any Lender may request that the
Loans owing to such Lender be evidenced by a Note. In such event, the Borrower
shall execute and deliver to such Lender a Note payable to the order of such
Lender and its registered assigns. Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 10.06) be represented by one or more Notes payable to the order of
the payee named therein or any assignee pursuant to Section 10.06, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced solely in the
accounts of such Lender and the Administrative Agent.

2.04 Fees

(a) The Borrower agrees to pay to the Administrative Agent the fees as
separately agreed upon by the Borrower and the Administrative Agent in the Agent
Fee Letter.

(b) The Borrower shall pay to the Administrative Agent, for the ratable account
of each Tranche B Lender, on the Tranche B Maturity Date a fee in the amount of
9.00% of the aggregate principal amount of the Tranche B Loans outstanding on
the Tranche B Maturity Date (the “Repayment Fee”). Once paid, the Repayment Fee
shall not be refundable under any circumstances. The payment of (or the
obligation to pay) the Repayment Fee does not reduce or modify any other fees or
expenses owed to the Administrative Agent or any other Secured Parties, for its
or their own account, pursuant to any other fee arrangement or any other Loan
Document and shall be in addition to, and not creditable against, any other fee,
cost or expense payable under this Agreement or any

 

48



--------------------------------------------------------------------------------

other Loan Document. The Repayment Fee shall be subject to Section 2.06(f)(iii)
to the extent applicable and shall be deemed to be payable in consideration of
the agreements made by the Tranche B Lenders in connection with this Agreement,
the Second Amendment and the Sixth Amendment, and the Loan Parties agree that it
is reasonable under the circumstances which existed on the date of the Second
Amendment and the date of the Sixth Amendment. The Loan Parties expressly agree
that (i) the Repayment Fee is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(ii) the Repayment Fee shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between the Tranche B Lenders and the Loan Parties giving specific
consideration in this transaction and the transactions contemplated by the
Second Amendment and the Sixth Amendment for such agreement to pay the Repayment
Fee, and (iv) the Loan Parties shall be estopped hereafter from claiming
differently than as agreed to in this Section 2.04(b).

2.05 Repayment.

(a) Scheduled Amortizations.[Reserved.]

(i) The Borrower hereby promises to repay (A) Tranche B Borrowings on the last
day of each March, June, September and December, beginning with March 31, 2015
and ending with the last such day to occur prior to the Tranche B Maturity Date,
in an aggregate principal amount for each such date (as such amount may be
adjusted pursuant to Section 2.05(a)(ii), with the Lenders acknowledging that as
of the Sixth Amendment Funding Date each such scheduled repayment (other than,
for the avoidance of doubt, the repayment on the Tranche B Maturity Date) has
been reduced to zero) equal to 0.25% of the sum of (x) the aggregate original
principal amount of the Original Tranche B Loans and (y) the aggregate original
principal amount of the Additional Tranche B Loans and (B) Loans of any other
Class established under Sections 2.17 and 2.18 in such amounts and on such date
or dates as shall be specified in the definitive documentation establishing such
Class hereunder.

(ii) Any prepayment of a Borrowing of any Class made pursuant to Section 2.06(b)
shall be applied to the subsequent scheduled repayments of the Borrowings of
such Class as directed by the Borrower. Any prepayment of a Borrowing made
pursuant to Section 2.06(c) shall be applied (A) in the case of Tranche B
Borrowings, first, to reduce the subsequent scheduled repayments thereof on each
scheduled repayment date occurring within twelve (12) months after the date of
such prepayment, in direct order of maturity, unless and until the repayments
due on such scheduled repayment dates have been discharged, and second, to
subsequent scheduled repayments thereof on a ratable basis, provided that the
Borrower may direct application of such prepayment to the subsequent scheduled
repayments of Tranche B Borrowings in any other manner that would not result in
the remaining weighted average life to maturity of Tranche B Borrowings being
less than the remaining weighted average life to maturity of Tranche B
Borrowings that would have resulted from the application of such prepayment in
accordance with clause (A) above, and (B) in the case of Borrowings of any other
Class established under Sections 2.17 and 2.18, as shall be specified in the
definitive documentation establishing such Class hereunder.

 

49



--------------------------------------------------------------------------------

(iii) Each repayment of Borrowings of any Class made pursuant to Section 2.05(a)
shall be applied to such Borrowing or Borrowings of such Class as shall have
been specified by the Borrower pursuant to a notice to the Administrative Agent.
Each such repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing.

(b) Repayment of Maturity. To the extent not previously repaid or prepaid, the
Borrower hereby promises to repay (i) the aggregate principal amount of all
Tranche B Loans on the Tranche B Maturity Date and, (ii) the aggregate principal
amount of all Loans First-Out Loans on the First-Out Loan Maturity Date and
(iii) the aggregate principal amount of all Loans of any other Class established
under Section 2.17 or 2.18 on the Maturity Date applicable thereto.

2.06 Prepayments.

(a) Right to Prepay. Subject to the terms and conditions provided in this
Agreement, including in this Section 2.06, the Borrower may prepay any principal
amount of any Loan.

(b) Optional. Subject to SectionSections 2.06(e) and 2.06(f)(i) below, the
Borrower may elect to prepay, in whole or in part, any Borrowing after giving
prior written notice of such election by (i) 11:00 a.m. (New York time) at least
three (3) Business Days before such prepayment date, in the case of Eurodollar
Borrowings, and (ii) 11:00 a.m. (New York time) on the date of such prepayment
(which shall be a Business Day), in the case of Base Rate Borrowings, in each
case to the Administrative Agent stating the proposed date and aggregate
principal amount of such prepayment. If any such notice is given, the
Administrative Agent shall give prompt notice thereof to each Applicable Lender,
and the Borrower shall prepay the Loans comprising such Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice; provided, however, that each partial prepayment of any Borrowing
shall be in an aggregate principal amount not less than $2,500,000 and in
integral multiples of $500,000 in excess thereof. Notwithstanding the foregoing,
any notice given under this Section 2.06(b) may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent prior to the specified date of prepayment) if such
condition is not satisfied and, if so revoked, no prepayment on account of such
notice shall be required to be made by the Borrower hereunder.

(c) Mandatory Prepayments of Loans.

(i) Asset Dispositions; Event of Loss. Subject to Section 2.06(f)(i) below:

(A) If the Borrower or any of its Subsidiaries shall at any time or from time to
time make an Asset Disposition or suffer an Event of Loss, then (1) the

 

50



--------------------------------------------------------------------------------

Borrower shall promptly notify the Administrative Agent of such Asset
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by the Borrower and/or any of its Subsidiaries in respect
thereof) and (2) subject to paragraph (B) below, promptly upon receipt by the
Borrower and/or any of its Subsidiaries of the Net Proceeds of such Asset
Disposition or such Event of Loss, the Borrower shall (except to the extent
(x) prior to the WAPCo Settlement Release Date, the Borrower has deposited all
or any portion of such Net Proceeds in the WAPCo Settlement Account or (y) on
and after the WAPCo Settlement Release Date and prior to the Seventh Amendment
Effective Date, the Borrower has delivered a Reinvestment Notice to the
Administrative Agent with respect to all or a portion of such Net Proceeds)
prepay the Borrowings in an aggregate principal amount equal to 100% of such Net
Proceeds (less any portion thereof applied as contemplated by paragraph (B)(2)
or (B)(3) below); provided, that, if on the Reinvestment Prepayment Date in
respect of any Reinvestment Event the Reinvestment Prepayment Amount in respect
of such Reinvestment Event shall exceed zero, the Borrower shall prepay the
Borrowings in an aggregate principal amount equal to such Reinvestment
Prepayment Amount.

(B) Notwithstanding anything in paragraph (A) above to the contrary:

(1) The Net Proceeds received by the Borrower or any Subsidiary in respect of
any Asset Disposition of ABL Facility First Priority Collateral (or any assets
of the Canadian Subsidiaries that are of the same type as the ABL Facility
Priority Collateral), whether in the form of a direct sale, transfer or other
disposition of such ABL Facility First Priority Collateral (or such other
assets) or a sale, transfer or other disposition of Equity Interests in any
Subsidiary owning such ABL Facility First Priority Collateral (or such other
assets), or any Event of Loss involving any ABL Facility First Priority
Collateral (or such other assets), shall not, unless otherwise agreed by the
Borrower, solely to the extent such Net Proceeds are attributable to such ABL
Facility First Priority Collateral (or such other assets) (with such Collateral
and such other assets valued at net book value thereof), be subject to the
requirements set forth in Section 2.06(c)(i)(A).

(2) Until the earlier of January 1, 2015 and the payment in full of all amounts
owed by the Borrower and its Subsidiaries under the WAPCo Settlement (such
earlier date, the “WAPCo Settlement Release Date”), the Net Proceeds received by
the Borrower and/or any of its Subsidiaries in respect of any Asset Disposition
or Event of Loss (excluding any portion of such Net Proceeds referred to in
paragraph (B)(1) above) shall be applied to prepay the Tranche B Borrowings in
accordance with paragraph (A) above or shall be deposited in an Administrative
Agent Account (such Account, the “WAPCo Settlement Account”). Any amount in the
WAPCo Settlement Account may be withdrawn solely to prepay the Tranche B
Borrowings or, if no Default

 

51



--------------------------------------------------------------------------------

then exists, to pay the obligations of the Borrower and its Subsidiaries under
the WAPCo Settlement. On the WAPCo Settlement Release Date, the Borrower shall
offer in writing pursuant to reasonable procedures to be established by the
Administrative Agent to prepay the Tranche B Borrowings in an aggregate amount
equal to 100% of the amounts remaining in the WAPCo Settlement Account. Each
Lender shall be deemed to have accepted such prepayment offer if (x) it has not
declined such offer in writing to the Administrative Agent within five
(5) Business Days after receipt thereof, at which time the Borrower shall prepay
the Tranche B Loans of all Lenders that have accepted such prepayment offer in
accordance with such prepayment offer (ratably among such accepting Lenders) or
(y) solely with respect to any Net Proceeds of an Asset Disposition, to the
extent the aggregate principal amount of Tranche B Loans prepaid with such Net
Proceeds, together with all other such prepayments using Net Proceeds of Asset
Dispositions of the Borrower and/or any of its Subsidiaries that occur on or
after the Closing Date, in the aggregate, do not exceed the Asset Disposition
Prepayment Amount. Any amounts remaining in the WAPCo Settlement Account after
the prepayment of Tranche B Loans pursuant to the offer by the Borrower
described in the two preceding sentences shall be available for reinvestment by
the Loan Parties in accordance with Section 2.06(c)(i)(A). (3) With respect to
any Net Proceeds received by the Borrower and/or any of its Subsidiaries in
respect of any Asset Disposition or Event of Loss after the WAPCo Settlement
Release Date (excluding any portion of such Net Proceeds referred to in
paragraph (B)(1) above), in the event the Borrower has delivered a Reinvestment
Notice with respect to all or any portion of such Net Proceeds, the Borrower
shall offer in writing pursuant to reasonable procedures to be established by
the Administrative Agent to prepay the Tranche B Borrowings in an aggregate
principal amount equal to 100% of such Net Proceeds (or such portion thereof)the
amounts remaining in the WAPCo Settlement Account. Each Lender shall be deemed
to have accepted such prepayment offer if (x) it has not declined such offer in
writing to the Administrative Agent within five (5) Business Days after receipt
thereof, at which time the Borrower shall prepay the Tranche B Loans of all
Lenders that have accepted such prepayment offer in accordance with such
prepayment offer (ratably among such accepting Lenders) or (y) solely with
respect to any Net Proceeds of an Asset Disposition, to the extent the aggregate
principal amount of Tranche B Loans prepaid with such Net Proceeds, together
with all other such prepayments using Net Proceeds of Asset Dispositions of the
Borrower and/or any of its Subsidiaries that occur on or after the Closing Date,
in the aggregate, do not exceed the Asset Disposition Prepayment Amount. Any
portion of such Net Proceeds amounts remaining in the WAPCo Settlement Account
after the prepayment of Tranche B Loans pursuant to the offer by the Borrower
described in the two preceding sentences shall

 

52



--------------------------------------------------------------------------------

be available for reinvestment by the Loan Parties in accordance with
Section 2.06(c)(i)(A).

(3) [Reserved].

(4) In the case of any Net Proceeds received by the Borrower and its
Subsidiaries in respect of the Professional Services Disposition and/or the
Bemis Disposition, an additional amount thereof up to the Retained Net Proceeds
Cap in the aggregate (the “Retained Net Proceeds”), shall not, unless otherwise
agreed by the Borrower, be subject to the requirements set forth in
Section 2.06(c)(i)(A) and may be retained by the Borrower (and, prior to its
permitted use as set forth below, shall be held by the Loan Parties solely in
one or more deposit accounts subject to a deposit account control agreement for
the benefit of the Administrative Agent providing for a perfected Lien in favor
of the Administrative Agent), and be used by the Borrower solely for (I) making
voluntary prepayments of the Tranche B LoansBorrowings pursuant to
Section 2.06(b) and paying any premiums or fees in connection therewith,
provided that any such voluntary prepayment shall be accompanied by a
certificate signed by a Responsible Officer of the Borrower setting forth the
calculation of the Retained Net Proceeds Amount as of such time of prepayment
both before and after giving effect to such prepayment, (II) working capital in
the ordinary course of business and other general corporate purposes in the
ordinary course of business (including as the cash collateral component of the
“borrowing base” under the ABL Documents or as cash collateral to support
obligations of the Borrower and its Subsidiaries in respect of letters of
credit, surety bonds, performance bonds and similar obligations), in each case,
excluding any Investments (other than intercompany loans and advances),
Acquisitions and Restricted Payments, whether or not otherwise permitted
hereunder, or (III) repayment or prepayment of the Permitted ABL Debt, in each
case, to the extent otherwise permitted hereunder; provided, further, that the
Borrower shall provide to the Administrative Agent, within five (5) Business
Days of written request by the Administrative Agent or the RequiredMajority
Lenders, a certificate signed by a Responsible Officer of the Borrower setting
forth the calculation of the Retained Net Proceeds Amount as of such time (as
well as reasonable backup documentation in support of such calculation).

(5) In the case of any Net Proceeds received by the Borrower and its
Subsidiaries in respect of the Tanks Disposition, such Net Proceeds shall not,
unless otherwise agreed by the Borrower, be subject to the requirements set
forth in Section 2.06(c)(i)(A) and may be retained by the Borrower (and, prior
to its permitted use as set forth below, shall be held by the Loan Parties
solely in one or more deposit accounts subject to a deposit account control
agreement for the benefit of the Administrative Agent providing for a perfected
Lien in favor of the Administrative

 

53



--------------------------------------------------------------------------------

Agent), and be used by the Borrower solely for working capital in the ordinary
course of business and other general corporate purposes in the ordinary course
of business (including as the cash collateral component of the “borrowing base”
under the ABL Documents or as cash collateral to support obligations of the
Borrower and its Subsidiaries in respect of letters of credit, surety bonds,
performance bonds and similar obligations), in each case, excluding any
Investments (other than intercompany loans and advances), Acquisitions and
Restricted Payments, in each case otherwise permitted hereunder.(C) Any Net
Proceeds with respect to which a Reinvestment Notice shall have been delivered
as described above shall be required, prior to the earlier of (i) the
application thereof to make any Qualified Investment and (ii) the application
thereof to make a prepayment under this paragraph, to be deposited into an
Administrative Agent Account.

(ii) Debt Issuance. Subject to Section 2.06(f)(i), promptly upon the receipt by
the Borrower or any of its Subsidiaries of any Net Debt Proceeds, the Borrower
shall prepay the Borrowings in an aggregate principal amount equal to 100% of
such Net Debt Proceeds.

(iii) Equity Issuance. Promptly upon receipt by the Borrower of any Equity
Issuance Proceeds, the Borrower shall prepay the Borrowings in an aggregate
principal amount equal to no less than 50% of such Equity Issuance Proceeds;
provided, however, that, unless otherwise agreed to by the Borrower, no
prepayment shall be required to be made in respect of a receipt of any Equity
Issuance Proceeds if the Total Leverage Ratio as of the end of the fiscal
quarter most recently ended prior to such receipt is less than 2.25 to 1.00.

(iv) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 5.06(a), beginning with the fiscal year
ending December 31, 2015, the Borrower shall prepay the Borrowings in an
aggregate principal amount equal to (x) the ECF Percentage of Excess Cash Flow
for the most recent fiscal year covered by such financial statements less
(y) the aggregate principal amount of any voluntary prepayment of Borrowings
made by the Borrower pursuant to Section 2.06(b) during such fiscal year (or, at
the option of the Borrower, after the end of such fiscal year but prior to the
time by such prepayment (it being understood that any such amount may not be
then applied to reduce the prepayment required to be made under this paragraph
with respect to Excess Cash flow for the next following fiscal year)), excluding
any such voluntary prepayments to the extent financed with the incurrence of
Long-Term Debt; provided that no prepayment shall be required under this
paragraph if, and only to the extent, such prepayment shall not be permitted by
the restrictions set forth in the ABL Documents (so long as such restrictions
are not more adverse to the Lenders than those in effect on the Closing Date),
it being agreed that to the extent any prepayment or a portion thereof is not
made on account of such restrictions, such prepayment or such portion thereof
shall be made immediately upon such restrictions ceasing to prohibit such
prepayment.

 

54



--------------------------------------------------------------------------------

(d) Accrued Interest; Effect of Notice. Each prepayment pursuant to this
Section 2.06 shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date. Except as
provided in Section 2.06(b), all notices given pursuant to this Section 2.06
shall be irrevocable and binding upon the Borrower.

(e) Application of Payments. Each prepayment of Borrowings made pursuant to
Section 2.06(b) or 2.06(c) shall be applied to such Borrowing or Borrowings of
any Class as shall have been specified by the Borrower pursuant to a written
notice to the Administrative Agent; provided that, in the case of any (i) no
prepayment made pursuant to under Section 2.06(c) b) may be made of any Tranche
B Loans unless prior thereto all the First-Out Loans shall have been, or
substantially concurrently thereto shall be, repaid in full, (ii) in the case of
any prepayment made pursuant to Section 2.06(c) at any time when First-Out Loans
are outstanding, the entire amount of such prepayment shall be applied to
First-Out Loans until and unless such Loans shall have been repaid in full, and
thereafter may be applied to other Classes of Loans in accordance with clause
(iii) below, and (iii) subject to clause (ii) above, in the case of any
prepayment made pursuant to Section 2.06(c) at a time when Borrowings of more
than one Class are outstanding, the Borrower shall select Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated among the
Borrowings pro rata based on the aggregate principal amounts of outstanding
Borrowings of each such Class; provided, further, that the amounts so allocable
to any Facility (other than the Tranche B Facility or the First-Out Loan
Facility) may be applied to Borrowings under other Facilities if so provided in
the definitive documentation establishing such Facility. Each such prepayment of
a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Notwithstanding anything herein to the contrary, in connection with a
refinancing in full of any Facility established hereunder, any Lender may, with
the consent of the Borrower, elect to accept rollover Indebtedness in lieu of
all or any part of such Lender’s applicable pro rata share of any prepayment of
any Borrowing made pursuant to this Section 2.06.

(f) Call Protection.

(i) At any time on or after the Sixth Amendment Funding Date, in the event that
the Loan Parties shall (A) prepay any Tranche B Loans or (B) effect any
Repricing Amendment (including, for the avoidance of doubt, pursuant to
Section 2.18), the Borrower shall pay to the Administrative Agent, for the
ratable account of each Tranche B Lender, (x) in the case of clause (A) above, a
prepayment premium equal to the Makewhole Amount plus the Repayment Fee
Percentage, in each case, with respect to the aggregate principal amount of the
Tranche B Loans so prepaid, and (y) in the case of clause (B) above, a fee equal
to the Makewhole Amount plus the Repayment Fee Percentage, in each case, with
respect to the aggregate principal amount of the Tranche B Loans subject to such
Repricing Amendment (such premium or fee referred to in clauses (x) and (y), as
applicable, the “Repayment Premium”).

(ii) [Reserved.]

 

55



--------------------------------------------------------------------------------

(iii) Without limiting the generality of the foregoing and notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
understood and agreed that if the Tranche B Loans are accelerated (including,
without limitation, as the result of (x) failure to pay the outstanding
Obligations (including, without limitation, any Repayment Fee) on the Tranche B
Maturity Date or (y) the occurrence of any Event of Default or the commencement
of any Insolvency Proceeding, whether pursuant to Section 7.02 or 7.03, by
operation of law or otherwise), a fee equal to the Makewhole Amount plus the
Repayment Fee Percentage, in each case, with respect to the aggregate principal
amount of the Tranche B Loans outstanding on the date of the acceleration will
also be due and payable (it being agreed that the Makewhole Amount shall be
determined as of the date of acceleration as if the aggregate principal amount
of Tranche B Loans then outstanding were voluntarily prepaid or repaid on such
date under Section 2.06(b) (but, in the case of any portion of such fee
attributable to the definition of “Makewhole Amount”, determined disregarding
any interest payments hereunder that are actually made by the Borrower after
such date of acceleration) and shall constitute part of the Obligations for all
purposes hereof (the foregoing fee payable under this clause (f)(iii), the
“Default Repayment Premium”), it being understood and agreed that the Default
Repayment Premium shall be without duplication of any amounts payable under
clause (f)(i) above. The Default Repayment Premium payable in accordance with
the immediately preceding sentence shall be presumed to be the liquidated
damages sustained by each Tranche B Lender, and the Loan Parties agree that it
is reasonable under the circumstances existing on the date of the Second
Amendment and the date of the Sixth Amendment, and will be payable
notwithstanding the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Tranche B Loans in any Insolvency Proceeding, any foreclosure (whether by
power of judicial proceeding or otherwise) or deed in lieu of foreclosure or the
making of a distribution of any kind in any Insolvency Proceeding. THE LOAN
PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE DEFAULT REPAYMENT PREMIUM
IN CONNECTION WITH ANY SUCH ACCELERATION. The Loan Parties expressly agree that
(A) the Default Repayment Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel, (B) the Default Repayment Premium shall be payable notwithstanding the
then prevailing market rates at the time payment is made, (C) there has been a
course of conduct between Tranche B Lenders and the Loan Parties giving specific
consideration in this transaction and the transactions contemplated by the
Second Amendment for such agreement to pay the Default Repayment Premium, and
(D) the Loan Parties shall be estopped hereafter from claiming differently than
as agreed to in this Section 2.06(f)(iii).

(iv) For the avoidance of doubt and notwithstanding anything to the contrary
herein or in any other Loan Document, the proceeds of any Asset Disposition
(including any Designated Asset Disposition) shall not be included in the
definition of Consolidated EBITDA, Consolidated Net Income or Excess Cash Flow
for any purposes hereunder or any other Loan Document.

 

56



--------------------------------------------------------------------------------

(g) Notice. All payments made pursuant to Section 2.06(c) shall be preceded by
prior written notice to the Administrative Agent, which notice shall specify, in
the case of any prepayment pursuant to Section 2.06(c), shall specify the
paragraph of Section 2.06(c) pursuant to which such prepayment is being made.

(h) Option to Decline. Any mandatory prepayment required to be made pursuant to
Section 2.06(c) may be declined in whole or in part by any Lender without
prejudice to such Lender’s rights hereunder to accept or decline any future
payments in respect of any mandatory prepayment by providing notice to the
Administrative Agent no later than 5:00 p.m. one (1) Business Day (or such other
later date acceptable to the Administrative Agent) prior to the date of such
prepayment. If a Lender chooses not to accept payment in respect of a mandatory
prepayment in whole or in part, the other Lenders that accept such mandatory
prepayment shall have the option to share such proceeds on a pro rata basis (and
if declined by all Lenders such declined proceeds shall be retained by the Loan
Parties) on or before the date otherwise due hereunder; provided that, to the
extent such mandatory prepayment is declined by all Lenders, such prepayment may
be retained by the Borrower.

2.07 Interest.

(a) Loans. The Borrower shall pay interest on the unpaid principal amount of
each Loan made by each Lender to it from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Loans. If such Loan is a Base Rate Loan, a rate per annum equal to
the Adjusted Base Rate plus the Applicable Margin for Base Rate Loans of the
applicable Class, payable quarterly in arrears on the last Business Day of each
calendar quarter and on the date such Base Rate Loan shall be paid in full.

(ii) Eurodollar Loans. If such Loan is a Eurodollar Loan, a rate per annum equal
to the Eurodollar Rate for the Interest Period applicable thereto plus the
Applicable Margin for Eurodollar Loans of the applicable Class, payable in
arrears on the last day of such Interest Period, and, in the case of Interest
Periods of greater than three months, on each Business Day which occurs at three
month intervals from the first day of such Interest Period.

(b) Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time (calculated after giving effect to all items charged which
constitute “interest” under applicable Legal Requirements, including fees and
margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or

 

57



--------------------------------------------------------------------------------

accrued if the rates of interest set forth in this Agreement had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
Legal Requirements, pay the Administrative Agent for the account of the Lenders
an amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on its Loans if the Maximum Rate had, at
all times, been in effect and (B) the amount of interest which would have
accrued on its Loans if the rates of interest set forth in this Agreement had at
all times been in effect and (ii) the amount of interest actually paid under
this Agreement on its Loans. In the event the Lenders ever receive, collect or
apply as interest any sum in excess of the Maximum Rate, such excess amount
shall, to the extent permitted by law, be applied to the reduction of the
principal balance of the Loans, and if no such principal is then outstanding,
such excess or part thereof remaining shall be paid to the Borrower. In
determining whether the interest contracted for, charged, or received by a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Legal Requirements, (A) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (B) exclude
voluntary prepayments and the effects thereof, and (C) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, the outstanding Obligations shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal
balance of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.07 or (ii) in the
case of any other amount, 2% per annum plus the rate applicable to Base Rate
Loans as provided in Section 2.07(a)(i).

(d) Interim Interest. Notwithstanding anything to the contrary herein, the
Borrower agrees to pay to each Tranche B Lender that shall have funded, in
Dollars in immediately available funds, the full amount of its Tranche B
Commitment to the Escrow Agent pursuant to the Escrow Agreement, interest on
such amount accruing for the Closing Date (notwithstanding that such amount
would not be made available for the account of the Borrower until the
immediately succeeding Business Day) at the rate per annum that would have been
applicable had such amount been outstanding on the Closing Date as a Base Rate
Loan, and the Borrower hereby agrees that such interest shall be payable
regardless of whether or not the Arranger provides the Escrow Agent direction to
release any funds held by the Escrow Agent pursuant to the Escrow Agreement for
the purpose of repaying the Existing Credit Facility.

(e) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, until the earlier to occur of (i) the Termination Date (for this
purpose only, as defined in the Primoris Merger Agreement) or (ii) the
termination of the Primoris Merger Agreement in accordance with its terms, any
interest payable pursuant to this Section 2.07 with respect to any First-Out
Loan, on any date for the payment thereof occurring prior thereto as determined
in accordance with the terms hereof, shall be paid in kind through addition to
the principal amount of such First-Out Loan.

 

58



--------------------------------------------------------------------------------

2.08 Breakage Costs.

(a) Funding Losses. In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Loans, the Borrower hereby
indemnifies, and agrees to indemnify, each Lender against any loss,
out-of-pocket cost, or expense (other than any lost profit) actually incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any such loss, cost, or expense
incurred by reason of the liquidation or redeployment of deposits or other funds
acquired by such Lender to fund the Eurodollar Loan to be made by such Lender as
part of such Borrowing when such Eurodollar Loan, as a result of such failure,
is not made on such date.

(b) Prepayment Losses. If (i) any payment of principal of any Eurodollar Loan is
made other than on the last day of the Interest Period for such Loan as a result
of any payment, prepayment, the acceleration of the maturity of the Obligations
or for any other reason or (ii) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Loan on the date such payment is
due and payable, the Borrower shall, within ten (10) Business Days of any
written demand sent by the Administrative Agent on behalf of a Lender to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out of pocket costs, or expenses (other than any
anticipated lost profits) actually incurred or suffered by such Lender as a
result of such payment or nonpayment, including any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loans.

(c) Assignment Losses. If any assignment of a Eurodollar Loan is made other than
on the last day of the Interest Period for such Loan as a result of a request by
the Borrower pursuant to clause (d) of Section 2.14, the Borrower shall, within
ten (10) Business Days of any written demand sent by the Administrative Agent on
behalf of the Lender that is the assignee thereof to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined by
such Lender to be required to compensate such Lender for any additional losses,
out-of-pocket costs, or expenses (other than any anticipated lost profits)
actually incurred by such Lender as a result of such assignment, including any
such loss, cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Loan.

(d) Certificate. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.08 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error.

2.09 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

59



--------------------------------------------------------------------------------

(ii) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits or
other liabilities with or in or for the account of, or advances, loans or other
credit extended or participated in by, or any other acquisition of funds by, any
Lender (except any reserve requirement reflected in the Eurocurrency Reserve
Requirement); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.09 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

(e) Designation of Alternative Applicable Lending Office. Each Lender agrees to
use commercially reasonable efforts (consistent with its respective internal
policies and subject to legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this Section 2.09 or Section 2.11(a), would not subject such
Lender to any unreimbursed cost or expense and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

60



--------------------------------------------------------------------------------

2.10 Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement prior to the time expressly required hereunder (or, if no such time is
expressly required, not later than 12:00 noon (New York time)) on the day when
due to the Administrative Agent at the Administrative Agent Account in
immediately available funds; provided that payments specified to be made
directly to any Person, including payments pursuant to Sections 2.08, 2.09, 2.11
and 10.04, shall be made directly to the Persons entitled thereto. Each Loan
shall be repaid and each payment of interest thereon shall be paid in Dollars.
All payments shall be made without setoff, deduction, or counterclaim. The
Administrative Agent will, promptly after receipt by it of any payment for the
account of any other Person, and in any event prior to the close of business on
the day any timely payment is made, cause to be distributed like funds to the
appropriate recipient.

(b) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Federal Funds
Effective Rate or the Eurodollar Rate and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

(d) Agent Reliance. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate. A notice of the Administrative Agent
to any Lender or Borrower with respect to any amount owing under this paragraph
(d) shall be conclusive, absent manifest error

 

61



--------------------------------------------------------------------------------

2.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by any Legal Requirement. If any Legal Requirement (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with the relevant
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent and each Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Legal Requirements.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, on or with respect to any payment by
or on account of any obligation of any Loan Party hereunder, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Legal Requirements or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.11(g), with the exception of
Section 2.11(g)(v)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Without limiting the generality of the foregoing, each Lender agrees to
deliver to the Borrower and the Administrative Agent applicable forms,
certificates or documents, including IRS Form W-9 (in the case of a Lender that
is not a Foreign Lender), as may be required under the Code or other Legal
Requirements as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax. Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) two duly completed copies of IRS Form W-8BEN, W-8BEN-E or W-8IMY (with
applicable attachments) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(ii) two duly completed copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States of America with which
the relevant payments are effectively connected and (y) two duly completed
copies of IRS Form W-8BEN, W-8BEN-E or W-8IMY (with applicable attachments),

 

63



--------------------------------------------------------------------------------

(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made hereunder or under any other Loan Document (including a
partnership of a participating Lender) (x) an IRS Form W-8IMY on behalf of
itself and (y) the relevant form or forms prescribed in this Section 2.11(g)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; or

(v) any other form prescribed by Legal Requirements as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Legal Requirements to permit the Withholding Agent to determine the withholding
or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by Legal
Requirements and at such time or times reasonably requested by such Withholding
Agent, (A) a certification signed by an authorized officer thereof and (B) other
documentation prescribed by Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent sufficient for the Withholding
Agent to comply with its obligations under FATCA and to determine whether such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For purposes of this Section 2.11(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority other than any such penalties, interest or other
charges resulting from the gross negligence or willful misconduct of the
Administrative Agent or such Lender as

 

64



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction in a final and non-appealable
judgment) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

(i) Defined Terms. For purposes of this Section 2.11, the term “Legal
Requirements” includes FATCA.

2.12 Sharing of Payments, Etc.. IfSubject to the provisions of Sections 2.07(e)
and 2.21, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations than the proportion received by any
other Lenders, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, (C) any acceptance by any Lender of any
rollover Indebtedness issued to such Lender in lieu of such Lender’s applicable
pro rata share of any prepayment of any Borrowing made pursuant to Section 2.06
or 2.06, (D) payments made pursuant to a court order. or (E) any payment
obtained by any First-Out Lender in accordance with Section 7.06. Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under Legal Requirements, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of each Loan Party in the amount of such
participation.

2.13 Applicable Lending Offices. Each Lender may book its Loans at any
Applicable Lending Office selected by such Lender and may change its Applicable
Lending Office from time to time. All terms of this Agreement shall apply to any
such Applicable Lending Office and the Loans shall be deemed held by each Lender
for the benefit of such Applicable Lending Office. Each Lender may, by written
notice to the Administrative Agent and the Borrower designate replacement or
additional Applicable Lending Offices through which Loans will be made by it and
for whose account repayments are to be made.

2.14 Replacement of Lenders. If (a) any Lender requests compensation under
Section 2.09, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, (c) any Lender

 

65



--------------------------------------------------------------------------------

becomes a Defaulting Lender or (d) any Lender has failed to consent to a
proposed amendment, waiver, consent, discharge or termination that under
Section 10.01 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Majority Lenders (or, in circumstances where Section 10.01 does not require the
consent of the Majority Lenders, the Majority Facility Lenders of the affected
Class) shall have granted their consent, then the Borrower may, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06 or pursuant to other procedures established by the
Administrative Agent and the Borrower, which may include deemed assignment upon
the assignee’s receipt of amounts owed to it under this Agreement), all its
interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
such Lender becoming a Defaulting Lender or from a failure to provide a consent,
all its interests, rights and obligations under this Agreement and the other
Loan Documents as a Lender of a particular Class) to an Eligible Assignee that
shall assume such obligations (which may be another Lender, if a Lender accepts
such assignment and delegation); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, delayed or conditioned, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder as a Lender (or as a Lender of a particular Class, as
applicable), from the assignee or the Borrower, (iii) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.09 or payments required to be made pursuant to Section 2.11, such
assignment will result in a reduction in such compensation or payments and
(iv) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply.

2.15 Defaulting Lenders.

(a) Voting. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement or any other Loan
Document shall be restricted as set forth in Section 10.01.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender

 

66



--------------------------------------------------------------------------------

to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.16 [Reserved]Additional First-Out Loans.

(a) The Borrower and the Initial First-Out Lender (or subject to the prior
consent of the Administrative Agent, not to be unreasonably withheld, delayed or
conditioned, any other Primoris Lender) may agree for the Initial First-Out
Lender (or such other Primoris Lender) to make one or more Additional First-Out
Loans, provided that (i) the aggregate principal amount of all the Additional
First-Out Loans made after the Seventh Amendment Effective Date may not exceed
$10,000,000, (ii) the terms of any Additional First-Out Loans shall be identical
to those of the Initial First-Out Loan (including for purposes of Section 7.06),
and such Loans shall be treated as a single Class and a single Facility with the
Initial First-Out Loan for all purposes hereof and (iii) the determination of
whether to provide any Additional First-Out Loans shall be in the sole
discretion of the Initial First-Out Lender (or any other Primoris Lender) and,
except to the extent that may be expressly set forth in any Additional First-Out
Loan Amendment to which the Initial First-Out Lender (or such other Primoris
Lender) is a party, nothing herein shall constitute an obligation or a
commitment by the Initial First-Out Lender (or any other Primoris Lender) to
provide any Additional First-Out Loans.

(b) The making of any Additional First-Out Loans shall be effected pursuant to
an Additional First-Out Loan Amendment executed and delivered by the Borrower,
the other Loan Parties, the Primoris Lender providing such Additional First-Out
Loans and the Administrative Agent, and the funding of any Additional First-Out
Loans shall be subject solely to the conditions precedent set forth in the
applicable Additional First-Out Loan Amendment. Each Additional First-Out Loan
Amendment may, without the consent of any Lender (other than the applicable
Primoris Lender), effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, the applicable Primoris Lender and the Borrower, to give
effect to the provisions of this Section 2.16. The Administrative Agent agrees
that its consent to any amendment to this Agreement or any other Loan Document
as contemplated above, or to the form and substance of any Additional First-Out
Loan Amendment, will not be unreasonably withheld, delayed or conditioned.

2.17 Loan Modification Offers.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
on one or more occasions, by written notice to the Administrative Agent, make
one or more offers (each, a “Loan Modification Offer”) to all the Lenders of one
or more Classes (each Class subject to such a Loan Modification Offer, an
“Affected Class”) to effect one or more Permitted Amendments relating to such
Affected Class pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective.
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Affected Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and,

 

67



--------------------------------------------------------------------------------

in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s Assumption has
been made; provided that the no Permitted Amendment relating to any Tranche B
Loan shall become effective unless the aggregate principal amount of the Loans
of the Accepting Lenders subject to the Permitted Amendment is greater than
$10,000,000 or, if less, the aggregate principal amount of the Affected
Class outstanding at the time of the Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall be reasonably requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to give effect to
the provisions of this Section 2.17, including any amendments necessary to treat
the applicable Loans and/or Commitments of the Accepting Lenders as a new
“Class” or “Facility” of loans and/or commitments hereunder. The Administrative
Agent and the Lenders hereby acknowledge that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement are not intended to apply to the transactions effected pursuant to
this Section 2.17.

2.18 Replacement Facilities.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by written notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to replace all or a portion of the Loans under any Class with
one or more additional tranches of term loans under this Agreement (the
“Replacement Loans”; each such replacement facility, a “Replacement Facility”);
provided that (i) at the time of each such request and upon the effectiveness of
each Replacement Facility Amendment, no Default or Event of Default has occurred
and is continuing or shall result therefrom, (ii) on a pro forma basis after
giving effect to the incurrence of such Replacement Loans (after giving effect
to other permitted pro forma adjustment events and any permanent repayment of
Debt after the beginning of the relevant determination period but prior to or
simultaneous with such Borrowing), the Borrower shall be in compliance with the
financial covenants set forth in Sections 6.15 and 6.16 recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements shall have been (or shall have been required to be)
delivered pursuant to Section 5.06 and (iii) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) immediately prior to, and after giving
effect to, the incurrence of such Replacement Loans on and as of the date that
such Replacement Loans are made, except in the case of any such representation
and warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date. Each tranche of Replacement

 

68



--------------------------------------------------------------------------------

Loans shall be in an integral multiple of $10,000,000 and be in an aggregate
principal amount that is not less than $50,000,000 (or such lesser minimum
amount approved by the Administrative Agent, acting pursuant to the direction of
the Majority Lenders) and shall not exceed the principal amount of the Loans
being replaced (plus the amount of fees, expenses and original issue discount
incurred in connection with such Replacement Loans). The proceeds of any
Replacement Loans shall be applied only to prepay the Loans of the Class which
such Replacement Loans are replacing.

(b) Any Replacement Loans (i) shall rank pari passu in right of payment
(provided the Borrower may make optional prepayments of the Loans as set forth
in Section 2.06(b)) and security with the Obligations in respect of the other
Loans pursuant to the relevant Replacement Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent), (ii) for purposes of
mandatory prepayments, shall be treated substantially the same as (or, to the
extent set forth in the relevant Replacement Facility Amendment, less favorably
than) the Loans being replaced and (iii) other than amortization, maturity date
and pricing (interest rate, fees, funding discounts and prepayment premiums) (as
set forth in the relevant Replacement Facility Amendment) shall have the same
terms (or, to the extent set forth in the relevant Replacement Facility
Amendment, less favorable terms or more favorable terms (if such more favorable
terms benefit all Lenders)) as the Loans being replaced, or such other terms as
are reasonably satisfactory to the Administrative Agent and the Borrower;
provided that (A) any Replacement Loans shall not have a final maturity date
earlier than the date which is 91 days after the final scheduled maturity date
of the Loans being replaced, (B) any Replacement Loans shall not have a weighted
average life to maturity that is less than 91 days later than the remaining
weighted average life to maturity of the then remaining Loans under the
applicable Class, (C) principal of and interest on any Loans being replaced with
Replacement Loans shall be paid in full on the Replacement Facility Closing Date
for the applicable Replacement Loans and (D) the Loans of each Lender under the
replaced Class shall be prepaid ratably. In addition, the terms and conditions
applicable to any Replacement Facility may provide for additional or different
covenants or other provisions that are agreed between the Borrower and the
Lenders under such Replacement Facility and applicable only during periods after
the then latest Maturity Date that is in effect on the date such Replacement
Facility is issued, incurred or obtained or the date on which all non-refinanced
Obligations (excluding Obligations in respect of any Hedging Arrangements and
contingent reimbursement and indemnification obligations, in each case, which
are not due and payable) are paid in full.

(c) Any New Lender which elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.18(a) shall execute a New
Lender Supplement, whereupon such New Lender shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Replacement Loans. Each
Replacement Facility shall become effective pursuant to an amendment (each, a
“Replacement Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, the Lenders (including any New
Lenders) providing the Replacement Loans and the Administrative Agent. No
Replacement Facility Amendment shall require the consent of any

 

69



--------------------------------------------------------------------------------

Lenders or any other Person other than the Borrower, the Administrative Agent
and the Lenders party to such Replacement Facility Amendment. No Lender shall be
obligated to provide any Replacement Loans, unless it so agrees. Commitments in
respect of any Replacement Loans shall become Commitments under this Agreement.
A Replacement Facility Amendment may, without the consent of any other Lenders
or any other Person, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section (including to provide for
class voting provisions applicable to the Lenders providing the applicable
Replacement Loans on terms comparable to the provisions of Section 9.02(b)). The
effectiveness of any Replacement Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Lenders party thereto, be subject
to the satisfaction or waiver on the date thereof (each, a “Replacement Facility
Closing Date”) of each of the conditions set forth in Section 2.18(a). To the
extent reasonably requested by the Administrative Agent, the effectiveness of a
Replacement Facility Amendment may be conditioned on the Administrative Agent’s
receipt of (i) all documentation and other information with respect to the New
Lender(s) that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT ACT, and (ii) customary legal opinions, board resolutions and officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Article III, with respect to the Borrower and the other
Loan Parties. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to any of the transactions
effected pursuant to this Section 2.18.

2.19 Tax Treatment.

(a) The Borrower, the Lenders and the Administrative Agent each agree that
theeach Loan is intended to be treated as debt for U.S. federal income tax
purposes. The inclusion of this Section 2.19 is not an admission by any
lenderLender that it is subject to U.S. taxation.

(b) The Borrower, the Tranche B Lenders and the Administrative Agent each agree
that the LoanTranche B Loans as outstanding for all periods prior to the Funding
Conditions Satisfaction Date (as defined in the Sixth Amendment) is a contingent
payment debt instrument governed by the rules set forth in Treasury Regulations
Section 1.1275-4. The Borrower shall provide the Tranche B Lenders with a
schedule setting forth the comparable yield and projected payment schedule
within 30 days after the Closing Date; provided that such schedule shall be
subject to the Tranche B Lenders’ review and comments, such comments to be
provided to the Borrower within 30 days of the receipt of the schedule. The
Borrower and the Tranche B Lenders shall discuss in good faith the Tranche B
Lenders’ comments and seek to agree on a binding projected payment schedule;
provided, however, if the Borrower and the Tranche B Lenders are unable to agree
within 30 days of the Borrower’s receipt of the Tranche B Lenders’ comments,
each party shall be entitled to proceed with its tax reporting obligations as
contemplated by the applicable Treasury Regulations.

(c) The Borrower, the Administrative Agent and the Tranche B Lenders agree to
treat (i) the issuance of Equity Interests pursuant to the Subscription
Agreement, the value of which will be calculated by reference to the closing
price of such Equity Interests on the

 

70



--------------------------------------------------------------------------------

Closing Date (as defined in the Subscription Agreement), taking into account the
19.9% dilution that results from such issuance, as a “positive adjustment”
(within the meaning of Regulations Section 1.1275-4) to the projected payment
schedule of the Old Loan described in Section 2.19(b) and otherwise as interest
for all relevant U.S. federal income tax purposes; (ii) the First Amendment as
being a “significant modification” of the Original Tranche B Loans within the
meaning of Regulations Section 1.1001-3(e), and thus for U.S. federal income tax
purposes as resulting in a deemed exchange of the Original Tranche B Loans as
outstanding immediately prior to the effectiveness of the First Amendment
(collectively, the “Old Loan”) for a new debt instrument (the “New Loan”); and
(iii) the New Loan as a contingent payment debt instrument governed by the rules
set forth in Regulations Section 1.1275-4, for which the Borrower shall provide
the Tranche B Lenders with a schedule setting forth the comparable yield and
projected payment schedule for the New Loan within 15 days after the First
Amendment Effective Date; provided that such schedule shall be subject to the
Tranche B Lenders’ review and comments, such comments to be provided to the
Borrower within 15 days of the receipt of the schedule. The Borrower and the
Tranche B Lenders shall discuss in good faith any Tranche B Lender comments and
seek to agree on a binding projected payment schedule; provided, however, that
if the Borrower and the Tranche B Lenders are unable to agree within 30 days of
the Borrower’s receipt of the Tranche B Lenders’ comments, each party shall be
entitled to proceed with its tax reporting obligations as contemplated by the
applicable Regulations.

(d) The Borrower, the Administrative Agent and the Tranche B Lenders agree to
treat (i) the Sixth Amendment as being a “significant modification” of the
Original Tranche B Loans within the meaning of Treasury Regulations
Section 1.1001-3(e), and thus for U.S. federal income tax purposes as resulting
in a deemed exchange of the Original Tranche B Loans as outstanding immediately
prior to the Funding Conditions Satisfaction Date (as defined in the Sixth
Amendment) for a new debt instrument and (ii) such new debt instrument as not
being a contingent payment debt instrument governed by the rules set forth in
Treasury Regulations Section 1.1275-4.4 with respect to the period prior to the
Seventh Amendment Effective Date.

(e) The Borrower, the LendersAdministrative Agent and the Tranche B Lenders
agree to treat the Seventh Amendment as being a “significant modification” of
the Tranche B Loans within the meaning of Treasury Regulations
Section 1.1001-3(e), and thus for U.S. federal income tax purposes as resulting
in a deemed exchange of the Tranche B Loans as outstanding immediately prior to
the Seventh Amendment Effective Date for a new debt instrument.

(f) With respect to the period from and after the Seventh Amendment Effective
Date, the Borrower, the Administrative Agent and the Lenders agree to treat the
Tranche B Loans as contingent payment debt instruments governed by the rules set
forth in Treasury Regulations Section 1.1275-4. The Borrower shall provide the
Tranche B Lenders with a schedule setting forth the comparable yield and
projected payment schedule within 30 days after the Seventh Amendment Effective
Date; provided that such schedule shall be subject to the Tranche B Lenders’
review and comment with any such comments to be provided to the Borrower within
30 days of the receipt of such schedule. The Borrower and the Tranche B Lenders
shall discuss in good faith any comments from

 

71



--------------------------------------------------------------------------------

the Tranche B Lenders and seek to agree on a binding projected payment schedule;
provided, however, that if the Borrower and the Tranche B Lenders are unable to
agree within 30 days of the Borrower’s receipt of any comments from the Tranche
B Lenders, each party shall be entitled to proceed with its tax reporting
obligations as contemplated by the applicable Treasury Regulations.

(g) The Borrower, the Lenders (to the extent applicable to each such Lender) and
the Administrative Agent shall adhere to this Agreement for U.S. federal income
tax purposes and not to take any action or file any tax return, report or
declaration inconsistent with this Section 2.19.

2.20 Payment Deferral. Notwithstanding anything to the contrary herein or in any
other Loan Document, each Tranche B Lender hereby expressly agrees (and, by its
execution of the Seventh Amendment, the Arranger and the Bookrunner shall be
deemed to have expressly agreed), in each case, on behalf of itself and its
controlled Affiliates, that, from and after the Seventh Amendment Effective Date
and until the termination of the Forbearance Period in accordance with the terms
of the Forbearance Agreement, (a) if any provision of this Agreement (other than
Section 10.04 hereof) or any other Loan Document requires the Borrower or any
other Loan Party to make any payment to any Tranche B Lender, the Arranger, the
Bookrunner or any of their respective controlled Affiliates, or to the
Administrative Agent for the account of any Tranche B Lender, the Arranger, the
Bookrunner or any of their respective controlled Affiliates (whether under
Section 2.07, 2.08, 2.09, 2.11 and 10.05 or otherwise (but other than under
Section 10.04)), or (b) if Section 10.04 requires the Borrower or any other Loan
Party to make any payment to any Tranche B Lender, the Arranger, the Bookrunner
or any of their respective controlled Affiliates (any such payment, an “Expenses
Payment”), in an aggregate amount for all such Persons in excess of $1,075,000
(such amount, the “Expenses Cap”), the due date of such payment (in the case of
clause (b) above, only to the extent the aggregate amount of the Expenses
Payments is in excess of the Expenses Cap), shall be deferred until the fifth
Business Day after the date of the termination of the Forbearance Period, it
being understood and agreed that (i) such deferral shall not be deemed to have
resulted in such payment being overdue and no Default or Event of Default shall
be deemed to have occurred on account of such deferral, (ii) no interest shall
accrue on any such payment on account of such deferral and (iii) nothing in this
Section 2.20 shall affect the right of the Administrative Agent (or the Majority
Lenders) to cause acceleration of the amounts payable under this Agreement and
the other Loan Documents in accordance with Section 7.02 (it being understood,
however, that such rights are subject to the terms of the Forbearance Agreement)
or the automatic acceleration thereof in accordance with Section 7.03.

2.21 Tranche B Loans Discounted Payoff. Notwithstanding anything to the contrary
herein or in any other Loan Document, the Tranche B Lenders hereby expressly
agree (and, by its execution of the Seventh Amendment, the Arranger and the
Bookrunner shall be deemed to have expressly agreed) that the payment by the
Borrower to the Administrative Agent, in Dollars in immediately available funds,
of an amount equal to the sum of (a) $100,000,000 plus (b) any outstanding
Expenses Payments required pursuant to Section 10.04 (but in no event, together
with all Expenses Payments made from and after

 

72



--------------------------------------------------------------------------------

the Seventh Amendment Effective Date, to exceed the Expenses Cap) (the sum of
clauses (a) and (b) being referred to as the “Tranche B Loans Discounted Payoff
Amount”), but solely if such payment is made in connection with the consummation
of the Primoris Transaction, shall constitute payment in full and satisfaction
and discharge of (i) all Obligations of the Borrower and the other Loan Parties
in respect of the entire outstanding principal of, and all accrued interest on,
the Tranche B Loans (and all the Tranche B Loans shall, upon receipt by the
Administrative Agent of such payment, cease to be outstanding for any purpose
under this Agreement and the other Loan Documents) and (ii) all other amounts or
other Obligations (including the Repayment Premium and any other fees, costs,
reimbursements and expenses) payable to, or accrued for the account of, any
Tranche B Lender, the Arranger, the Boorkunner or any of their controlled
Affiliates under this Agreement or any other Loan Document. It is understood and
agreed that any reference in this Agreement or any other Loan Document to any
principal of a Loan or any other amount “remaining outstanding” or “unpaid” or
to any “payment in full”, or to any similar terms or phrases (including any such
references in the lead-in to Articles V and VI and Section 10.09(b)), shall be
interpreted after giving effect to the agreements set forth in this
Section 2.21. The Administrative Agent shall allocate the Tranche B Loans
Discounted Payoff Amount among the Tranche B Lenders ratably in accordance with
the aggregate principal amount of the Tranche B Loans held by them on the date
of such payment.

ARTICLE III

CONDITIONS OF LENDING

3.01 Initial Loans. The agreement of each Tranche B Lender to make the Original
Tranche B Loans requested to be made by it is subject to the satisfaction, prior
to or concurrently with the making of such Original Tranche B Loans, of the
following conditions precedent, provided that the requirements of this
Section 3.01 shall not apply to matters referred to in Section 5.14:

(a) Documentation. The Administrative Agent shall have executed a counterpart of
this Agreement and shall have received the following:

(i) executed counterparts of this Agreement from (A) the Borrower and each other
Loan Party and (B) each of the Lenders;

(ii) par executed counterparts of the Intercreditor Reaffirmation from each of
the ties thereto;

(iii) executed counterparts of each of the Security Documents to be executed and
delivered on the Closing Date from each of the parties thereto;

(iv) a certificate dated the Closing Date from a Responsible Officer of the

Borrower stating that all representations and warranties of the Loan Parties set
forth in Article IV are true and correct as of the Closing Date in all material
respects (provided that to the extent any representation and warranty is
qualified as to “Material Adverse

 

73



--------------------------------------------------------------------------------

Effect” or otherwise as to “materiality”, such representation and warranty shall
be true and correct in all respects);

(v) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the Organizational Documents of such Loan Party, including all
amendments thereto, as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
certified by the Secretary of State (or equivalent Governmental Authority) of
the state of its organization, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or Persons
performing similar functions) of such Loan Party authorizing the Transactions to
be entered into by such Loan Party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document or Notices of Borrowing;

(vi) a certificate of another officer of each Loan Party dated the Closing Date
and certifying as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (v) above;

(vii) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence and authority of each Loan Party in the
jurisdiction of its incorporation or formation;

(viii) a certificate from a Financial Officer of the Borrower dated the Closing
Date and addressed to the Administrative Agent and each of the Lenders party
hereto, which shall be in form and in substance reasonably satisfactory to the
Administrative Agent, certifying that the Borrower and its Subsidiaries, taken
as a whole, after giving effect to the Original Tranche B Loans contemplated to
be made under this Agreement and the other transactions contemplated hereby and
thereby, are Solvent;

(ix) an opinion reasonably acceptable to the Administrative Agent, dated the
Closing Date, of Cravath, Swaine & Moore LLP, special counsel to the Loan
Parties;

(x) opinions reasonably acceptable to the Administrative Agent, in each case
dated the Closing Date, from local counsel located in each of Delaware, Texas,
Oklahoma, Louisiana, Pennsylvania and Vermont;

(xi) the Perfection Certificate, dated as of the Closing Date and executed by a
Responsible Officer of the Borrower; and

(xii) executed copies of the definitive ABL Documents (and all amendments,
supplements, waivers, consents and all other modifications to such ABL Documents
since August 7, 2013), in each case as in effect on the Closing Date.

(b) Amended Quarterly Reports. The Borrower shall have publicly filed with the
SEC the Borrower’s amended Quarterly Report on Form 10-Q with respect to the
quarterly period

 

74



--------------------------------------------------------------------------------

ended June 30, 2014 and the Borrower’s Quarterly Report on Form 10-Q with
respect to the quarterly period ended September 30, 2014.

(c) Patriot Act Disclosures. No later than five (5) Business Days prior to the
Closing Date, the Administrative Agent, on behalf of itself and the Lenders
party hereto, shall have received all documentation and other information that
the Administrative Agent or any such Lender shall have requested in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent such documentation and other information shall have been requested ten
(10) Business Days in advance of such date.

(d) Payment of Fees and Expenses. The Lenders and the Administrative Agent shall
have received, or shall substantially concurrently with the making of the
Original Tranche B Loans receive, all fees required to be paid, and all expenses
for which invoices have been presented (including the reasonable fees and
expenses of legal counsel), on or before the Closing Date. All such amounts will
be paid with proceeds of Original Tranche B Loans and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Closing Date.

(e) Lien Searches. If requested by the Administrative Agent, the Administrative
Agent shall have received the results of a recent Lien search with respect to
each Loan Party, and such search shall reveal no Liens on any of the assets of
the Loan Parties except for Liens permitted by Section 6.01 or discharged on or
prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.

(f) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received, or shall substantially concurrently with the making of the
Original Tranche B Loans receive, (i) the certificates representing the Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, and (ii) each promissory note (if any) pledged
to the Administrative Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.01), shall be in proper form
for filing, registration or recordation.

(h) ABL Facility. The ABL Credit Agreement shall have been amended as required
in connection with this Agreement and such amendment shall be satisfactory to
the Administrative Agent and the Majority Lenders in their reasonable
discretion.

(i) Existing Credit Facility. Prior to, or substantially concurrently with the
making of the Original Tranche B Loans, all amounts outstanding under the
Existing Credit Facility shall

 

75



--------------------------------------------------------------------------------

have been repaid in full and the commitments thereunder shall have been
terminated and all Liens securing such Debt shall have been terminated, on terms
and conditions reasonably satisfactory to the Administrative Agent and the
Arranger.

(j) Minimum Consolidated EBITDA. The Consolidated EBITDA for the four fiscal
quarter period ended September 30, 2014 shall not be less than $83,000,000.

(k) Board Report. The Arranger shall have been informed of the conclusions of
the report of the causes of the restatement of the Borrower’s earnings
commissioned by the Borrower’s Board of Directors, and the Arranger shall be
satisfied, in its sole discretion, with the conclusions of such report.

3.02 Conditions Precedent to each Loan. The obligation of the Lenders to make
any Loan (other than any Additional Tranche B Loan or any First-Out Loan) shall
be subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties contained in Article IV and in each other Loan Document shall be
true and correct in all material respects (provided that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects) on and as of the date of the making of such Loans,
both before and after giving effect thereto, except to the extent any such
representation and warranty relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(provided that to the extent any such representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall be true and correct in all respects) as of
such earlier date; and

(b) No Default. No Default shall have occurred and be continuing or would result
from the making of such Loans.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party jointly and severally represents and warrants as of the Closing
Date, and as of each other date that any Loan (other than any Additional Tranche
B Loan or any First-Out Loan) is made hereunder, as follows:

4.01 Existence. Each of the Borrower and its Subsidiaries is duly organized,
validly existing, and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
incorporation or formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be in good standing
and so qualified could reasonably be expected to have a Material Adverse Effect.

4.02 Power and Authority. Each of the Loan Parties has the requisite
organizational power and authority to (a) own its assets and carry on its
business and (b) execute, deliver and

 

76



--------------------------------------------------------------------------------

perform the Loan Documents to which it is a party and to consummate the
Transactions. Each of the Loan Parties has all requisite governmental licenses,
authorizations, consents and approvals to own its assets and carry on its
business, except where the failure to obtain any such licenses, authorizations,
consents and appraisals could not, individually or in the aggregate, reasonably
be expected to have Material Adverse Effect.

4.03 No Contravention. The execution, delivery, and performance by each Loan
Party of this Agreement and the other Loan Documents to which it is a party and
the consummation of the Transactions (a) have been duly authorized by all
necessary organizational action on the part of such Loan Party, (b) do not and
will not (i) contravene the terms of such Loan Party’s Organizational Documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than any Lien
created under the Loan Documents and Liens created under the ABL Documents)
under, (A) the provisions of any indenture, instrument or agreement to which
such Loan Party is a party or by which it or its property is bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject, except, in the case
of clauses (b)(ii) and (b)(iii) above, to the extent any of the foregoing could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.04 Authorizations and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority is necessary or required on the part of any Loan Party in connection
with the execution, delivery and performance by any Loan Party of this Agreement
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except (a) such as have been
obtained or made and are in full force and effect, (b) filings necessary to
perfect (or maintain perfection of) Liens created under the Loan Documents and
(c) actions by, and notices to or filings with, Governmental Authorities
(including the SEC) that may be required in the ordinary course of business from
time to time or that may be required to comply with the express requirements of
the Loan Documents (including to release existing Liens on the Collateral or to
comply with requirements to perfect, and/or maintain the perfection of, Liens
created under the Loan Documents).

4.05 Enforceable Obligations. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium, or similar law affecting creditors’ rights generally or
general principles of equity.

4.06 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date of the
balance sheet included therein and the results of

 

77



--------------------------------------------------------------------------------

operations of the Borrower and its Subsidiaries for the period covered thereby
in accordance with GAAP, and (iii) to the extent required by GAAP, disclose all
material Debt and other liabilities (contingent or otherwise), including
liabilities for Taxes, of the Borrower and its Subsidiaries as of the date
thereof.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date of the
balance sheet included therein and the results of operations of the Borrower and
its Subsidiaries for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to year-end audit adjustments.

(c) The unaudited pro forma condensed consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of September 30, 2014 (the “Pro Forma
Balance Sheet”), copies of which have heretofore been made available to each
Lender, have been prepared giving effect (as if such events had occurred on such
date) to (i) the Loans to be incurred on or about the Closing Date and the use
of proceeds thereof and (ii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
present fairly, in all material respects, on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as of
September 30, 2014, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(d) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect on the business, results of operations,
properties or condition (financial or otherwise) of the Borrower and its
Subsidiaries, take as a whole, except to the extent any such event or
circumstance is disclosed in public filings made by the Borrower with the SEC
since such date but prior to the Closing Date (in each case, including any such
disclosure in respect of the nature, magnitude or consequences of such change or
event, but excluding any disclosures set forth in the risk factor section or any
other section of any such filing to the extent they are cautionary, predictive
or forward-looking in nature).

4.07 True and Complete Disclosure. Each Loan Party has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it (other than matters of general
economic or industry nature or otherwise not specific to the Borrower and its
Subsidiaries), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of (a) any written or
formally presented information (other than the Projections and information of
general economic or industry nature) furnished by or on behalf of any Loan Party
to the Administrative Agent or any Lender in connection with the negotiation of
any Loan Document or (b) any report, financial statement or other written or
formally presented information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender pursuant to the Loan Documents, when
taken as a whole and as modified or supplemented by other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading;

 

78



--------------------------------------------------------------------------------

provided that, with respect to projected financial information (including the
Projections and any projections delivered pursuant to Section 5.06(d)), the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that actual results may vary materially from the projected financial
information).

4.08 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of a Loan Party,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower or any of its Subsidiaries or
against any of its or their properties or revenues that (a) pertain to this
Agreement, any other Loan Document or any of the Transactions or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, except in each case for actions, suits, proceedings, claims or
disputes disclosed in public filings made by the Borrower with the SEC prior to
the Closing Date (in each case, including any such disclosure in respect of the
nature, magnitude or consequences of matters, but excluding any disclosures set
forth in the risk factor section or any other section of any such filing to the
extent they are cautionary, predictive or forward-looking in nature) or arising
from or relating to any restatement of the Borrower’s consolidated financial
statements for the quarterly periods ended March 31, 2014 or June 30, 2014.

4.09 Compliance with Laws.

(a) None of the Borrower, any of its Subsidiaries or any of their respective
material properties is in violation of, nor will the continued operation of
their material properties as currently conducted violate, any Legal Requirement
(including any Environmental Law) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, in either case
where such violation or default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) None of the Borrower or any of its Subsidiaries is in violation of the FCPA,
the Currency and Foreign Transactions Reporting Act of 1970 or any related or
similar rules or regulations issued, administered or enforced by any
Governmental Authority that are applicable to it, or any Anti-Corruption Laws,
and, to the knowledge of the Loan Parties, no director, officer or employee of
the Borrower or any of its Subsidiaries is subject to any United States
sanctions administered by OFAC, in each case where such violation or sanctions
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) The Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to promote and achieve compliance in all material respects
with Anti-Corruption Laws.

(d) Neither the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower or any of its Subsidiaries, any of their respective directors,
officers and employees, (i) is a Designated Person, (ii) in the case of the
Borrower and its Subsidiaries, is a Person that is owned or controlled by a
Designated Person, (iii) in the case of the Borrower and its Subsidiaries, is
located, organized or resident in a Sanctioned Country or (iv) in the case of
the Borrower and

 

79



--------------------------------------------------------------------------------

its Subsidiaries, is directly or indirectly engaged in any dealings or
transactions (A) with any Designated Person, (B) in any Sanctioned Country or
(C) otherwise in violation of Sanctions.

4.10 No Default.

(a) None of the Borrower or any of its Subsidiaries is violating or in default
under any agreement or instrument to which it is a party, where such violation
or default has resulted in, or could, individually or in the aggregate,
reasonably be expected to have, a Material Adverse Effect.

(b) No Default has occurred and is continuing.

(c) No Default (as defined in the ABL Credit Agreement on the date hereof) has
occurred and is continuing as of the Closing Date under the ABL Credit
Agreement.

4.11 Subsidiaries; Corporate Structure. Schedule 4.11 sets forth, as of the
Closing Date, (i) a list of all Subsidiaries of the Borrower and, as to each
such Subsidiary, the jurisdiction of formation and the outstanding Equity
Interests therein and the percentage of each class of such Equity Interests
owned by the Borrower and its Subsidiaries, and (ii) an indication of such
Subsidiaries of the Borrower that are Guarantors. The Equity Interests indicated
as owned (or to be owned) by the Borrower and its Subsidiaries on Schedule 4.11
are fully paid and non-assessable, to the extent such concept is applicable
thereto.

4.12 Condition of Properties.

(a) Each of the Borrower and its Subsidiaries has good and marketable title in
fee simple to, or valid leasehold interests in, all real property material to
the conduct of its business, except for such minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except for Permitted
Liens.

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all material leases with respect to real property to which it is a party,
all such leases are in full force and effect and the Borrower or such Subsidiary
enjoys peaceful and undisturbed possession under all such leases, in each case
except to the extent any failure of any of the foregoing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.13 Environmental Condition. Except as set forth on Schedule 4.13 and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) The Borrower and its Subsidiaries (i) have obtained all Environmental
Permits necessary for the ownership and operation of their respective properties
and the conduct of their respective businesses as currently conducted; (ii) have
been and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice alleging that the Borrower

 

80



--------------------------------------------------------------------------------

or any of its Subsidiaries is in violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or, to their
knowledge, contingent Environmental Claim.

(b) None of the present or, during the period of ownership and operation by the
Borrower or its Subsidiaries, previously owned or operated properties of the
Borrower or any of its present or former Subsidiaries, wherever located, (i) has
been placed on or, to their knowledge, proposed to be placed on the National
Priorities List, CERCLIS, or their state or local analogs, nor has the Borrower
or any of its Subsidiaries been otherwise notified in writing of the
designation, listing or identification of any property of the Borrower or any of
its Subsidiaries as a potential site requiring removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions); or (ii) has been the site of any Release of Hazardous Material from
present or past operations which has caused at the site or at any third party
site any condition that has resulted in or could reasonably be expected to
result in a requirement pursuant to applicable Environmental Law for Response by
the Borrower or any of its Subsidiaries; and none of the Borrower or any of its
Subsidiaries has generated or transported or has caused to be generated or
transported Hazardous Material to any third party site that could reasonably be
expected to result in a requirement pursuant to applicable Environmental Law for
Response by the Borrower or any of its Subsidiaries.

4.14 Insurance.

(a) Schedule 4.14 sets forth a true and complete list of all insurance
maintained by the Borrower and its Subsidiaries as of the Closing Date. As of
the Closing Date, such insurance is in full force and effect and all premiums
have been duly paid to the extent due.

(b) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower and
its Subsidiaries operate; provided that the Borrower and its Subsidiaries may
self-insure up to the same extent as such other companies.

4.15 Taxes. In accordance with the tax laws, regulations, official
pronouncements and practices of each tax jurisdiction, the Borrower and each of
its Subsidiaries have filed or are in the process of filing all Federal, state
and other tax returns and reports required to be filed, and have paid or will
pay, before the same shall become in default, all Federal, state and other
Taxes, except (a) those which are being contested or extended in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (b) where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect.

4.16 ERISA Compliance.

 

81



--------------------------------------------------------------------------------

(a) The Borrower and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and other Legal Requirements published thereunder.

(b) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or may rely upon an opinion letter for a
prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Pension Plan, except as could not reasonably be
expected to result in a material liability of the Borrower or any of its ERISA
Affiliates.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Borrower or any of its ERISA
Affiliates; (ii) no Pension Plan had any Unfunded Pension Liability as of the
last annual valuation date applicable thereto, except as could not reasonably be
expected to result in a material liability of the Borrower or any of its ERISA
Affiliates; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such material liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except as could not reasonably be expected to result in a
material liability of the Borrower or any of its ERISA Affiliates.

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to each scheme or
arrangement mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Loan Party or any Subsidiary of any
Loan Party that is not subject to United States law (a “Foreign Plan”):

(i) any employer contributions and, to the knowledge of each Loan Party, any
employee contributions, in each case required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each Foreign Plan required by law to
be funded, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued

 

82



--------------------------------------------------------------------------------

contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and, to
the knowledge of the Loan Parties, has been maintained in good standing with
applicable regulatory authorities.

4.17 Security Interests.

(a) The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the applicable filing
offices under the applicable UCC, the Administrative Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of such Collateral in which a security
interest may be perfected by the filing of a financing statement under the
applicable UCC, in each case prior in right to any other Lien, other than,
subject to the Intercreditor Agreement, Permitted Liens.

(b) The Intellectual Property Security Agreements are effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Intellectual Property Security Agreements) and, when financing statements in
appropriate form are filed in the applicable filing offices under the applicable
UCC and the Intellectual Property Security Agreement are recorded with the
United States Patent and Trademark Office or the United States Copyright Office,
the Administrative Agent shall have fully perfected Liens on, and security
interest in, all right, title and interest of the grantors thereunder in such
portion of such Collateral in which a security interest may be perfected by the
recordation of the Intellectual Property Security Agreements with such Offices,
in each case prior in right to any other Lien, other than, subject to the
Intercreditor Agreement, Permitted Liens that have priority as matter of Legal
Requirement (it being understood that subsequent recordings in the United States
Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Collateral acquired by the Loan
Parties after the Closing Date).

(c) When Collateral (to the extent such Collateral constitutes an instrument or
certificated security under the applicable UCC) is delivered to the
Administrative Agent and financing statements in appropriate form are filed in
the applicable filing offices under the applicable UCC, the Administrative Agent
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors thereunder in such Collateral, in each case prior
in right to any other Lien, other than the Permitted Liens that have priority as
matter of Legal Requirement.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will be effective to create in favor of the Administrative Agent, for the
benefit of the Secured

 

83



--------------------------------------------------------------------------------

Parties, a legal, valid and enforceable Lien in the Mortgaged Property subject
thereto and, when appropriate filings or registrations are made as specified in
such Mortgage, the Administrative Agent shall have a fully perfected Lien on all
right, title and interest of the mortgagor thereunder in such Mortgaged
Property, prior in right to any other Lien, other than, subject to the
Intercreditor Agreement, Permitted Liens that have priority as matter of Legal
Requirement.

(e) When Account Control Agreements are entered into by the Administrative Agent
(or, so long as the Intercreditor Agreement is in effect and the ABL
Representative is acting as agent for the Administrative Agent pursuant thereto
for purposes of establishing control (as such term is defined in Section 9-104
of Article 9 of the UCC) over such Collateral, the ABL Representative), the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in deposit accounts and securities accounts subject thereto
and, subject to Section 9-315 of the applicable UCC, the proceeds thereof, as
security for the Obligations, in each case to the extent security interests in
such Collateral can be perfected by the execution of Deposit Account Control
Agreements and prior in right to any other Liens, other than, subject to the
Intercreditor Agreement, Permitted Liens that have priority as matter of Legal
Requirement.

4.18 Labor Relations. There (a) is no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Borrower, threatened against any of them, before the
National Labor Relations Board, (b) is no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement pending against the
Borrower or any of its Subsidiaries or, to the knowledge of any Responsible
Officer of the Borrower, threatened against any of them before the National
Labor Relations Board, and (c) are no strikes, lockouts, slowdowns or stoppage
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
any Responsible Officer of the Borrower, threatened, in each case where any of
the foregoing could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. The hours worked by and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters, except where such violation,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary, except where the failure to do the same, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated hereby will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any of
its Subsidiaries is a party.

4.19 Intellectual Property. The Borrower and each of its Subsidiaries own or are
licensed or otherwise have full legal right to use all of the patents,
trademarks, service marks, trade names, copyrights, franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person with
respect thereto, except where the absence of such rights or the presence of such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

4.20 Solvency. Immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Borrower and its
Subsidiaries, taken as a whole, are Solvent.

4.21 Margin Regulations. None of the Loan Parties is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Federal
Reserve Board), or extending credit for the purpose of purchasing or carrying
margin stock. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of the provisions of the
Regulations of the Federal Reserve Board, including Regulation T, U or X.

4.22 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

4.23 Use of Proceeds.

(a) The proceeds of the Original Tranche B Loans shall be used to pay
outstanding obligations of the Borrower and its Subsidiaries under the Existing
Credit Facility and fees and expenses relating to the Transactions, to provide
working capital and for other general corporate purposes of the Borrower and its
Subsidiaries.

(b) The proceeds of the Additional Tranche B Loans shall be used by the Borrower
and its Subsidiaries solely (i) for general working capital and other general
corporate purposes of the Borrower and its Subsidiaries and (ii) to pay
transaction fees, costs, and expenses incurred in connection with the Sixth
Amendment.

(c) The proceeds of the First-Out Loans shall be used by the Borrower and its
Subsidiaries solely (i) for general working capital purposes of the Borrower and
its Subsidiaries and (ii) to pay transaction fees, costs and expenses incurred
in connection with the Seventh Amendment or, in the case of any Additional
First-Out Loan, in connection with the applicable Additional First-Out Loan
Amendment, in the case of each of the foregoing clauses (i) and (ii),
substantially in accordance with the 18-week cash flow budget delivered in
connection with the Borrowing of such First-Out Loans with such modifications
thereto as may be necessary to carry out the ordinary course of business of the
Borrower as may be approved in good faith by the Borrower; provided that no
proceeds of the First-Out Loans may be used to pay any fee or other compensation
to the Arranger (in any capacity), any Tranche B Lender or any of their
respective Affiliates (except as otherwise required pursuant to Sections 2.20
and 2.21).

4.24 Foreign Assets Control Regulations, Etc.. No part of the proceeds of the
Loans will be used, directly or indirectly, (a) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or (b) for the purpose of directly or
indirectly financing the activities of any Person subject to any United States
sanctions administered by OFAC.

 

85



--------------------------------------------------------------------------------

4.25 Regulation H. Other than any Mortgaged Property with respect to which the
Borrower has delivered (or caused to be delivered) customary “flood
documentation” consistent with the documentation referred to in
Section 3.01(a)(xii), no Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Closing Date, so long as the Loans or any amount (other than
contingent obligations as to which no claim has been made) under any Loan
Document shall remain unpaid or any Lender shall have any Commitment, each Loan
Party shall, and shall cause each of its Subsidiaries to:

5.01 Preservation of Existence, Etc.. Except as permitted by Section 6.03 or
6.04, (a) preserve, renew and maintain in full force and effect its legal
existence and (to the extent the concept is applicable in such jurisdiction)
good standing under the Legal Requirements of the jurisdiction of its formation,
(b) take all reasonable action to obtain, preserve, renew, extend, maintain and
keep in full force and effect all rights, privileges, permits, licenses,
authorizations and franchises necessary or desirable in the normal conduct of
its business, and (c) qualify and remain qualified as a foreign entity in each
jurisdiction in which qualification is necessary in view of its business and
operations or the ownership of its properties, except, in the case of clauses
(b) and (c), where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.02 Compliance with Laws, Etc..

(a) Comply with all Legal Requirements (including Environmental Laws, ERISA, the
USA Patriot Act, Anti-Corruption Laws, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations)
applicable to it or to its business or property, except in such instances in
which such Legal Requirement is being contested in good faith by appropriate
proceedings diligently conducted and except where failure so to comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(b) Maintain policies and procedures designed to promote and achieve compliance
in all material respects with Anti-Corruption Laws; and

(c) Maintain appropriate controls and safeguards in place designed to prevent
any proceeds of any Loan from being used in violation of any Anti-Corruption
Laws.

5.03 Maintenance of Property. Except as permitted by Section 6.03 or 6.04,
maintain and preserve all property material to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole, and keep such property in
all material respects in good repair, working order and condition, ordinary wear
and tear excepted.

 

86



--------------------------------------------------------------------------------

5.04 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower or any of its Subsidiaries insurance with respect to
its properties (including Mortgaged Properties) and business in such amounts,
with such coverages and deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower and its Subsidiaries operate; provided that the
Borrower and its Subsidiaries may self-insure up to the same extent as such
other companies.

(b) (i) Subject to the Intercreditor Agreement, cause all property insurance
policies covering any Collateral maintained by any Loan Party to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement in
favor of the Administrative Agent or name the Administrative Agent as loss
payee, in each case in form and substance reasonably satisfactory to the
Administrative Agent, which endorsement shall provide that if the insurance
carrier shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to a Loan Party under such policies directly to the
Administrative Agent, (ii) cause each such policy to provide that it shall not
be canceled, modified or not renewed upon less than thirty (30) days’ (or, in
the case of any of the foregoing resulting from failure to pay premiums, upon
less than ten (10) days’) (or, in each case, such shorter number of days as may
be agreed to by the Administrative Agent) prior written notice thereof by the
insurer to the Administrative Agent, (iii) deliver to the Administrative Agent,
upon the cancellation, modification or nonrenewal of any such policy of
insurance, a certificate of coverage under any renewal or replacement policy,
and (iv) cause all liability insurance policies (other than policies with
respect to worker’s compensation and other policies where such designation is
not customary) maintained by any Loan Party to name the Administrative Agent as
an additional insured.

(c) If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof may from time to time require,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.

5.05 Payment of Taxes. Pay and discharge as the same shall become due and
payable all Taxes imposed upon it or upon its income or profits or in respect of
its property, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Person or (b) the failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.06 Reporting Requirements. In the case of the Borrower, deliver to the
Administrative Agent and, in the case of clause (h) or (i) below, the applicable
Lender:

 

87



--------------------------------------------------------------------------------

(a) Audited Annual Financials. Within ninety (90) days after the end of any
fiscal year, copies of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, together with the
related audited consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, and the notes thereto, setting forth
in each case in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, all prepared in accordance with GAAP and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent registered public accounting firm of recognized national standing or
otherwise reasonably acceptable to Administrative Agent, which report and
opinion shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit and
shall state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with GAAP (or words
substantially similar to the foregoing) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(b) Quarterly Financials. Within forty-five (45) days after the end of each of
the first three fiscal quarters of each fiscal year, a condensed consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related condensed consolidated statements of operations and
cash flows for such fiscal quarter (in the case of such statement of operations)
and for the portion of the Borrower’s fiscal year then ended, and setting forth
in comparative form the consolidated figures for the corresponding fiscal
quarter of the previous fiscal year or the corresponding portion of the previous
fiscal year, as applicable, all certified by a Financial Officer of the Borrower
as fairly presenting, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, their consolidated results of operations for such fiscal quarter and
their consolidated cash flows for such portion of the Borrower’s fiscal year in
conformity with GAAP (or words substantially similar to the foregoing), subject
only to year-end audit adjustments and the absence of footnotes;

(c) Compliance Certificates. (i) Concurrently with the delivery of the financial
statements referred to in Section 5.06(a), a certificate of the independent
registered public accounting firm rendering the report thereon stating whether,
in connection with their audit examination, any condition or event has come to
their attention which would cause them to believe that any Default or Event of
Default with respect to accounting matters existed on the date of such financial
statements and, if such a condition or event has come to their attention,
specifying in reasonable detail the nature and period, if known, of existence
thereof (which certificate may be limited to the extent required by accounting
rules and guidelines), provided that, unless such certificate is delivered under
the ABL Documents, the Borrower shall not be required to deliver such
certificate if, notwithstanding its commercially reasonable efforts to have
obtained such certificate, it is unable to obtain it by date of the delivery of
the financial statements referred to in Section 5.06(a), and (ii) concurrently
with the delivery of the financial statements referred to in Sections 5.06(a)
and 5.06(b), a duly completed Compliance Certificate signed by a Financial
Officer of the Borrower, which shall, among other things, (A) state whether any
change (other than any change set forth in the notes to such financial
statements) in GAAP or in the application thereof has occurred since the date of
the consolidated balance sheet of the

 

88



--------------------------------------------------------------------------------

Borrower most recently theretofore delivered under Section 5.06(a) or 5.06(b)
(or, prior to the first such delivery, referred to in Section 4.06) and, if any
such change has occurred, setting forth in reasonably detail such change and
(B) in the case of any such Certificate delivered concurrently with the delivery
of the financial statements referred to in Section 5.06(a), set forth a
reasonably detailed calculation of Excess Cash Flow for the applicable fiscal
year;

(d) Projections. Within ninety (90) days after the end of each fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2014, a
certified copy of the Borrower’s forecasted consolidated (and, if reasonably
requested by the Administrative Agent, consolidating by operating segment) (i)
balance sheet, (ii) profit and loss statement, (iii) cash flow statement and
(iv) capitalization statement, in each case as of the last day of or for each of
the two fiscal years immediately following the end of such fiscal year, together
with appropriate supporting details and a statement of underlying assumptions in
a format consistent with the Projections and otherwise reasonably acceptable to
the Administrative Agent;

(e) Supplemental Perfection Certificate and Other Collateral Matters.
Concurrently with the delivery of the financial statements referred to in
Section 5.06(a) and 5.06(b), a duly completed Supplemental Perfection
Certificate signed by a Responsible Officer of the Borrower;

(f) Securities Law Filings and other Public Information. Promptly after the same
are publicly available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, periodic and special reports and
registration statements which the Borrower files with the SEC under Section 13
or 15(d) of the Exchange Act or with any other securities Governmental
Authority, and not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(g) Press Releases. To the extent not otherwise provided for herein, as soon as
available, any press release or other public announcement or statement by the
Loan Parties;

(h) Patriot Act. Promptly, following a request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; and

(i) Other Information. SuchSubject to Section 10.23, such other information
respecting the business, properties or Collateral, or the condition or
operations, financial or otherwise, of the Borrower and its Subsidiaries as the
Administrative Agent or any applicable Lender (through the Administrative Agent)
may from time to time reasonably request.

Documents required to be delivered pursuant this Section 5.06 may be delivered
electronically and, in the case of Sections 5.06(a), 5.06(b), 5.06(f) and
5.06(g) shall be deemed to have been delivered if such documents, or one or more
annual, quarterly or other reports or filings containing such documents
(including, in the case of certifications required pursuant to Section 5.06(b),
the certifications accompanying any such quarterly report pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002), (i) shall have been posted or
provided a link to on the

 

89



--------------------------------------------------------------------------------

Borrower’s website on the Internet at the website at http://www.willbros.com,
(ii) shall be available on the website of the SEC at http://www.sec.gov or
(iii) shall have been posted on the Borrower’s behalf on IntraLinks/IntraAgency
or another website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). The Administrative Agent shall not have an obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower represents that it is subject to periodic reporting requirements
under the Securities Exchange Act of 1934, and, accordingly, the Borrower hereby
acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
(each, a “Public Lender”). If any Borrower Materials are designated by the Loan
Parties as “PRIVATE”, such Borrower Materials will not be made available to that
portion of the Platform designated “Public Investor,” which is intended to
contain only information that is either publicly available or not material
information (though it may be sensitive and proprietary) with respect to
Borrower, its Subsidiaries or their securities for purposes of United States
Federal and State securities laws. The Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PRIVATE” or “CONFIDENTIAL” as
not containing any material non-public information with respect to the Borrower,
its Subsidiaries or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07). The Borrower shall not be entitled to request that any material
be posted to Public-Siders unless the Borrower has represented to the
Administrative Agent (if requested by the Administrative Agent, in writing) that
such materials do not constitute material non-public information within the
meaning of the federal securities laws.

5.07 Other Notices. In the case of the Borrower, deliver to the Administrative
Agent:

(a) Defaults. Prompt written notice of the occurrence of any Default or Event of
Default;

(b) Litigation. Prompt written notice of the filing or commencement of, or
receipt of any written notice of intention of any Person to file or commence,
any action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Borrower or any of its Subsidiaries, or any
material development in any such action, suit, proceeding, that, in either case,
could reasonably be expected to result in a liability of the Borrower or any of
its Subsidiaries in an aggregate amount exceeding $10,000,000;

(c) ERISA Events. Prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower or any of its
Subsidiaries in an aggregate amount exceeding $10,000,000;

 

90



--------------------------------------------------------------------------------

(d) Environmental Notices. Promptly upon receipt thereof, a copy of any form of
written notice, summons, material correspondence or citation received from any
Governmental Authority or any other Person, (i) concerning material violations
or alleged violations of Environmental Laws, which seeks or threatens to impose
liability on the Borrower or its Subsidiaries therefor, (ii) alleging liability
for any material action or omission on the part of the Borrower or any of its
Subsidiaries in connection with any Release of Hazardous Material,
(iii) providing any written notice of potential responsibility or liability
under any Environmental Law or (iv) concerning the filing of a Lien other than a
Permitted Lien upon, against or in connection with the Borrower or any of its
Subsidiaries, or any of their leased or owned material property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability of the Borrower
or any of its Subsidiaries in an aggregate amount exceeding $10,000,000;

(e) Information Regarding Loan Parties. Written notice of any change since the
Closing Date in the legal name, corporate structure, jurisdiction of
organization or formation or organizational identification number of any Loan
Party within thirty (30) days after the occurrence thereof (or such longer
period as may be agreed to by the Administrative Agent in its discretion);

(f) Material Changes. Prompt written notice of any development that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect;

(g) Mandatory Prepayment Events. Prompt written notice of the occurrence of
(i) any Asset Disposition or Event of Loss with respect to which the Borrower is
required to make a mandatory prepayment or an offer to prepay or make a deposit
in the WAPCo Settlement Account pursuant to Section 2.06(c)(i) and (ii) any
incurrence or issuance of any Debt with respect to which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.06(c)(ii); and

(h) ABL Documents. Within five (5) Business Days after the effective date
thereof, a copy of each material amendment or modification to or waiver of a
default under the ABL Documents.

Each notice pursuant to this Section shall be accompanied, where applicable, by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken or proposes to take with respect thereto. Each notice pursuant to
Section 5.07(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. Documents
required to be delivered pursuant to this Section 5.07 shall be posted by the
Administrative Agent on IntraLinks/IntraAgency or another relevant website to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), and the Administrative Agent shall promptly notify each Lender of such
posting.

 

91



--------------------------------------------------------------------------------

5.08 Books and Records; Inspection. (a) Keep proper records and books of account
in which full, true and correct entries will be made in accordance with GAAP
(giving effect to materiality concepts embodied therein) and in material
conformity with all Legal Requirements, reflecting all material financial
transactions and matters involving the assets and business of the Borrower and
its Subsidiaries, and (b) subject to Section 10.23, permit representatives and
independent contractors of the Administrative Agent to (i) visit and inspect any
of its properties, (ii) examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and (iii) discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (in the presence of the Borrower, unless an Event of Default shall
have occurred and is continuing), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the applicable Loan Party or Subsidiary; provided that the
Loan Parties shall be responsible for such expenses not more than two (2) times
per year unless an Event of Default has occurred and is continuing, in which
case the Loan Parties shall be responsible for all such expenses with respect to
any such visit or examination commenced during the continuance of such Event of
Default.

5.09 Agreement to Grant Acceptable Security Interest.

(a) Cause each Loan Party to grant to the Administrative Agent an Acceptable
Security Interest in any property of such Person now owned or hereafter
acquired, other than the Excluded Property.

(b) Without limiting the generality of Section 5.09(a), upon the acquisition by
any Loan Party after the Closing Date of (i) any fee interest in any real
property or (ii) any other material property, in each case other than any
Excluded Property and other than any such property in which the Administrative
Agent shall already have an Acceptable Security Interest, the Borrower shall,
all at the expense of the Borrower, within thirty (30) days (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion)
after such acquisition:

(i) furnish to the Administrative Agent a reasonably detailed description of the
property so acquired;

(ii) cause the applicable Loan Party to execute and deliver to the
Administrative Agent one or more Security Documents (including, in the case of
any such fee interest in real property, a Mortgage), to file financing
statements under the applicable UCC and to take all such further action as may
reasonably be requested by the Administrative Agent in order to create an
Acceptable Security Interest in such property; and

(iii) together with any Mortgage delivered pursuant to clause (ii) above,
deliver the items referred to in Sections 3.01(a)(xii) and 5.14.

(c) Cause each Loan Party to provide to the Administrative Agent such
information with respect to aircraft, motor vehicles, certificated equipment and
other assets of the Loan Parties subject to certificates of title as the
Administrative Agent may reasonably request from time to time and, in the event
that the book value, determined as of the end of the most

 

92



--------------------------------------------------------------------------------

recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.06(a) or 5.06(b), of any such aircraft, motor vehicle,
certificated equipment or other asset is greater than $150,000, then the Loan
Parties shall, at the request of the Administrative Agent, within thirty
(30) days (or such longer period as may be agreed to by the Administrative
Agent) thereof, grant to the Administrative Agent an Acceptable Security
Interest in such motor vehicle or other asset.

(d) Loan Document: Notwithstanding anything to the contrary set forth herein or
in any other

(i) The Loan Parties shall not be required to take any actions to perfect
Administrative Agent’s Liens on any of the following types of Collateral,
(including providing notice of the existence or acquisition thereof) to the
extent not automatically perfected or perfected by the filing of a UCC financing
statement: (A) payroll accounts (or accounts solely for payment of workers’
compensation and similar obligations), disbursement accounts, escrow accounts,
trust accounts and any other deposit account or securities account with less
than $1,000,000 on deposit therein at any time on an individual basis (but not
to exceed $5,000,000 on deposit therein for all such other deposit accounts and
securities accounts at any time on an aggregate basis, but the Loan Parties will
be required to perfect the Administrative Agent’s Liens on any such other
deposit account or securities account over which the ABL Representative has
control through a control agreement), (B) unless requested by the Administrative
Agent, aircraft, vessels, motor vehicles, rolling stock or other assets subject
to certificates of title, if the value of such Collateral on an individual basis
is less than $150,000, (C) chattel paper and promissory notes (other than the
Global Intercompany Note) with a value, individually and in the aggregate, of
less than $500,000, (D) commercial tort claims with a value, individually, of
less than $1,000,000, (E) letter of credit rights having a value of less than
$1,000,000 (it being understood that the Loan Parties shall only be required to
use commercially reasonable efforts to perfect by control Liens on letter of
credit rights above such amount) and (F) unless requested by the Administrative
Agent, any rights or interests in any owned real property that, together with
the improvements thereon, has a book value or fair value of less than
$1,000,000.

(ii) The Loan Parties shall not be required to take any actions outside the
United States to create or perfect Administrative Agent’s Liens on any
Collateral; provided that the foregoing limitation shall not apply to the pledge
of the Equity Interests of any Canadian Subsidiary.

(iii) The Loan Parties shall not be required to obtain any lien waiver or any
other subordination agreement, collateral access agreement or a similar
agreement from a lessor, customer, bailee or other third party storing or
holding inventory of the Loan Parties (unless any such waiver or agreement is
delivered in favor of the ABL Representative).

(iv) The Loan Parties shall not be required to obtain any consents or approvals
to the assignment to the Administrative Agent of any license, contract or other
agreement under which any Loan Party has any rights.

 

93



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, (i) the Administrative Agent shall be permitted, in circumstances
where it determines that the cost of obtaining or perfecting a security interest
in particular property is excessive in relation to the benefit afforded to the
Lenders thereby, to exclude such property from the security creation and
perfection requirements set forth herein or in any other Loan Document and
(ii) the Administrative Agent may grant extensions of time for the creation of a
security interest in or perfection of Liens on particular property (including
extensions beyond the Closing Date for the creation of a security interest in or
Liens on the property of the Loan Parties on such date) where it determines that
such creation or perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document.

5.10 Additional Guarantors.

(a) Within thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent) after the Borrower forms or acquires any Domestic
Subsidiary that is a Wholly Owned Subsidiary (other than a CFC or CFC Holding
Company) that is a Material Subsidiary, or after any Domestic Subsidiary that is
a Wholly Owned Subsidiary (other than a CFC or CFC Holding Company) becomes a
Material Subsidiary (and promptly if any Domestic Subsidiary becomes an obligor
under any ABL Document and such Domestic Subsidiary is not a Loan Party),
provide written notice to the Administrative Agent thereof and cause such
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of this Agreement or such other document as
the Administrative Agent shall reasonably deem appropriate for such purpose,
(ii) deliver to the Administrative Agent documents of the types referred to in
Sections 3.01(a)(v), (vi) and (vii) and a favorable opinion of counsel to such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i) above), all in form and substance reasonably satisfactory to the
Administrative Agent, (iii) execute and deliver to the Administrative Agent a
supplement, in the form specified therein, to the Security Agreement and each
other applicable Security Document and (iv) otherwise comply with its agreements
set forth in Section 5.09.

(b) Without limiting its obligations under Section 5.10(a), the Borrower may
cause any Domestic Subsidiary (whether or not such Subsidiary is a Material
Subsidiary) to become a Loan Party for all purposes hereof by causing such
Subsidiary to take the actions specified in clauses (i) through (iv) of
Section 5.10(a).

5.11 [Reserved].

5.12 Further Assurances in General. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal Requirement
or otherwise and the execution or taking of which the Administrative Agent may
reasonably request, all at the expense of the Borrower. The Borrower also agrees
to provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be

 

94



--------------------------------------------------------------------------------

created by the Security Documents, statements and schedules further identifying,
updating and describing the Collateral and other information, reports and
evidence concerning the Collateral.

5.13 Lender Meetings. TheSubject to Section 10.23, the Borrower will, at the
request of the Administrative Agent (which shall be made at the direction of the
Majority Lenders), participate in a meeting of the Lenders, to be held via
teleconference or in person at the chief executive office of the Borrower, at a
time reasonably selected by the Administrative Agent (at the direction of the
Majority Lenders) and reasonably acceptable to the Borrower; provided that such
meetings may be no more frequent than once per fiscal quarter of the Borrower.

5.14 Post-Closing Obligations.

(a) Deliver to the Administrative Agent (and, in the case of clause (ii), to the
Title Insurance Company) within 60 days (as such period may be extended from
time to time by the Administrative Agent upon request of the Borrower, such
extension not to be unreasonably withheld or delayed) of the Closing Date each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) a Mortgage with respect to each Mortgaged Property, executed and delivered
by a duly authorized officer of each party thereto;

(ii) if reasonably requested by the Administrative Agent, maps or plats of an
as-built survey of the sites of the Mortgaged Properties certified to the
Administrative Agent and the Title Insurance Company in a manner reasonably
satisfactory to them, dated a date reasonably satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor reasonably satisfactory to the Administrative Agent and the Title
Insurance Company;

(iii) in respect of each Mortgaged Property a mortgagee’s title insurance policy
(or policies) or marked up unconditional binder for such insurance, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
from a title insurance company (the “Title Insurance Company”) reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgages recording tax, and all related
expenses, if any, have been paid;

(iv) legal opinions reasonably acceptable to the Administrative Agent in form
and substance of (A) counsel in each state in which Mortgaged Property is
located which, among other matters as may be reasonably requested by the
Administrative Agent, in all instances opines that the Lien created by each
Mortgage recorded in such State will be effective as of the date of the Mortgage
being filed in the real property records of the county in which the real
property secured by such Mortgage is located and secures the Obligations and
(B) counsel in the state in which the owner of the Mortgaged Property is
organized; and

 

95



--------------------------------------------------------------------------------

(v) any other document, instrument, endorsement or agreement that the
Administrative Agent may reasonably request to ensure the continued
effectiveness of the Lien of the Administrative Agent in the Collateral
constituting real property or a fixture.

(b) Within 90 days (as such period may be extended from time to time by the
Administrative Agent upon request of the Borrower, such extension not to be
unreasonably withheld or delayed) of the Closing Date and except as otherwise
provided in Section 5.09(d)(i), cause the certificate of title/ownership of each
item of certificated equipment (including aircraft, vessels, motor vehicles and
rolling stock) owned by the Loan Parties to be updated, replaced or amended to
the extent necessary or required to reflect the Administrative Agent’s first
priority Lien thereon and take other action as may be required to establish such
first priority Lien in a manner reasonably satisfactory to the Administrative
Agent.

(c) Complete the actions set forth on Schedule 5.14 within the time periods
specified therein.

5.15 Board Observation Rights and Board Representation.

(a) Subject to Section 5.15(c) and only so long as no Lender Designee is a
member of the Borrower Board, upon prior written notice from the Majority
Lenders to the Borrower, the Majority Lenders may designate one representative
acceptable (such acceptance not to be unreasonably withheld, conditioned or
delayed) to the Nominating/Corporate Governance Committee of the Borrower Board
(an “Observer”) to attend and observe (but not vote) at all meetings of the
Borrower Board and any committee thereof, whether in person, by telephone or
otherwise; provided that (i) the attendance of the Observer shall not be
required for determining the existence of a quorum and (ii) the Observer shall,
and the Lenders (other than the Primoris Lenders) shall cause the Observer to,
maintain as confidential all information provided to it by or on behalf of the
Borrower and the Subsidiaries and all discussions at any meeting of, or with any
member of, the Borrower Board or any committee thereof, in each case in the
Observer’s capacity as such (and such information and discussions shall be
deemed to be Information for all purposes hereof), and, upon request of the
Borrower, the Observer shall execute a confidentiality agreement in form and
substance reasonably satisfactory to the Observer and the Borrower (it being
understood that such agreement shall permit disclosure of any such information
and discussions to the Administrative Agent and the Lenders, except as provided
in Section 10.23 and subject to their obligations under Section 10.07, and
contain other customary exclusions). The Borrower shall notify the Observer (at
the same time as such notice is given to the members of the Borrower Board or
the applicable committee thereof) in writing (which may be by e-mail) of (A) the
date and time for each general or special meeting of the Borrower Board or any
committee thereof (and any Board or similar governing body of any Subsidiary if
the Observer so requests) and (B) the adoption of any resolutions or actions by
written consent. The Borrower shall deliver (which may be by e-mail) to the
Observer (at the same time as such materials are delivered to the members of the
Borrower Board or the applicable committee thereof) any materials delivered to
the members of the Borrower Board or any committee thereof (and any Board or
similar governing body of any Subsidiary if the Observer so requests), including
a draft of any resolutions or actions proposed to be adopted by written consent,
and prior to such meeting or adoption by consent the Observer may contact
members of the Borrower Board or any committee thereof (and any Board or similar
governing body of any Subsidiary if

 

96



--------------------------------------------------------------------------------

the Observer so requests) and discuss the pending actions to be taken. The
Observer may be excluded from any portion of any meeting, and materials provided
to the Observer in connection with any meeting may be redacted, to the extent
that the Borrower Board or any committee thereof reasonably determines that
(x) such exclusion or redaction is reasonably necessary to preserve the
attorney-client privilege or the attorney work product privilege, (y) a conflict
of interest would arise as a result of the Observer attending such portion of
such meeting or receiving such materials and (z) information being discussed at
such meeting (or receipt of materials related to such meeting) relates to the
Borrower’s or any of its Subsidiaries’ strategy, negotiating position or other
matters relating to this Agreement or any other Loan Documents, the ABL Credit
Agreement or any other ABL Documents or, in each case, any permitted
refinancings thereof. The Borrower shall pay the Observer’s reasonable and
documented out of pocket expenses (including the reasonable cost of airfare,
meals and lodging) in connection with the Observer’s in-person attendance at
such meetings.

(b) Subject to Section 5.15(c), upon prior written notice from the Majority
Lenders to the Borrower and the Borrower Board and any committee thereof, as
applicable, shall take all appropriate action under the Borrower’s
Organizational Documents to expand the Borrower Board by one (1) board seat
(unless there shall be an existing vacancy on the Borrower Board), and to fill
such new or existing vacancy with a designee nominated by the Majority Lenders
who is acceptable (such acceptance not to be unreasonably withheld, conditioned
or delayed) to the Nominating/Corporate Governance Committee of the Borrower
Board (the “Lender Designee”). In the event the Lender Designee is required to
submit his or her resignation to the Chairman of the Borrower Board for
consideration by the Nominating/Corporate Governance Committee pursuant to the
Borrower Board’s policy on majority voting, the Nominating/Corporate Governance
Committee makes a recommendation to the Borrower Board concerning the acceptance
or rejection of such resignation and the Borrower Board determines to accept the
Lender Designee’s resignation, then (i) the Borrower Board shall not reduce the
size of the Borrower Board to eliminate the vacancy created thereby, (ii) the
Majority Lenders shall have the right to nominate a replacement Lender Designee,
who must meet the requirements set forth above, and (iii) upon such nomination,
the Borrower and the Borrower Board and any committee thereof, as applicable,
shall take all appropriate action under the Borrower’s Organizational Documents
to fill the vacancy created thereby with such replacement Lender Designee.

(c) Notwithstanding anything in Sections 5.15(a) and 5.15(b) to the contrary, if
KKR Credit Advisors (US) LLC and its Affiliates (including any Fund that is
administered or managed by KKR Credit Advisors (US) LLC or any of its Affiliates
or any entity or Affiliate of an entity that administers or manages KKR Credit
Advisors (US) LLC) cease, in the aggregate, to beneficially own a number of
shares of the Borrower’s common stock at least equal to five percent (5%) of all
such shares then outstanding, (i) the right to designate and maintain the
Observer set forth in Section 5.15(a) shall immediately terminate and (ii) the
Lender Designee, if any, shall promptly resign from the Borrower Board and the
right of the Majority Lenders to designate and maintain the Lender Designee
under Section 5.15(b) shall terminate.

 

97



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

From and after the Closing Date, so long as the Loans or any amounts (other than
contingent obligations as to which no claim has been made) under any Loan
Document shall remain unpaid or any Lender shall have any Commitment, no Loan
Party shall, and shall cause each of its Subsidiaries not to:

6.01 Liens. Create, assume, incur or suffer to exist any Lien on or in respect
of any of its property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Excepted Liens;

(c) Liens described in Schedule 6.01; provided that such Liens shall secure only
those obligations which they secure on Closing Date and refinancings,
extensions, renewals and replacements thereof not prohibited hereunder;

(d) Liens securing Debt permitted under Section 6.02(e) and obligations relating
thereto not constituting Debt; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Debt and the
proceeds thereof, and (ii) the Debt secured thereby does not exceed the lesser
of the cost or fair market value of the property being acquired or financed on
the date of acquisition or financing;

(e) Liens securing Debt permitted under Section 6.02(h) and obligations relating
to Governmental Fueling Facilities not constituting Debt; provided that such
Liens do not extend to any assets of the Borrower or any of its Subsidiaries
other than the Governmental Fueling Facilities;

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure only Debt
permitted by Section 6.02(j) and obligations relating thereto not constituting
Debt and (ii) such Liens shall not apply to any other asset of the Borrower or
any Subsidiary; provided, further, that in the event purchase money obligations
are owed to any Person with respect to financing of more than one purchase of
any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

(g) Liens securing Debt permitted under Section 6.02(i) or other obligations
relating to the payment of insurance premiums or deductibles; provided that such
Liens do not extend to any assets of the Borrower or any of its Subsidiaries
other than assets of the type customarily subject to such Liens (including
rights under the applicable insurance policies and cash and Cash Equivalents);

 

98



--------------------------------------------------------------------------------

(h) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Borrower
or any Subsidiary, and (iii) such Lien shall secure only those obligations that
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancings, extensions, renewals and
replacements thereof that are not prohibited hereunder;

(i) in connection with the sale or transfer of all the Equity Interests in any
Subsidiary or of any other assets in a transaction permitted under Section 6.03
or 6.04, customary rights and restrictions contained in agreements relating to
such sale or transfer pending the completion thereof;

(j) in the case of any Subsidiary that is not a Wholly Owned Subsidiary or any
Person that is not a Subsidiary, any put and call arrangements related to its
Equity Interests set forth in its Organizational Documents or any related joint
venture or similar agreement;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any transaction permitted under Section 6.05;

(l) Liens securing obligations in respect of any performance bonds, surety bonds
or similar instruments incurred in the ordinary course of business of the
Borrower and its Subsidiaries; provided that such Liens do not extend to assets
of the Borrower or any of its Subsidiaries other than assets of the type
customarily subject to such Liens;

(m) Liens securing Debt permitted by Section 6.02(f) and obligations relating
thereto not constituting Debt; provided that such Liens do not extend to any
assets of the Borrower or any of its Subsidiaries other than the assets that
relate to the applicable Sale and Leaseback Transaction;

(n) Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of the obligations secured by such Liens does not exceed
$5,000,000 at any time outstanding;

(o) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Borrower or
any Domestic Subsidiary and (ii) such Lien shall secure only Debt or other
obligations of the Foreign Subsidiaries permitted hereunder; and

(p) Liens securing Permitted ABL Debt permitted by Section 6.02(m) and
obligations relating thereto not constituting Debt (including hedging and
treasury management obligations).

 

99



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower will not permit any property of the
Borrower or its Domestic Subsidiaries to be subject to Liens securing any
Permitted ABL Debt unless such property is Collateral subject to the
Intercreditor Agreement.

6.02 Debt. Create, assume or suffer to exist, or in any manner become or be
liable in respect of, any Debt, except:

(a) Debt under the Loan Documents;

(b) Debt described in, or incurred under commitments described in, Schedule 6.02
, and any Debt refinancing, extending, renewing or replacing any such Debt to
the extent the principal amount of such refinancing, extending, renewing or
replacing Debt does not exceed the principal amount of such Debt being
refinanced, extended, renewed or replaced;

(c) unsecured Debt of the Borrower or any Subsidiary owing to the Borrower or
any other Subsidiary; provided that (i) any such Debt of any Loan Party owing to
any Subsidiary that is not a Loan Party is subordinated to the obligations of
such Loan Party hereunder on terms in form and substance reasonably acceptable
to the Administrative Agent, (ii) any such Debt of any Subsidiary that is not a
Loan Party owing to a Loan Party is permitted under Section 6.05 and (iii) if
any such Debt of any Subsidiary that is not a Loan Party owing to a Loan Party
is evidenced by a promissory note, such promissory note shall be pledged to the
Administrative Agent for the benefit of the Secured Parties;

(d) Guarantees of the Borrower or any Subsidiary in respect of Debt of the
Borrower or any Wholly Owned Subsidiary permitted hereunder;

(e) Capital Leases incurred to make Capital Expenditures permitted pursuant to
Section 6.14;

(f) Capital Leases incurred in connection with any Sale and Leaseback
Transaction permitted by Section 6.13(a)(ii);

(g) Debt in an aggregate principal amount not to exceed $20,000,000 at any time
outstanding; provided that the aggregate principal amount of any such Debt that
is secured may not exceed $5,000,000 at any time outstanding;

(h) Debt incurred in connection with the construction or development of any
Governmental Fueling Facility; provided the aggregate principal amount of such
Debt does not exceed $20,000,000 at any time outstanding for all Governmental
Fueling Facilities in the Construction Phase;

(i) Debt consisting of the financing of insurance premiums; provided that the
final scheduled maturity of such Debt shall not exceed one (1) year after the
date of incurrence thereof;

(j) Debt incurred solely for the purpose of financing the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Debt assumed in connection with the acquisition of any such
assets; provided that (i) the

 

100



--------------------------------------------------------------------------------

principal amount of such Debt does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, (ii) the aggregate
principal amount of Debt permitted under this clause (j) shall not exceed
$20,000,000 at any time outstanding and (iii) such Debt is incurred pursuant to,
or within 180 days after, the acquisition, construction or improvement thereof;

(k) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Closing Date, or Debt of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets by such Subsidiary in a transaction permitted under Section 6.05;
provided that (i) such Debt exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) the
aggregate principal amount of Debt permitted by this clause (k) shall not exceed
$10,000,000 at any time outstanding;

(l) Debt owed in respect of any overdrafts and related liabilities arising from
treasury, depository and cash management and other bank product services
(including purchase card services) or in connection with any automated
clearing-house transfers of funds; provided that such Debt shall be repaid in
full within twenty (20) Business Days of the incurrence thereof;

(m) Permitted ABL Debt in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding; provided that at any time no more than
$25,000,000 of such Debt outstanding may be the primary obligation (as borrower
or account party) of Subsidiaries that are not Loan Parties; and

(n) reimbursement obligations in respect of surety, appeal or performance bonds
or similar obligations incurred in the ordinary course of business.

6.03 Merger or Consolidation. Merge or consolidate with or into another Person,
or dissolve or liquidate, except that, so long as no Event of Default exists or
would result therefrom:

(a) (i) any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (ii) any Person (other than the
Borrower) may merge or consolidate with any Subsidiary, provided that the
continuing or surviving Person is a Subsidiary and, if any party to such merger
or consolidation is a Guarantor, is a Guarantor and (iii) any Subsidiary may
merge into or consolidate with any Person in a transaction permitted by
Section 6.04 in which the continuing or surviving Person is not a Subsidiary;
and

(b) the Borrower may dissolve or liquidate any Subsidiary; provided that any
Asset Disposition of the assets of such dissolved or liquidated Subsidiary is
permitted by Section 6.04.

6.04 Asset Dispositions. Make any Asset Disposition, except:

(a) Asset Dispositions of equipment or real property to the extent that (i) such
Asset Disposition is in the ordinary course of business and (ii) (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Asset Disposition are
reasonably promptly applied to the purchase price of other equipment or real
property;

 

101



--------------------------------------------------------------------------------

(b) Asset Dispositions by the Borrower to any Subsidiary or by any Subsidiary to
the Borrower or to another Subsidiary; provided that, if the transferor in such
Asset Disposition is a Loan Party, the transferee must be a Loan Party or such
Asset Disposition must comply with Sections 6.05 and 6.08, as applicable;

(c) [Reserved];

(d) Investments permitted by Section 6.05 and Restricted Payments permitted by
Section 6.06;

(e) grants of licenses, sublicenses, leases and subleases in the ordinary course
of business that do not interfere in any material respect with the business of
the Borrower or any Subsidiary;

(f) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business or of assets received
upon enforcement of any claim against on obligor on an account receivable;

(g) Asset Dispositions by the Borrower or any Subsidiary made, directly or
indirectly through any Subsidiary, in connection with any Project Specific
Co-Development Arrangement; provided that (i) any such Asset Disposition is made
solely to obtain the project that is the subject of such Project Specific
Co-Development Arrangement or for working capital purposes of such Project
Specific Co-Development Arrangement or otherwise to provide equipment or other
assets required for the performance of obligations in respect of such Project
Specific Co-Development Arrangement and (ii) any such Asset Disposition is made
solely during the effectiveness of such Project Specific Co-Development
Arrangement (including any warranty period in respect thereof); and

(h) any other Asset Dispositions; provided that (i) each such Asset Disposition
is for fair market value, (ii) at least 75% of the consideration for each such
Asset Disposition is cash or Cash Equivalents, (iii) no Default or Event of
Default has occurred and is continuing after giving effect to such Asset
Disposition, and (iv) each such Asset Disposition consummated after the Second
Amendment Effective Date either is (A) a Designated Asset Disposition
consummated on or prior to the Designated Asset Disposition Outside Date or
(B) the Tanks Disposition; provided, further, that, for the avoidance of doubt,
(x) upon the completion of all the Designated Asset Dispositions after the
Second Amendment Effective Date, no other Asset Dispositions shall be permitted
under this clause (h) until the Fifth Amendment Effective Date and (y) upon the
completion of the Tanks Disposition after the Fifth Amendment Effective Date, no
other Asset Dispositions shall be permitted under this clause (h).

6.05 Investments and Acquisitions. Make any Investments or Acquisitions except:

(a) Investments in the form of Cash Equivalents;

 

102



--------------------------------------------------------------------------------

(b) Investments of the Borrower and its Subsidiaries in Subsidiaries in
existence on the Closing Date and other Investments in existence on the Closing
Date and set forth on Schedule 6.05;

(c) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments by the Borrower or any Subsidiary in or to the Borrower or any
other Subsidiary; provided that the aggregate principal amount of Investments
made under this clause (d) by the Loan Parties in or to Subsidiaries that are
not Loan Parties shall not exceed $35,000,000 at any time outstanding;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction of accounts receivable or notes receivable that are due by
financially troubled account debtors or that are subject to a dispute with the
applicable account debtors, in each case to the extent reasonably necessary in
order to prevent or limit loss;

(f) Guarantees permitted by Section 6.02 and Guarantees of the Borrower or any
Subsidiary in respect of obligations (other than obligations constituting Debt)
of the Borrower or any of its Subsidiaries;

(g) Investments under Hedging Arrangements permitted under Section 6.11;

(h) Acquisitions so long as:

(i) both before and after giving effect to each such Acquisition, no Default or
Event of Default exists or would result therefrom;

(ii) the cash consideration (other than Permitted Consideration Payments) paid
in connection with all such Acquisitions does not exceed $10,000,000 in the
aggregate since the Closing Date;

(iii) each such Acquisition shall have been approved by the board of directors,
or other equivalent governing body, of the Person acquired or the assets of
which have been acquired pursuant thereto (or, in the case of an Acquisition of
assets, such approval is not required by the Organizational Documents of such
Person and the board of directors, or other equivalent governing body, of such
Person does not oppose the sale of such assets); and

(iv) with respect to each Acquisition involving the payment of consideration in
excess of $10,000,000, the Borrower shall have delivered to the Administrative
Agent a certificate of a Financial Officer of the Borrower to the effect that,
after giving effect to such Acquisition, the Borrower would be in compliance
with Sections 6.15 and 6.16 on a pro forma basis (attaching a reasonably
detailed calculation in support thereof);

 

103



--------------------------------------------------------------------------------

(i) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Debt or other securities;

(j) Investments by the Borrower or any Subsidiary made, directly or indirectly
through any Subsidiary, in connection with any Project Specific Co-Development
Arrangement; provided that (i) any such Investment is made solely to obtain the
project that is the subject of such Project Specific Co-Development Arrangement
or for working capital purposes of such Project Specific Co-Development
Arrangement or otherwise to provide equipment or other assets required for the
performance of obligations in respect of such Project Specific Co-Development
Arrangement (and, in the case of any Investment in the form of a loan, such loan
is not made as part of a revolving working capital credit facility) and (ii) any
such Investment is made solely during the effectiveness of such Project Specific
Co-Development Arrangement (including any warranty period in respect thereof);

(k) to the extent constituting an Investment, any indemnities, undertakings,
representations or other obligations (including contingent obligations) of the
Borrower and its Subsidiaries under the Existing Governmental Fueling Facility
Arrangements;

(l) other Investments and other Acquisitions; provided that (i) the aggregate
outstanding amount of Investments made in reliance on this clause (l), together
with, without duplication, the aggregate amount of consideration paid in
connection with all other Acquisitions made in reliance on this clause (l), in
each case in any fiscal year shall not exceed $10,000,000 and (ii) the aggregate
amount of Investments made in reliance on this clause (l) outstanding at any
time, together with, without duplication, the aggregate amount of consideration
paid in connection with all other Acquisitions made in reliance on this clause
(l), shall not exceed $10,000,000 at any time outstanding; and

(m) Investments received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any CFC or CFC Holding
Company to any other CFC or CFC Holding Company.

Notwithstanding the foregoing, any Investment or Acquisition permitted under
Section 6.05(h) or 6.05(l) (other than Investments by the Borrower or any
Subsidiary in or to the Borrower or any other Subsidiary and other than any
Investment or Acquisition the consideration for which consists only of Equity
Interests of the Borrower and the Permitted Consideration Payments) may only be
made if (x) Liquidity is equal to or greater than $50,000,000 immediately before
and immediately after giving effect to such Investment or Acquisition and
(y) the Total Leverage Ratio, after giving pro forma effect to such Investment
or Acquisition, is less than (A) the maximum Total Leverage Ratio then permitted
by Section 6.16 minus (B) 0.50.

6.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary of the Borrower may declare and make Restricted Payments to
the Borrower, any of its Subsidiaries and, not in excess of its ratable share
thereof, any other holder of any Equity Interests of such Subsidiary;

 

104



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests solely in the common stock or
other common Equity Interests of the Borrower;

(c) so long as no Default or Event of Default exists or would result therefrom,
the Borrower may purchase, redeem or otherwise acquire shares of its common
stock or other common Equity Interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;

(d) (i) the Borrower and its Subsidiaries may declare and make Restricted
Payments, not exceeding $5,000,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of the Borrower and its
Subsidiaries, (ii) the Borrower may repurchase Equity Interests upon the
“cashless exercise” of stock options or warrants or upon the vesting of
restricted stock units or performance units, if such Equity Interests represent
the exercise price of such options or warrants or represent withholding Taxes
due upon such exercise or vesting, and (iii) the Borrower may make cash payments
in lieu of the issuance of fractional shares representing insignificant
interests in the Borrower in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests in the
Borrower;

(e) declare and make a distribution of preferred or common share purchase
rights, and redeem or exchange outstanding preferred or common share purchase
rights pursuant to any rights agreements approved by the board of directors of
the Borrower; provided that the consideration for any such redemption or
exchange does not exceed in the aggregate $1,400,000; and

(f) the Borrower may declare and make dividend payments or other distributions
payable to the holders of its Equity Interests that are directors, officers or
employees of the Borrower or its Subsidiaries solely in the common stock or
other Equity Interests of the Borrower pursuant to and in accordance with stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Borrower and its Subsidiaries.

6.07 Change in Nature of Business. In the case of any Subsidiary of the
Borrower, engage in any line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.

6.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, including any payment by the Borrower or any of its Wholly Owned
Subsidiaries of any management, consulting or similar fees to any such
Affiliate, whether pursuant to a management agreement or otherwise, other than
on terms substantially as favorable or more favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
other than transactions (a) between or among the Loan Parties, (b) between or
among Subsidiaries that are not Loan

 

105



--------------------------------------------------------------------------------

Parties, (c) between or among the Borrower and its Subsidiaries, provided that
such transactions are intercompany transactions entered into in the ordinary
course of business as part of tax, accounting, pension, cash management and
other administrative activities, (d) otherwise permitted by this Agreement and
(e) pursuant to arrangements existing on the Closing Date and set forth on
Schedule 6.08.

6.09 Agreements Restricting Liens and Distributions. Create or otherwise cause
or suffer to exist any prohibition, encumbrance or restriction which prohibits
or otherwise restricts the ability of (a) any Subsidiary to make Restricted
Payments to any Loan Party, (b) the Borrower or any Domestic Subsidiary to
Guarantee the Obligations of any Loan Party or (c) the Borrower or any other
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person (other than any Excluded Property) to secure the Obligations; provided,
however, that (i) the foregoing shall not apply to (A) prohibitions,
encumbrances or restrictions imposed by Legal Requirements, or by any Loan
Document or any ABL Document (so long as not more onerous in any material
respect than those set forth in the ABL Documents as of the Closing Date) and
(B) in the case of any Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower, prohibitions, encumbrances or restrictions imposed by its
Organizational Documents or any related joint venture or similar agreement;
provided that such prohibitions, encumbrances or restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, (ii) clauses (a) and
(b) of the foregoing shall not apply to (A) customary prohibitions, encumbrances
and restrictions contained in agreements relating to the disposition of a
Subsidiary, or a business unit, division, product line or line of business, that
are applicable solely pending such sale; provided that such prohibitions,
encumbrances or restrictions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such
disposition is permitted by Section 6.04, (B) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt or other obligations of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.02(k); provided that such restrictions and
conditions apply only to such Subsidiary, or (C) prohibitions, encumbrances and
restrictions imposed by agreements relating to Debt of Foreign Subsidiaries
permitted under Section 6.02; provided that such restrictions and conditions
apply only to Foreign Subsidiaries, and (iii) clause (c) of the foregoing shall
not apply to (A) prohibitions, encumbrances or restrictions imposed by any
agreement relating to secured Debt permitted by Section 6.01(d), 6.01(e),
6.01(f), 6.01(g), 6.01(h), 6.01(l) or 6.01(m); provided that such prohibitions,
encumbrances or restrictions apply only to the assets securing such Debt, or
(B) customary provisions in licenses, leases and other agreements restricting
the assignment thereof or encumbrance of any rights or interests thereunder.

6.10 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower or any of its Subsidiaries to end on a day other than December 31 or
change the Borrower’s method of determining fiscal quarters.

6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes or taking a “market view” or
(b) be party to or otherwise enter into any Hedging Arrangement that is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s or its Subsidiaries’ operations.

 

106



--------------------------------------------------------------------------------

6.12 Use of Proceeds. Use the proceeds of the Loans for purposes other than as
specified in Section 4.23 or use any part of the proceeds of Loans for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.

6.13 Sale and Leaseback Transactions and Synthetic Leases. Enter into or suffer
to exist (a) any Sale and Leaseback Transaction, other than (i) any Sale and
Leaseback Transaction entered into by any Person prior to the time such Person
becomes a Subsidiary; provided that such Sale and Leaseback Transaction was not
entered in contemplation of or in connection with such Person becoming a
Subsidiary, and (ii) any Sale and Leaseback Transaction to the extent the sale,
transfer or other disposition of the property thereunder is permitted under
Section 6.04, or (b) any Synthetic Lease.

6.14 Maximum Capital Expenditures. Permit Capital Expenditures for any fiscal
year to be greater than the higher of (a) $70,000,000 and (b) 25% of
Consolidated EBITDA for such fiscal year.

6.15 Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ending
March 31, 2018, to be less than the ratio set forth below with respect to such
fiscal quarter:

 

Fiscal Quarter

   Minimum Interest Coverage Ratio  

Fiscal quarter ending March 31, 2018

     1.75 to 1.00  

Fiscal quarter ending June 30, 2018

     2.00 to 1.00  

Fiscal quarter ending September 30, 2018

     2.00 to 1.00  

Fiscal quarter ending December 31, 2018

     1.50 to 1.00  

Fiscal quarters ending March 31, 2019 and thereafter

     2.75 to 1.00  

 

107



--------------------------------------------------------------------------------

6.16 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending
March 31, 2018, to exceed the ratio set forth below with respect to such fiscal
quarter:

 

Fiscal Quarter

   Maximum Total Leverage Ratio  

Fiscal quarter ending March 31, 2018

     5.50 to 1.00  

Fiscal quarter ending June 30, 2018

     4.50 to 1.00  

Fiscal quarter ending September 30, 2018

     4.25 to 1.00  

Fiscal quarter ending December 31, 2018

     4.25 to 1.00  

Fiscal quarters ending March 31, 2019 and thereafter

     3.00 to 1.00  

6.17 Amendment of ABL Documents and Organizational Documents. Amend, supplement
or otherwise modify (a) the ABL Credit Agreement or the other ABL Documents if
such modification (i) would result in the Liens or Obligations created under the
Loan Documents not being permitted under the ABL Documents, (ii) would modify
Section 12.15 of the ABL Credit Agreement in a manner that is adverse to the
interests of the Lenders or (iii) otherwise places restrictions on the Borrower
or any of its Domestic Subsidiaries (A) providing Liens to secure, or any
Guarantees to support, any Obligations created under Loan Documents or
(B) making any payment, repayment or prepayment of any Obligations created under
the Loan Documents (other than, in each case under this clause (iii), any such
restrictions that, taken as a whole, are not less favorable to the Lenders than
the restrictions set forth in the ABL Documents as in effect on the Closing
Date) or (b) any Organizational Document of the Borrower or any Subsidiary in a
manner that is materially adverse to the interests of the Lenders.

6.18 OFAC and Anti-Corruption.

(a) Directly or indirectly use the proceeds of the Loans (i) for any purpose
which would breach the U.K. Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions,
(ii) to fund, finance or facilitate any activities, business or transaction of
or with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time, or (iii) in any other manner that will result in the violation of
any applicable Sanctions by any Lender or Agent.

(b) Use funds or assets obtained directly or indirectly from transactions with
or otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country
to pay or repay any amount owing to any Lender or Agent under this Agreement or
any other Loan Document.

6.19 Suspension of Testing of Financial Covenants During the Covenant Test
Suspension Period. Notwithstanding anything in Sections 6.15 and 6.16 to the
contrary, solely during the Covenant Test Suspension Period, the Interest
Coverage Ratio and the Total Leverage Ratio shall not be tested to determine
compliance with Section 6.15 or 6.16, respectively, and any failure by the Loan
Parties to comply with the Interest Coverage Ratio and Total Leverage Ratio as
set forth in such applicable sections during the Covenant Test Suspension Period
shall not be deemed to be or result in a Default or an Event of Default;
provided that the financial covenants set forth in Sections 6.15 and 6.16 (with
respect to the periods prior to March 31, 2018, as they would have been in
effect prior to the date of the Sixth Amendment) shall be applicable for all
other purposes tested or referenced under this Agreement as if in effect during
the Covenant Test Suspension Period.

 

108



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

7.01 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under any Loan Document:

(a) Payment. The Borrower shall fail to pay (i) any principal of any Loan when
the same becomes due and payable, including any mandatory prepayment required by
Section 2.06, or (ii) any interest on the Loans, any fees, reimbursements,
indemnifications, or other amounts payable under this Agreement or any other
Loan Document within three (3) days after the same becomes due and payable;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by the Borrower or any other Loan Party (or any of their respective
officers) in this Agreement, in any other Loan Document, or in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed to be made; provided that to the extent
that any representation or warranty is qualified as to “Material Adverse Effect”
or otherwise as to “materiality”, such representation and warranty shall prove
to be incorrect in any respect when made or deemed to be made;

(c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe any
covenant contained in Sections 5.01 (with respect to the existence of the
Borrower) and 5.07(a) and Article VI or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Loan Document
which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days after the
earlier to occur of any Loan Party obtaining knowledge thereof or receiving
notice thereof from the Administrative Agent (including at the request of any
Lenderthe Majority Lenders);

(d) Cross-Default. (i) The Borrower or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any of its Debt or any amounts owing
by it under any Hedging Arrangement when the same becomes due and payable
(whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise); provided that the aggregate principal amount of all such Debt (other
than any Debt created hereunder) and all amounts owed under such Hedging
Arrangements is at least $15,000,000 (or the equivalent in any other currency
and based on the termination value thereof in the case of a Hedging
Arrangement), (ii) the Borrower or any of its Subsidiaries shall fail to comply
with any of its covenants or agreements under any agreement or instrument
relating to any of its Debt or under any Hedging Arrangement and such failure
enables or permits the holder or holders of such Debt or the counterparty under
such Hedging Arrangement, or any trustee or agent on its or their behalf,
without the lapse of any further grace periods (any applicable grace periods
having expired), to cause such Debt or amounts under such Hedging Arrangement to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that the aggregate principal
amount of all such Debt (other than any Debt created hereunder) and all

 

109



--------------------------------------------------------------------------------

amounts owed under such Hedging Arrangements is at least $15,000,000 (or the
equivalent in any other currency and based on the termination value thereof in
the case of a Hedging Arrangement); provided, further, that any such failure
described in this clause (ii) under the ABL Documents (except with respect to
Events of Default (as defined in the ABL Credit Agreement) of the type specified
by Sections 11.1.1 and 11.1.5 of the ABL Credit Agreement) shall not constitute
an Event of Default under this clause (ii) until the earliest of (A) the Debt
under the ABL Documents being declared to be due and payable prior to the stated
maturity thereof, (B) the exercise of remedies by the ABL Representative and/or
lenders under the ABL Documents in respect of any Collateral (it being
understood and agreed that effectiveness of “cash dominion”, in itself, does not
constitute such exercise of remedies for purposes hereof) and (C) the date that
is thirty (30) days after the occurrence of an “event of default” (however
denominated) as a result thereof under the ABL Documents unless such event of
default has been waived or cured, and (iii) any Debt of the Borrower or any of
its Subsidiaries or any amounts owing by the Borrower or any of its Subsidiaries
under any Hedging Arrangement shall be declared to be due and payable prior to
the stated maturity thereof, provided that (A) the aggregate principal amount of
all such Debt (other than any Debt created hereunder) and all amounts owed under
such Hedging Arrangements is at least $15,000,000 (or the equivalent in any
other currency and based on the termination value thereof in the case of a
Hedging Arrangement) and (B) this clause (iii) shall not apply to (x) secured
Debt that becomes due as a result of the voluntary sale or transfer of the
assets securing such Debt, or the occurrence of any other event or condition
(other than an “event of default”, however denominated) that requires a
prepayment, repurchase, redemption, defeasance or termination of any Debt or
Hedging Arrangement pursuant to the terms of the agreements and instruments
relating to such Debt or Hedging Arrangement as in effect prior to the
occurrence of such event or condition, or (y) any Debt becoming due as a result
of a refinancing, extension, renewal or replacement thereof permitted under
Section 6.02;

(e) Insolvency. Any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally;
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower or any of its Material
Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against such Person,
either such proceeding shall remain undismissed for a period of 60 days or any
of the actions sought in such proceeding shall occur (it being agreed that no
Event of Default under this clause (e) shall result from a voluntary dissolution
or liquidation of any Subsidiary permitted under Section 6.03); or such Person
shall take any action to authorize any of the actions set forth above in this
clause (e) or any analogous procedure or step is taken in any jurisdiction (any
of the foregoing clauses (a) through (e), an “Insolvency Proceeding”);

(f) Judgments. Any judgment shall be rendered against any Loan Party or any of
its Subsidiaries and (i) the amount thereof (to the extent not covered by
third-party insurance under which claim has been made in writing and liability
therefor has not been denied by the insurer), individually or in the aggregate
with other outstanding such judgments, is in excess of $10,000,000 (or the
equivalent in any other currency) and (ii) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or (B) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of such judgment by reason of a pending appeal or otherwise, shall not be in
effect;

 

110



--------------------------------------------------------------------------------

(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events that
have occurred, has resulted or could reasonably be expected to result in
liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan that, together with all liabilities pursuant to this paragraph (g), has
resulted or could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount in excess of $10,000,000;

(h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations of the Loan Parties
hereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document after execution
and delivery thereof; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document in violation of the terms
thereof, or purports to revoke, terminate or rescind any Loan Document;

(i) Security Documents. At any time after the Closing Date, the Administrative
Agent shall fail to have an Acceptable Security Interest in any material
Collateral, except as a result of (i) a sale, transfer or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Security Documents;

(j) Change in Control. A Change of Control shall occur;

(k) Intercreditor Agreement. The Intercreditor Agreement shall be invalidated or
otherwise cease to constitute the legal, valid and binding obligations of the
ABL Representation and ABL Secured Parties (as each such term is defined
therein), enforceable in accordance with its terms, or the ABL Representative
shall deny or contest the validity or enforceability of the Intercreditor
Agreement (in each case, to the extent that any ABL Obligations (as defined in
the Intercreditor Agreement) remain outstanding); or

(l) WAPCo Settlement. The Borrower or any Subsidiary shall (a) fail to make any
settlement payment when due under the terms of the WAPCo Settlement or
(b) otherwise default with respect to its agreements under the WAPCo Settlement
and, after giving effect to the expiration of any applicable grace period, such
default enables or permits the acceleration of settlement payments thereunder.

 

111



--------------------------------------------------------------------------------

7.02 Optional Acceleration of Maturity. If any Event of Default (other than an
Event of Default pursuant to Section 7.01(e)) shall have occurred and be
continuing, then, and in any such event:

(a) the Administrative Agent shall, at the request of, or may, with the consent,
of, the Majority Lenders, by notice to the Borrower, declare all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Loan Documents (including the Default
Repayment Premium) to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower; and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
(subject to Section 7.06) benefit of the Lenders by appropriate proceedings.

7.03 Automatic Acceleration of Maturity. If any Event of Default pursuant to
Section 7.01(e) shall occur with respect to the Borrower:

(a) (i) the Commitments and the obligation of each Lender to make extensions of
credit hereunder, including making Loans, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents (including the
Default Repayment Premium) shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower; and

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
(subject to Section 7.06) benefit of the Lenders by appropriate proceedings.

7.04 Non-exclusivity of Remedies. No remedy conferred upon the Administrative
Agent or the Lenders is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.

7.05 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender and then due and
payable, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Loan Party are owed to a branch or office of such Lender or Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that to the extent prohibited by applicable law as
described in the definition of

 

112



--------------------------------------------------------------------------------

“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor. The rights of each Lender and its Affiliates under this Section 7.05
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

7.06 Application of Proceeds. From and during the continuance of any Event of
Default (other than any Specified Default during the Forbearance Period), any
monies or property actually received by the Administrative Agent pursuant to
this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Security Document or any other agreement with any Loan Party
which secures any of the Obligations (collectively, the “Default Proceeds”),
may, at the option of shall be applied by the Administrative Agent (as directed
by the Majority Lenders), be applied in the following order:

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and of any other unreimbursed
reasonable expenses and indemnities, in each case for which the Administrative
Agent or any Secured Party is to be reimbursed pursuant to this Agreement or any
other Loan Document and that are then due and payable;

(b) Second, to the ratable payment of accrued but unpaid fees (including,
without limitation, amounts owed pursuant to Section 2.06(f)) owing to the
Lenders in respect of theinterest on the First-Out Loans then due and payable
under this Agreement;

(c) Third, to the ratable payment of accrued but unpaid interest onall
outstanding principal of the First-Out Loans then due and payable under this
Agreement;

(d) Fourth, to the ratable payment of all outstanding principal of the Loans
and, according to the unpaid termination amounts thereof, to the payment of all
obligations of the Borrower or its Subsidiaries owing to any Hedging
Counterparty under any Hedging Arrangement, if any, then due and payable; (e)
Fifth, ratably, according to the then unpaid amounts thereof, without preference
or priority of any kind among them, to the ratable payment of all other
Obligations then due and payable which relate to Loans and which are owing to
the Administrative Agent and thePrimoris Lenders;

(e) Fifth, to the ratable payment of accrued but unpaid fees (including, without
limitation, amounts owed pursuant to Section 2.06(f)) owing to the Lenders in
respect of the Loans under this Agreement;

(f) Sixth, to the ratable payment of any other outstanding Obligationsaccrued
but unpaid interest on the Loans (other than the First-Out Loans) then due and
payable under this Agreement; and

 

113



--------------------------------------------------------------------------------

(g) Seventh, to the ratable payment of all outstanding principal of the Loans
(other than the First-Out Loans) and, according to the unpaid termination
amounts thereof, to the payment of all obligations of the Borrower or its
Subsidiaries owing to any Hedging Counterparty under any Hedging Arrangement, if
any, then due and payable;

(h) Eighth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and which are owing
to the Administrative Agent and the Lenders;

(i) Ninth, to the ratable payment of any other outstanding Obligations then due
and payable; and

(j) Tenth, any excess after payment in full of all Obligations shall be paid to
the Borrower or any other Loan Party as appropriate or to such other Person who
may be lawfully entitled to receive such excess.

Notwithstanding the foregoing, (i) Obligations arising under Hedging
Arrangements with Hedge Counterparties shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Hedge Counterparty, as the case may be, (ii) no
amounts received from any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor and (iii) Default Proceeds shall be applied first
as set forth in paragraph (a) above before application for any other purpose.

ARTICLE VIII

THE GUARANTY

8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and severally,
irrevocably and unconditionally guarantees the prompt payment at maturity of the
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor).

8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable, completed
and continuing guaranty of payment and not a guaranty of collection, and no
notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower or any other Loan Party need be given
to any Guarantor. This guaranty may not be revoked by any Guarantor and shall
continue to be effective with respect to the Obligations arising or created
after any attempted revocation by such Guarantor and shall remain in full force
and effect until the Obligations (other than contingent obligations) are paid in
full and the Commitments are terminated, notwithstanding that from time to time
prior thereto no Obligations may be outstanding. The Loan Parties and the
Lenders may modify, alter, rearrange, extend for any period and/or renew from
time to time, the Obligations, and the Lenders may waive any Default or Events
of Default without notice to any Guarantor and in such event each Guarantor will
remain fully bound hereunder on the Obligations. This guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any payment of
the Obligations is rescinded or must otherwise be returned by any of the Lenders
upon the insolvency, bankruptcy or

 

114



--------------------------------------------------------------------------------

reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made. This guaranty may be enforced by the
Administrative Agent, the Lenders and any subsequent holder of any of the
Obligations and shall not be discharged by the assignment or negotiation of all
or part of the Obligations. Each Guarantor hereby expressly waives presentment,
demand, notice of non-payment, protest and notice of protest and dishonor,
notice of Default or Event of Default, and also notice of acceptance of this
guaranty, acceptance on the part of the Lenders being conclusively presumed by
the Lenders’ request for this guaranty and the Guarantors’ being party to this
Agreement.

8.03 Administrative Agent’s Rights. Each Guarantor authorizes the Administrative
Agent, without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its discretion may
determine, and to obtain a guaranty of the Obligations from any one or more
Persons and at any time or times to enforce, waive, rearrange, modify, limit or
release any of such other Persons from their obligations under such guaranties.

8.04 Guarantor’s Waivers.

(a) General. Each Guarantor waives any right to require any of the Lenders to
(i) proceed against the Borrower or any other Person liable on the Obligations,
(ii) enforce any of their rights against any other guarantor of the Obligations,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Obligations, (iv) have the Borrower or any other Loan Party
joined with any Guarantor in any suit arising out of this Article VIII and/or
the Obligations, or (v) pursue any other remedy in the Lenders’ powers
whatsoever. It is agreed between the Guarantors and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for this Guaranty and such
waivers, the Lenders would not extend or continue to extend credit under this
Agreement. The Lenders shall not be required to mitigate damages or take any
action to reduce, collect or enforce the Obligations. Each Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of the Borrower or any other guarantor of the
Obligations, and shall remain liable hereon regardless of whether the Borrower,
any other Loan Party or any other guarantor be found not liable thereon for any
reason. Whether and when to exercise any of the remedies of the Lenders under
any of the Loan Documents shall be in the sole and absolute discretion of the
Administrative Agent, and no delay by the Administrative Agent in enforcing any
remedy, including delay in conducting a foreclosure sale, shall be a defense to
any Guarantor’s liability under this Article VIII.

(b) In addition to the waivers contained in Section 8.04(a), the Guarantors
waive, and agree that they shall not at any time insist upon, plead or in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by the Administrative Agent or the Lenders
of, this guaranty. The Guarantors hereby waive diligence, presentment and demand
(whether for nonpayment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations,

 

115



--------------------------------------------------------------------------------

acceptance of further security, release of further security, composition or
agreement arrived at as to the amount of, or the terms of, the Obligations,
notice of adverse change in any Loan Party’s financial condition or any other
fact which might materially increase the risk to the Guarantors) with respect to
any of the Obligations or all other demands whatsoever and waive the benefit of
all provisions of law which are or might be in conflict with the terms of this
Article VIII. The Guarantors, jointly and severally, agree that, as of the date
of this guaranty, their obligations under this guaranty are not subject to any
offsets or defenses of any kind against the Administrative Agent, the Lenders,
the Borrower or any other Person that executes a Loan Document. The Guarantors
further jointly and severally agree that their obligations under this guaranty
shall not be subject to any counterclaims, offsets or defenses of any kind which
may arise in the future against the Administrative Agent, the Lenders, the
Borrower, any other Loan Party or any other Person that executes a Loan
Document.

(c) Subrogation. Until the Obligations have been paid in full, each Guarantor
waives all rights of subrogation or reimbursement against each Loan Party,
whether arising by contract or operation of law (including any such right
arising under any federal, state or other applicable Debtor Relief Laws) and
waives any right to enforce any remedy which the Lenders now have or may
hereafter have against each Loan Party, and waives any benefit or any right to
participate in any security now or hereafter held by the Administrative Agent or
any Lender.

8.05 Maturity of Obligations, Payment. Each Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Article
VIII without demand or notice to any Guarantor. Each Guarantor will, forthwith
upon notice from the Administrative Agent, jointly and severally pay to the
Administrative Agent the amount due and unpaid by the Borrower and the other
Loan Parties and guaranteed hereby. The failure of the Administrative Agent to
give this notice shall not in any way release any Guarantor hereunder.

8.06 Administrative Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of a Loan Party’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.

8.07 Liability. It is expressly agreed that the liability of each Guarantor for
the payment of the Obligations guaranteed hereby shall be primary and not
secondary.

 

116



--------------------------------------------------------------------------------

8.08 Events and Circumstances Not Reducing or Discharging any Guarantor’s
Obligations. Each Guarantor hereby consents and agrees to each of the following
to the fullest extent permitted by law, and agrees that each Guarantor’s
obligations under this Article VIII shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and waives any rights
(including rights to notice) which each Guarantor might otherwise have as a
result of or in connection with any of the following:

(a) Modifications, Etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower, the other Loan Parties and any
of the Lenders, or any other Person, pertaining to the Obligations, or the
waiver or consent by the Administrative Agent or the Lenders with respect to any
of the provisions hereof or thereof, or any modification or termination of the
terms of any intercreditor or subordination agreement pursuant to which claims
of other creditors against any Guarantor or the Borrower or any other Loan Party
are subordinated to the claims of the Lenders or pursuant to which the
Obligations are subordinated to claims of other creditors;

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to the Borrower, any other Loan
Party or any Guarantor or any Person liable on the Obligations;

(c) Condition of the Borrower, or any other Loan Party or any Guarantor. The
insolvency, bankruptcy arrangement, adjustment, composition, liquidation,
disability, dissolution, death or lack of power of the Borrower, any other Loan
or any other Guarantor or any other Person at any time liable for the payment of
all or part of the Obligations; or any dissolution of the Borrower, any other
Loan Party or any other Guarantor, or any sale, lease or transfer of any or all
of the assets of the Borrower, any other Loan Party or any other Guarantor, or
any changes in the shareholders, partners, or members of the Borrower, any other
Loan Party or any other Guarantor; or any reorganization of the Borrower, any
other Loan Party or any other Guarantor;

(d) Invalidity of Obligations. The invalidity, illegality or unenforceability of
all or any part of the Obligations, or any document or agreement executed in
connection with the Obligations, for any reason whatsoever, including the fact
that the Obligations, or any part thereof, exceed the amount permitted by law,
the act of creating the Obligations or any part thereof is ultra vires, the
officers or representatives executing the documents or otherwise creating the
Obligations acted in excess of their authority, the Obligations violate
applicable usury laws, the Borrower or any other Loan Party has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from the Borrower or any other
Loan Party, the creation, performance or repayment of the Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Obligations or executed in connection with the Obligations, or given
to secure the repayment of the Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(e) Release of Obligors. Any full or partial release of the liability of the
Borrower or any other Loan Party on the Obligations or any part thereof, of any
Guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
Guarantee or assure the payment of the Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such

 

117



--------------------------------------------------------------------------------

Guarantor may be required to pay the Obligations in full without assistance or
support of any other Person, and no Guarantor has been induced to enter into
this Article VIII on the basis of a contemplation, belief, understanding or
agreement that other parties other than the Borrower and the other Loan Parties
will be liable to perform the Obligations, or the Lenders will look to other
parties to perform the Obligations;

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Obligations;

(g) Release of Collateral etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Obligations;

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i) Status of Liens. The fact that any collateral, security, security interest
or Lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
Lien, it being recognized and agreed by each Guarantor that no Guarantor is
entering into this Article VIII in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectability or value of any of the
collateral for the Obligations;

(j) Payments Rescinded. Any payment by the Borrower or any other Loan Party to
the Lenders is held to constitute a preference under any Debtor Relief Law, or
for any reason the Lenders are required to refund such payment or pay such
amount to the Borrower or any other Loan Party or someone else; or

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

8.09 Subordination of All Guarantor Claims.

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Borrower or any Subsidiary of the Borrower to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Borrower or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and

 

118



--------------------------------------------------------------------------------

several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by any Guarantor. The Guarantor Claims
shall include without limitation all rights and claims of any Guarantor against
the Borrower or any Subsidiary of the Borrower arising as a result of
subrogation or otherwise as a result of such Guarantor’s payment of all or a
portion of the Obligations.

(b) Each of the Borrower and each Guarantor hereby (i) authorizes the
Administrative Agent and the Lenders to demand specific performance of the terms
of this Section 8.09, whether or not the Borrower or any Guarantor shall have
complied with any of the provisions hereof applicable to it, at any time when it
shall have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) The Lenders shall first be entitled to receive payment in full in cash of
the Obligations before any Guarantor is entitled to receive any payment on
account of the Guarantor Claims.

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Borrower or any
Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Secured Parties, to the extent necessary
to make payment in full of all Obligations remaining unpaid after giving effect
to any concurrent payment or distribution or provisions therefor to the Lenders.

(d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower, any other Loan Party or any
Guarantor with the terms hereof, regardless of any knowledge thereof which any
such holder may have or be otherwise charged with.

8.10 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving the Borrower or any Subsidiary of the Borrower, as debtor, the Lenders
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Administrative Agent, for the benefit of the Lenders. Should the
Administrative Agent or any Lender receive, for application upon the
Obligations, any such dividend or payment which is

 

119



--------------------------------------------------------------------------------

otherwise payable to any Guarantor, and which, as between the Borrower or any
Subsidiary of the Borrower and any Guarantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, such Guarantor
shall become subrogated to the rights of the Lenders to the extent that such
payments to the Lenders on the Guarantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent or a Lender had not received dividends or payments upon the
Guarantor Claims.

8.11 Payments Held in Trust. In the event that notwithstanding Sections 8.09 and
8.10 above, any Guarantor should receive any funds, payments, claims or
distributions which are prohibited by such Sections, such Guarantor agrees to
hold in trust for the Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.

8.12 Benefit of Guaranty. The provisions of this Article VIII are for the
benefit of the Lenders, their successors, and their permitted transferees,
endorsees and assigns. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Secured Parties, as the case may be, to
any Person or Persons in accordance with the terms of this Agreement, any
reference to the “Lenders” herein, as the case may be, shall be deemed to refer
equally to such Person or Persons.

8.13 Reinstatement. This Article VIII shall remain in full force and effect and
continue to be effective in the event any petition is filed by or against the
Borrower or any other Loan Party for liquidation or reorganization, in the event
that any of them becomes insolvent or makes an assignment for the benefit of
creditors or in the event a receiver, trustee or similar Person is appointed for
all or any significant part of any of their assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to Legal
Requirements, rescinded or reduced in amount, or must otherwise be restored or
returned by the Lenders, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

8.14 Liens Subordinate. Each Guarantor agrees that any Liens, security
interests, judgment liens, charges or other encumbrances upon the Borrower’s or
any Subsidiary of the Borrower’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens, security interests,
judgment liens, charges or other encumbrances upon the Borrower’s or any
Subsidiary of the Borrower’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of any Guarantor, the
Administrative Agent or the Secured Parties presently exist or are hereafter
created or attach.

 

120



--------------------------------------------------------------------------------

8.15 Guarantor’s Enforcement Rights. Without the prior written consent of the
Lenders, no Guarantor shall (a) exercise or enforce any creditor’s right it may
have against the Borrower or any Subsidiary of the Borrower, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of the Borrower or
any Subsidiary of the Borrower held by such Guarantor.

8.16 Limitation. It is the intention of the Guarantors and each Secured Party
that the amount of the Obligations guaranteed by each Guarantor shall be in, but
not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Article
VIII or in any other agreement or instrument executed in connection with the
payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by any Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other Legal
Requirement.

8.17 Contribution Rights.

(a) To the extent that any payment is made under this guaranty (a “Guarantor
Payment”) by a Guarantor, which Guarantor Payment, taking into account all other
Guarantor Payments then previously or concurrently made by all other Guarantors,
exceeds the amount which such Guarantor would otherwise have paid if each
Guarantor had paid the aggregate Obligations satisfied by such Guarantor Payment
in the same proportion that such Guarantor’s Allocable Amount (as defined below)
(in effect immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all of the Guarantors in effect immediately prior to the
making of such Guarantor Payment, then, following the date on which the
Obligations shall be paid and satisfied in full and each Guarantor shall have
performed all of its obligations hereunder, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each of the other Guarantors for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.

(c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The rights of the parties under this Section 8.17 shall be exercisable upon
the date the Obligations shall be paid and satisfied in full and each Guarantor
shall have performed all of its obligations hereunder.

 

121



--------------------------------------------------------------------------------

(e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

8.18 Release of Guarantors. Upon the sale or disposition of any Guarantor
pursuant to the terms of this Agreement to any Person other than the Borrower or
any Subsidiary, the Administrative Agent shall, at the Borrower’s expense,
execute and deliver to such Guarantor such documents as such Guarantor shall
reasonably require and take any other actions reasonably required to evidence or
effect the release of such Guarantor from this Agreement and the other Loan
Documents.

8.19 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 8.19 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.19, or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 8.19 shall remain in full force and effect until such Qualified Keepwell
Provider is released from its obligations under the Loan Documents in accordance
with the terms thereof. Each Qualified Keepwell Provider intends that this
Section 8.19 constitute, and this Section 8.19 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders irrevocably appoints
Cortland Capital Market Services LLC to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Sections 9.06 and 9.09(b))
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions. Each of the Secured Parties hereby acknowledges and confirms their
agreement that the Administrative Agent is subject to certain Security Documents
as agent for and on behalf of the Lenders on the terms and conditions set forth
in the applicable Security Documents.

9.02 Rights as a Lender. The Administrative Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may

 

122



--------------------------------------------------------------------------------

accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Legal Requirement; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, or be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its respective Affiliates in
any capacity.

None of the Administrative Agent or its Related Parties shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
notice describing such Default and stating that such notice is a “notice of
default” is given to the Administrative Agent by the Borrower, a Guarantor or a
Lender. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Majority Lenders (or, if so specified by
this Agreement, the Majority Facility Lenders or all or all affected Lenders);
provided that unless and until it shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

123



--------------------------------------------------------------------------------

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document (including the creation
and perfection of security interests in and Liens on the Collateral) or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders (or, if so specified
by this Agreement, the Majority Facility Lenders or all or all affected Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.

9.04 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any of its sub-agents may
perform any and all of its duties and exercise its rights and powers by or
through its respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

124



--------------------------------------------------------------------------------

9.06 Resignation of the Administrative Agent.

(a) The Administrative Agent may resign at any time by giving prior written
notice thereof to the Lenders and the Borrower and (b) the Administrative Agent
may be removed upon the prior written notice to the Administrative Agent and the
Borrower by the Majority Lenders. Such resignation or removal, as the case may
be, is to be effective upon the appointment of a successor Administrative Agent
or, if no successor Administrative Agent has been appointed, thirty (30) days
after such notice of resignation by the retiring Administrative Agent or such
notice of removal by the Majority Lenders, as the case may be. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint on
behalf of the Borrower and the Lenders, a successor Administrative Agent, which
shall be reasonably acceptable to the Borrower (with any institution that is
regularly engaged in the business of serving as a non-lender administrative
agent for syndicated credit facilities (such as Cortland Capital Market Services
LLC) and any Affiliate of the Arranger, in each case, being deemed reasonably
acceptable to the Borrower). The resigning Administrative Agent shall take such
actions and execute such documents as reasonably necessary in connection with
such resignation or removal, as the case may be (including, without limitation,
transfers of all collateral held by such resigning Administrative Agent to the
successor Administrative Agent and terminations and/or transfers of rights or
control in all collateral related agreements). If no successor Administrative
Agent shall have been so appointed by the Majority Lenders within twenty
(20) days after the resigning Administrative Agent’s giving notice of its
intention to resign or the Majority Lenders giving their notice of removal, as
the case may be, then the resigning Administrative Agent may appoint, on behalf
of the Borrower and the Lenders, a successor Administrative Agent. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Majority Lenders may perform all the duties of the Administrative
Agent hereunder and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Majority Lenders until such successor Administrative Agent
shall have been appointed as provided herein. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment and such financing statements, or amendments
thereto, and such amendments or supplements to the Security Documents, and such
other instruments or notices, as may be necessary or desirable, or as the
Majority Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, shall have been
executed and filed or recorded, as applicable. Upon the Assumption of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph and subject to the rights, powers, privileges and
duties of the Administrative Agent (it being understood and agreed that the
retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document,

 

125



--------------------------------------------------------------------------------

including any action required to maintain the perfection of any such security
interest). After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article IX shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as an Administrative Agent hereunder and
under the other Loan Documents.

9.07 Non-Reliance on Administrative Agent and Other Lenders; Certain
Acknowledgments.

(a) Each Lender expressly acknowledges that neither the Administrative Agent nor
any of its Related Parties has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

(b) Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Tranche B Loan to have consented to, approved or
accepted each Loan Document and each other document or other matter referred to
in Article III required to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent, the Arranger or the Lenders and to
have been satisfied with the satisfaction of all other conditions precedent
required to be satisfied under Article III.

9.08 Indemnification. The Tranche B Lenders severally agree to indemnify upon
demand the Administrative Agent and each of its Related Parties (to the extent
not reimbursed by the Loan Parties), according to their respective ratable
shares (based on the aggregate outstanding principal amount of the Tranche B
Loans) in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and theTranche B Loans shall have been paid in
full, ratably in accordance with such respective ratable shares immediately
prior to such date), and hold harmless each such Indemnitee from and against any
and all Indemnified Liabilities in all

 

126



--------------------------------------------------------------------------------

cases, whether or not caused by or arising, in whole or in part, out of the
negligence of any Related Party; provided, that no Tranche B Lender shall be
liable for (a) the payment to any Indemnitee for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s own
gross negligence or willful misconduct and (b) claims made or legal proceedings
commenced against such Indemnitee by any security holder or creditor thereof
arising out of and based on rights afforded any such security holder or creditor
solely in its capacity as such; provided, however, that no action taken in
accordance with the directions of the Majority Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Tranche B Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any out
of pocket expenses (including all fees, expenses and disbursements of any law
firm or other external counsel) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document, to the extent
that the Administrative Agent is not reimbursed for such by the Loan Parties.
The undertaking in this Section shall survive termination of the Commitments,
the payment of all other Obligations and the resignation of the Administrative
Agent.

9.09 Collateral and Guaranty Matters.

(a) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the
Administrative Agent has entered into the Security Documents on behalf of itself
and the Secured Parties, and the Secured Parties hereby agree to be bound by the
terms of such Security Documents, acknowledge receipt of copies of such Security
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder. All rights, powers
and remedies available to the Administrative Agent and the Secured Parties with
respect to the Collateral, or otherwise pursuant to the Security Documents,
shall be subject to the provisions of such Security Documents.

(b) Each Lender (as a Lender and in its capacity as a potential Hedge
Counterparty) and each other Secured Party (by their acceptance of the benefits
of any Lien encumbering Collateral) hereby authorizes the Administrative Agent,
at its option and in its discretion, without the necessity of any notice to or
further consent from the Secured Parties:

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) as provided in Section 10.15 or any
Security Document or (ii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Majority Lenders;

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Security Documents;

 

127



--------------------------------------------------------------------------------

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirements;

(iv) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.01(d) or 6.01(f); and

(v) to take any action requested by the Borrower having the effect of releasing
any Collateral or any Subsidiary from its Obligations under the Loan Documents
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.01.

(c) Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.

(d) Each Loan Party hereby irrevocably appoints the Administrative Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Loan Party and in
the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, the
Administrative Agent may itself perform, or cause performance of, such covenant,
and such Loan Party shall pay for the expenses of the Administrative Agent
incurred in connection therewith in accordance with Section 10.04. The power of
attorney granted hereby is coupled with an interest and is irrevocable.

(e) The powers conferred on the Administrative Agent under this Agreement and
the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Secured Party
shall have no duty with respect to any Collateral in its possession or control
(or in the possession or control of any agent or bailee) or with respect to any
income thereon or the preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property. None of the
Administrative Agent, any Lender or any other Secured Party shall be liable or

 

128



--------------------------------------------------------------------------------

responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent in good
faith.

9.10 No Other Duties, Etc.. Anything herein to the contrary notwithstanding, the
Arranger and the Bookrunner listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

129



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.. Any amendment or waiver of any provision of this
Agreement or any other Loan Document, and any consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective if the same shall
be in writing and signed by the Majority Lenders, the Borrower and the
Administrative Agent; provided that such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided;, further, that (x) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing signed by the Administrative
Agent and the Borrower to cure any ambiguity, omission, defect or inconsistency
so long as, in each case, (1) such amendment does not adversely affect the
rights of any Lender or (2) the Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Majority Lenders stating that
the Majority Lenders object to such amendment, and (y) no amendment, waiver or
consent shall:

(a) extend the scheduled date of termination of or increase the stated amount of
any Commitment of any Lender (or reinstate any Commitment of any Lender
terminated pursuant to the terms hereof) without the written consent of such
Lender;

(b) postpone any date fixed by this Agreement for any scheduled payment (but not
any prepayment) of principal, interest or fees due to any Lender hereunder
without the written consent of such Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any interest or fees payable hereunder without the prior written consent
of each Lender directly affected thereby (it being understood and agreed that
any change in the definition of “Total Leverage Ratio”, or in the component
definitions thereof, shall not constitute a reduction of rate of interest or any
interest or fees payable hereunder); provided, however, that only the consent of
the Majority Facility Lenders under a Facility shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.07(c)
with respect to such Facility, including with respect to any amount payable
thereunder or in connection therewith;

(d) (i) change Section 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the prior written consent of the Majority
Facility Lenders under each Facility adversely affected thereby or (ii) change
the order of application, as among the Facilities, of any prepayment or other
amount specified in Section 2.06(e) or 7.06 from the order set forth in such
Section without the prior written consent of the Primoris Lender or in a manner
that materially and adversely affects the Lenders under any Facility without the
prior written consent of the Majority Facility Lenders under such Facility;

(e) change any provision of this Section, or the percentage specified in the
definition of “Majority Lenders” or “Majority Facility Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby; or

 

130



--------------------------------------------------------------------------------

(f) except as expressly permitted hereunder or under any Security Document,
release all or any substantial portion of the value of the guaranties provided
by the Guarantors hereunder or all or any substantial portion of the Collateral
without the written consent of each Lender (it being understood and agreed that
this clause (f) shall not be deemed to apply to any amendment, consent or waiver
permitting any Asset Disposition or any additional Debt or other obligations to
be guaranteed by the Guarantors or secured by any Collateral); or

(g) change any provision of Section 2.16, Section 2.21 or Section 4.23 without
the prior written consent of the Primoris Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by a SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder or under any other Loan
Document (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders, all Lenders or a majority in interest of Lenders under
any Facility or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lender); provided that any such
amendment, waiver or consent referred to in clause (a), (b) or (c) above that,
but for this sentence, would require the prior written consent of such
Defaulting Lender, will continue to require the consent of such Defaulting
Lender; provided, further, that any such amendment, waiver or consent requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than any other Lender whose consent is so
required shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary set forth above:

(i) this Agreement and the other Loan Documents may be amended in accordance
with Section 2.16, 2.17, 2.18 or 10.19;

(ii) this Agreement and the other Loan Documents may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Majority Lenders and Majority Facility Lenders;

 

131



--------------------------------------------------------------------------------

(iii) the Administrative Agent may, without the consent of any Secured Party,
(x) consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement or any Security Document, or amend or
otherwise modify this Agreement or any Secured Document, to the extent such
departure or amendment or other modification is consistent with the authority of
the Administrative Agent set forth in Section 5.09(e) or is determined by the
Administrative Agent to be reasonably required to give effect to the provisions
of Section 5.09(d) or (y) amend or waive any provision in any Security Document,
or consent to a departure by any Loan Party therefrom, to the extent the
Administrative Agent determines that such amendment, waiver or consent is
necessary in order to eliminate any conflict between such provision and the
terms of this Agreement; and

(iv) any amendment, waiver or consent of this Agreement or any other Loan
Document that by its terms affects the rights or duties under this Agreement or
such other Loan Document of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower, the Administrative Agent and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time.

10.02 Notices, Etc..

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to paragraph
(c) below) electronic mail address as follows:

(i) if to the Borrower or any other Loan Party or to the Administrative Agent1,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Administrative Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

1  Notice information for the Administrative Agent is contained in the
Resignation of Administrative Agent and Appointment of Administrative Agent
Agreement.

 

132



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent in its sole discretion; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon being sent to the
intended recipient and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete

 

133



--------------------------------------------------------------------------------

or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 7.02, 7.03 and 7.04 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 7.05 (subject to the terms of Section 2.12), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Sections 7.02, 7.03 and 7.04 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

10.04 Costs and Expenses. The Borrower shall, subject to the limitations set
forth in SectionSections 2.21 and 5.08 with respect to the matters covered
therein, pay (a) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arranger and their respective Affiliates (including
the reasonable fees, disbursements and other charges of a single counsel for the
Administrative Agent and, if the Arranger is not an Affiliate of the
Administrative Agent, a single counsel for the Arranger (and, as required, a
single local or regulatory counsel in any applicable jurisdiction)) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby)
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (b) all out-of-pocket expenses incurred by the Administrative
Agent, the Arranger or any Lender (including the fees, charges and disbursements
of any outside counsel for

 

134



--------------------------------------------------------------------------------

the Administrative Agent, the Arranger or any Lender), in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or
(ii) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. The foregoing costs and expenses under
this Section 10.04 shall include all due diligence, search, filing, recording,
title insurance, printing, reproduction, document delivery, travel, CUSIP,
electronic platform, communication costs and appraisal charges and fees and
Taxes related thereto, and other out-of-pocket expenses reasonably incurred by
the Administrative Agent and the Arranger and Lenders (including, in connection
with any workout or restructuring, the cost of financial advisors and other
outside experts retained by the Administrative Agent and the Arranger and the
Lenders). All amounts due under this Section 10.04 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all Obligations.

10.05 Indemnification. The Loan Parties shall, subject to the limitations set
forth in Section 2.21, indemnify the Administrative Agent, the Arranger, the
Bookrunner and each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, or related reasonable
expenses (limited, in the case of expenses of counsel, to one counsel for all
Indemnitees taken as a whole in each relevant jurisdiction and, solely, in the
case of an actual or perceived conflict of interest between Indemnitees where
the Indemnitees affected by such conflict inform the Borrower of such conflict,
one additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole) in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance, or administration of this Agreement, any Loan Document, or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any action taken or omitted by the
Administrative Agent under this Agreement or any other Loan Document (including
the Administrative Agent’s own negligence), (d) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto and
regardless of whether brought or initiated by or on behalf of the Borrower or
its Subsidiaries (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that the foregoing indemnity will not, as to any
Indemnitee, apply to losses, liabilities, obligations, damages, penalties,
demands, actions, judgments, claims or suits or related expenses to the extent
(i) resulting from the willful misconduct or gross negligence of such Indemnitee
or any of its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (ii) arising from a
material breach of the obligations of any Indemnitee or any of its Related
Parties under the Loan Documents (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (iii) arising out of or
in connection with any claim, litigation, investigation or proceeding that does
not involve an act or

 

135



--------------------------------------------------------------------------------

omission of the Loan Parties or any of their affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than the Administrative Agent,
the Arranger or Bookrunner acting in its capacity as such). If an Indemnitee
shall be indemnified in respect of any Indemnified Liability and such
Indemnified Liability is found by a final, non-appealable decision of a court of
competent jurisdiction to have resulted from the willful misconduct or gross
negligence of such Indemnitee or its Related Parties, or from a material breach
of the obligations of such Indemnitee or its Related Parties under the Loan
Documents, then such Indemnitee shall refund all amounts received by it under
this paragraph in excess of those to which it shall have been entitled under the
terms of this Section 10.05.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN
(10) BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

10.06 Successors and Assigns.

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the

 

136



--------------------------------------------------------------------------------

parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility or the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 7.01(a) or 7.01(e) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required (1) for assignments to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund, provided that no such consent
shall be required if an Event of Default shall have occurred and is

 

137



--------------------------------------------------------------------------------

continuing, and (2) for assignments to (x) any competitor of the Borrower that
has been identified in writing to the Lenders at least three Business Days prior
to the effective date of such assignment or (y) Tenaska Power Fund, L.P., a
Delaware limited partnership, or any of its Affiliates that have been identified
in writing to the Lenders at least three Business Days prior to the effective
date of such assignment; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; and

(B) the consent of the Administrative Agent shall be required for assignments
(such consent not to be unreasonably withheld or delayed) to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all documentation and other information with respect to the
assignee (if it is not a Lender) that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT ACT.

(v) Defaulting Lenders. No assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Person that, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons.

(vi) Primoris Lenders. Notwithstanding anything to the contrary set forth
herein, no Primoris Lender may assign any of its rights or obligations under
this Agreement or the other Loan Documents with respect to any First-Out Loan
except, (1) to any Eligible Assignee, if the assignment of all (but not less
than all) of the First-Out Loans and Commitments in respect of First-Out Loans
held by the Primoris Lenders is not consummated, or the Purchase Price with
respect to such assignment is not received by the applicable Primoris Lenders,
in each case, in accordance with the terms of the Put/Call Agreement, on or
prior to the third (3rd) Business Day following any Primoris Lender’s delivery
of a Put Notice (as defined in the Put/Call Agreement) in accordance with the
terms of the Put/Call Agreement, (2) to any Affiliate of a Primoris Lender,
(3) to KKR Credit Advisors (US) LLC or any of its Affiliates or managed funds or
(4) after obtaining the prior written consent of the Majority Lenders to such
assignment.

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section (and, if
applicable, receipt by the Administrative Agent of an Administrative
Questionnaire from an assignee Lender), from and after the effective date
specified in each Assignment and Assumption, (A) the Eligible Assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been

 

138



--------------------------------------------------------------------------------

assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (B) such assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.09,
2.11, 10.04 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
and Assumption delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and each of the Loan Parties, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (other than a Defaulting Lender or any Person to which an
assignment at such time would require the consent of the Borrower under
Section 10.06(b)(iii)(A)(2)) (each, a “Participant”) in all or a

 

139



--------------------------------------------------------------------------------

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (y) of the second proviso to Section 10.01 that directly
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.08,
2.09 and 2.11 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 7.05 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitments, Loans or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.09 or 2.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(i) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (ii) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.09 or 2.11
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Sections 2.11(f) and 2.11(g) and be subject to the provisions of Section 2.14 as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

140



--------------------------------------------------------------------------------

(g) [Reserved].

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if a SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

10.07 Confidentiality. The Administrative Agent and the Lenders agreesagree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
respective directors, officers, members, controlling persons, advisors, funding
or financing sources, investors, partners, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process or in connection with
any required public filings, (d) to any other party hereto, provided that any
disclosure to any Primoris Lender shall be subject to Section 10.23, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the protection or enforcement of rights hereunder or

 

141



--------------------------------------------------------------------------------

thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, pledgee under
Section 10.06(f) or Participant in, or any prospective assignee of, pledgee
under Section 10.06(f) or Participant in, any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to industry trade
organizations information with respect to the Loan Documents to the extent
customary for inclusion in league table measurements or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower. For purposes
of this Section, “Information” means all information received from any Loan
Party relating to any Loan Party or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities law.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.08 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Upon execution and
delivery by any Guarantor of a counterpart hereto, such Guarantor shall become
party hereto and a Guarantor hereunder with the same force and effect as if
originally a party hereto. The execution and delivery of a counterpart hereto by
any Guarantor shall not require the consent of any other party hereto, and the
rights and obligations hereunder of the other parties hereto shall remain in
full force and effect notwithstanding the addition of any Guarantor as a party
hereto.

 

142



--------------------------------------------------------------------------------

10.09 Survival of Representations; Termination. (a) All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation (other than contingent obligations
as to which no claim has been made) hereunder shall remain unpaid or
unsatisfied.

(b) This Agreement and each other Loan Document, and the covenants and
agreements set forth herein and therein, and, in the case of any Security
Document, all security interests and other Liens created thereunder, shall
terminate upon, giving effect to the agreements set forth in Section 2.21, the
payment in full of all principal of and any accrued interest on any Loan and all
fees and other amounts payable under this Agreement and the termination or
expiration of the Commitments; provided that, subject to the agreements set
forth in Section 2.21, the provisions of Sections 2.08, 2.09, 2.11, 10.04,
10.05, 10.07 and Article IX, and any other provision set forth herein or therein
that by its terms survives the termination of this Agreement or such other Loan
Document, shall survive and remain in full force and effect.

10.10 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.11 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

143



--------------------------------------------------------------------------------

10.12 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WILL BE REQUIRED THEREBY.

10.13 Submission to Jurisdiction.

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS; PROVIDED THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY DOCUMENTS
OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER
FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

(b) Each Loan Party (other than the Borrower) hereby irrevocably appoints the
Borrower as its agent to receive on its behalf and on behalf of its property
service of copies of any summons or complaint or any other process which may be
served in any action. Such service may be made by mailing or delivering a copy
of such process to such Loan Party in care of the Borrower at the Borrower’s
address specified for it in Section 10.02, and each such Loan Party hereby
irrevocably authorizes and directs the Borrower to accept such service on its
behalf. As an alternative method of service, each Loan Party also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to it at the address specified for it
in Section 10.02.

10.14 Waiver of Jury. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO

 

144



--------------------------------------------------------------------------------

THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.15 Collateral Matters; Hedging Counterparties. (a) Notwithstanding anything
to the contrary in any Loan Document, a Guarantor shall automatically be
released from its obligations under the Loan Documents, and all security
interests created by the Security Documents in Collateral owned by such
Guarantor shall be automatically released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Majority Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. Upon any sale or other disposition by
any Loan Party (other than to any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 10.01, the security
interests in such Collateral created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section 10.15(a), the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) No Hedging Counterparty shall have any voting rights under any Loan
Document, or any right to direct the Administrative Agent to take or omit from
taking any action, as a result of the existence of obligations owed to it under
any Hedging Arrangements or such obligations being Guaranteed by the Loan
Parties or secured by any Collateral.

10.16 Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
under the Commitment Letter, and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

10.17 Patriot Act Notice. The Administrative Agent and each Lender hereby notify
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), the
Administrative Agent and each Lender are required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow Administrative
Agent and such Lender to identify the Borrower in accordance with the Patriot
Act.

 

145



--------------------------------------------------------------------------------

10.18 No Fiduciary Duty. The Borrower and each of the Guarantors hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Credit Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, any of their affiliates or any other Person, (g) none of the Credit
Parties has any obligation to the Loan Parties or their affiliates with respect
to the transactions contemplated by this Agreement or the other Loan Documents
except those obligations expressly set forth herein or therein or in any other
express writing executed and delivered by such Credit Party and the Loan Parties
or any such affiliate and (h) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Credit Parties or among the Loan Parties and the Credit
Parties.

10.19 Intercreditor Arrangements. (a) It is the intention and agreement of the
parties hereto that this Agreement constitute the “Term Loan Agreement” under
the Intercreditor Agreement, and that the Administrative Agent constitute the
“Term Loan Representative” under the Intercreditor Agreement. The Lenders
acknowledge that the obligations of the Borrower under the ABL Documents are
secured by Liens on assets of the Loan Parties that constitute Collateral and
that the relative Lien priority and other creditor rights of the Secured Parties
hereunder and the secured parties under the ABL Documents will be set forth in
the Intercreditor Agreement. Each Lender hereby acknowledges that it has
received a copy of the Intercreditor Agreement. Each Lender hereby irrevocably
(i) consents to the subordination of the Liens on the ABL Facility First
Priority Collateral securing the Obligations on the terms set forth in the
Intercreditor Agreement, (ii) authorizes and directs the Administrative Agent to
execute and deliver the Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (iii) agrees that, upon the
execution and delivery thereof, such Lender will be bound by the provisions of
the Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement and
(iv) agrees that no Lender shall have any

 

146



--------------------------------------------------------------------------------

right of action whatsoever against the Administrative Agent as a result of any
action taken by the Administrative Agent pursuant to this Section 10.19 or in
accordance with the terms of the Intercreditor Agreement. Each Lender hereby
further irrevocably authorizes and directs the Administrative Agent (x) to take
such actions as shall be required to release Liens on the Collateral in
accordance with the terms of the Intercreditor Agreement and (y) to enter into
such amendments, supplements or other modifications to the Intercreditor
Agreement in connection with any extension, renewal, refinancing or replacement
of any Obligations or any Permitted ABL Debt as are reasonably acceptable to the
Administrative Agent to give effect thereto, in each case on behalf of such
Lender and without any further consent, authorization or other action by such
Lender. The Administrative Agent shall have the benefit of the provisions of
Article IX with respect to all actions taken by it pursuant to this
Section 10.19 or in accordance with the terms of the Intercreditor Agreement to
the full extent thereof.

(b) Notwithstanding anything herein or in any other Loan Document to the
contrary, the Lien granted to the Administrative Agent pursuant to this
Agreement or any other Loan Document and the exercise of any right or remedy by
the Administrative Agent hereunder or under any other Loan Document are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document, the terms of the Intercreditor Agreement shall govern and
control. Without limiting the generality of the foregoing, and notwithstanding
anything herein or in any other Loan Document to the contrary, all rights and
remedies of the Administrative Agent (and the Secured Parties) with respect to
the ABL Facility First Priority Collateral shall be subject to the terms of the
Intercreditor Agreement, and until the ABL Obligations Payment Date, any
obligation of the Borrower and any Guarantor hereunder or under any other Loan
Document with respect to the delivery or control of any ABL Facility First
Priority Collateral, the notation of any Lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in connection with any ABL Facility First Priority
Collateral, shall be deemed to be satisfied if the Borrower or such Guarantor,
as applicable, complies with the requirements of the similar provision of the
applicable ABL Document. Until the ABL Obligations Payment Date, the delivery of
any ABL Facility First Priority Collateral to the ABL Representative pursuant to
the ABL Documents shall satisfy any delivery requirement hereunder or under any
other Loan Document.

10.20 Administrative Agent Acting at Direction of Majority Lenders.
Notwithstanding anything to the contrary herein or in any other Loan Document
(but subject to Section 9.03 and the other provisions of Article IX in all
respects), in each instance in this Agreement or in any other Loan Document in
which the Administrative Agent is granting a discretionary consent, giving a
request or accepting a discretionary request, or is otherwise exercising
discretion or any other similar action by the Administrative Agent, in each
case, in respect of any matter (including, without limitation, any instance
where the Administrative Agent is making a determination as to any matter being
“satisfactory”, “acceptable”, or “agreed” to or by the Administrative Agent, is
using or exercising its “discretion”, extending or shortening the time period as
to any deliverables or requirements hereunder or under any other Loan Document,
or is making or receiving any request to or from the Loan Parities) or otherwise
giving or granting discretionary consent under this Agreement or any other Loan
Document in any respect), such

 

147



--------------------------------------------------------------------------------

action, determination or otherwise shall at all times be exercised or made by
the Administrative Agent solely at the direction, or with the consent, of the
Majority Lenders.; provided that the foregoing shall not apply to Section 2.16
or 7.06. Notwithstanding the foregoing (i) the Administrative Agent shall not be
required to take any action that is inconsistent with its policies in acting as
an administrative agent under a syndicated credit agreement, (ii) the
Administrative Agent shall not be liable for any action or failure to act in the
absence of direction from the Majority Lenders and (iii) the Administrative
Agent shall be entitled to engage in customary administrative actions and
decisions with respect to the Loan Documents and the Loan Parties without
obtaining any direction of the Majority Lenders with respect thereto. The
obligation to obtain any such direction or consent, if required pursuant to this
Section 10.20, shall be solely that of the Administrative Agent, and each Loan
Party shall be entitled to rely on any consent, acceptance, agreement,
acknowledgement or other exercise of discretion, or any act or failure to act by
the Administrative Agent, and may conclusively presume that the Administrative
Agent shall have obtained the direction or the consent, if any, required with
respect thereto pursuant to this Section 10.20, and such consent, acceptance,
agreement, acknowledgement or other exercise of discretion, or such action or
failure to act, as the case may be, shall inure to the benefit of the Loan
Parties and shall be binding on the parties hereto. Nothing in this
Section 10.20 shall affect the rights of Cortland Capital Market Services LLC or
its Affiliates in any capacity except as Administrative Agent under the Loan
Documents as expressly set forth herein.

10.21 Existing Credit Facility. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, for purposes of this Agreement and the
other Loan Documents (other than Section 3.01(i) hereof), the Existing Credit
Facility (and all Liens and Guarantees relating thereto) shall be deemed to have
been discharged and terminated on the Closing Date, and no Default or Event of
Default shall occur on account of the Existing Credit Facility, it being
understood that nothing in this Section 10.21 shall affect the condition
precedent set forth in Section 3.01(i).

10.22 Not Publically Traded For Certain Period after First Amendment Effective
Date. Each Credit Party (a) represents and warrants as of the First Amendment
Effective Date that none of the Credit Parties nor any of its Affiliates
(including KKR Credit Advisors (US) LLC and each of its Affiliates), including
any Fund that is administered or managed by any Lender or any of its Affiliates
or any entity or Affiliate of an entity that administers or manages such Lender
or any of its Affiliates (including KKR Credit Advisors (US) LLC), has any plan
or intention to take an action that could reasonably be expected to, and
(b) shall not, and shall cause each of its Affiliates (including KKR Credit
Advisors (US) LLC and each of its Affiliates), including any Fund that is
administered or managed by any Lender or any of its Affiliates or any entity or
Affiliate of an entity that administers or manages such Lender or any of its
Affiliates (including KKR Credit Advisors (US) LLC), not to, take any action
that would, directly or indirectly, in each case, result in the Tranche B Loans
being treated as traded on an established market within the meaning of Treasury
Regulations Section 1.1273-2(f) at any time during the 31-day period ending 15
days after the First Amendment Effective Date.

10.23 Limitations on Disclosure to Primoris. In view of the restrictions under
applicable law on Primoris or its Subsidiaries obtaining such information or
materials prior to the consummation of the Primoris Transaction, notwithstanding
anything to the contrary set forth herein or in any other Loan Document,
(a) neither the Borrower nor any

 

148



--------------------------------------------------------------------------------

other Loan Party shall be required to deliver, furnish or otherwise disclose to
any Primoris Lender or any Primoris Lender Affiliate any information or
materials except to the extent such information or materials would be required
to be delivered, furnished or otherwise disclosed to Primoris in accordance with
the terms of the Primoris Merger Agreement (any such excepted information or
materials being referred to as the “Unrestricted Information”), (b) the
Administrative Agent and each Lender (other than any Primoris Lender) shall not,
and shall not be required, to deliver, furnish or otherwise disclose to any
Primoris Lender or to any Person that is known by the Administrative Agent or
such Lender, as the case may be, to be a Primoris Lender Affiliate any
information or materials relating to the Borrower, its Subsidiaries, this
Agreement or the other Loan Documents (including any such information or
materials provided to the Administrative Agent or such Lender, as the case may
be, by or on behalf of the Borrower or any other Loan Party or provided by the
Administrative Agent to such Lender), except (i) information and materials that
have been identified by the Borrower as Unrestricted Information and (ii) in the
case of the Administrative Agent, Notices of Borrowing, Notices of
Conversion/Continuation and similar administrative materials, and (c) no
Primoris Lender shall be entitled to attend any Lender meetings referred to in
Section 5.13.

[Signature pages follow]

 

149



--------------------------------------------------------------------------------

EXHIBIT B

[Separately Attached]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION OR CONTINUATION

[Date]

Cortland Capital Market Services LLC,

as Administrative Agent

225 W. Washington Street, Suite 2100

Chicago, IL 60606

Attention: Jeffrey Vaughn and Legal Department

Email: Jeffrey.Vaughn@cortlandglobal.com; legal@cortlandglobal.com

Facsimile: 312-376-0751

Ladies and Gentlemen:

The undersigned, Willbros Group, Inc., a Delaware corporation (the “Borrower”),
is a party to the Credit Agreement dated as of December 15, 2014 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower and certain subsidiaries thereof, as
guarantors, the lenders from time to time party thereto (the “Lenders”) and
Cortland Capital Market Services LLC, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned thereto in the
Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.02(c) of the
Credit Agreement that the undersigned hereby requests a [Conversion]
[Continuation] of outstanding Borrowings, and in connection with that request
sets forth below the information relating to such [Conversion] [Continuation]
(the “Proposed [Conversion] [Continuation]”) as required by Section 2.02(c) of
the Credit Agreement:

(a) The Business Day of the Proposed [Conversion] [Continuation]
is                ,             .

(b) The aggregate principal amount of the existing Borrowing to be
[Converted][Continued] is $                    and is a [Base Rate][Eurodollar
Rate][Tranche B Loan] (the “Existing Borrowing”).

(c) The Proposed [Conversion] [Continuation] consists of [a Conversion of the
Existing Borrowing to a [Base Rate][Eurodollar Rate] [Tranche B Borrowing]] [a
Continuation of the Existing Borrowing].



--------------------------------------------------------------------------------

[(d) The Interest Period for the Proposed [Conversion] [Continuation] is
[                month[s].]1

The Borrower hereby certifies that the following statement is true on the date
hereof, and will be true on the date of the Proposed [Conversion]
[Continuation]: after giving effect to such Proposed [Conversion]
[Continuation], there will be no more than ten (10) Interest Periods applicable
to outstanding Eurodollar Loans.]2

 

Very truly yours, WILLBROS GROUP, INC.

By:    

Name:    

Title:    

 

1  If the requested Continuation or Conversion is a Eurodollar Borrowing.

2  To be included if this is a Notice of a Conversion to, or a Continuation of,
a Eurodollar Rate Borrowing.